Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 1 of 481 Page ID
                                 #:3326


   1   JENNER & BLOCK LLP
       JULIE A. SHEPARD (SBN 175538)
   2   JShepard@jenner.com
       ANDREW G. SULLIVAN (SBN 301122)
   3   AGSullivan@jenner.com
       MADELINE P. SKITZKI (SBN 318233)
   4   mskitzki@jenner.com
       KRISTEN GREEN (SBN 328618)
   5   kgreen@jenner.com
       633 West 5th Street Suite 3600
   6   Los Angeles, CA 90071-2054
       Telephone: (213) 239-5100
   7   Facsimile: (213) 239-5199
   8 GIANNI P. SERVODIDIO (Admitted pro hac vice)
     gps@jenner.com
   9 919 Third Avenue
     New York, NY 10022-3908
  10 Telephone: (212) 891-1600
     Facsimile: (212) 891-1699
  11
       Attorneys for Plaintiffs
  12
                              UNITED STATES DISTRICT COURT
  13
                            CENTRAL DISTRICT OF CALIFORNIA
  14
                                      WESTERN DIVISION
  15

  16   COLUMBIA PICTURES INDUSTRIES,              Case No. 2:20-cv-03129-SVW-GJSx
       INC.; AMAZON CONTENT
  17   SERVICES, LLC; DISNEY
       ENTERPRISES, INC.; PARAMOUNT               SECOND AMENDED COMPLAINT
  18   PICTURES CORPORATION;                      FOR COPYRIGHT INFRINGEMENT
       WARNER BROS. ENTERTAINMENT
  19   INC.; UNIVERSAL CITY STUDIOS               DEMAND FOR JURY TRIAL
       PRODUCTIONS LLLP; UNIVERSAL
  20   TELEVISION LLC; and UNIVERSAL
       CONTENT PRODUCTIONS LLC,
  21
                                    Plaintiffs,
  22
             v.
  23
     ALEJANDRO GALINDO, RICHARD
  24 HORSTEN (a/k/a RIK DE GROOT),
     ANNA GALINDO, MARTHA
  25 GALINDO, OSVALDO GALINDO,
     RAUL ORELANNA, FIRESTREAM
  26 LLC, and DOES 8-10,

  27                              Defendants.

  28


                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 2 of 481 Page ID
                                 #:3327


   1         Plaintiffs bring this Complaint against Alejandro Galindo (“Alex Galindo”),
   2   Richard Horsten (also known as Rik de Groot), Anna Galindo, Martha Galindo,
   3   Osvaldo Galindo, Raul Orellana, and Firestream LLC, and DOES 8-10 (collectively,
   4   “Defendants”) for direct and secondary copyright infringement under the Copyright
   5   Act (17 U.S.C. § 101 et seq.). This Court has subject matter jurisdiction pursuant to
   6   28 U.S.C. §§ 1331, 1338(a), and 17 U.S.C. § 501(b). Plaintiffs allege, on personal
   7   knowledge as to themselves and information and belief as to others, as follows:
   8                                   INTRODUCTION
   9         1.     Defendants own, operate, and market the infringing Internet Protocol
  10   television (“IPTV”) service commonly referred to as Nitro TV. Defendants offer
  11   Nitro TV subscription packages consisting of thousands of live and title-curated
  12   television channels available twenty-four hours a day, seven days a week,
  13   throughout the United States and abroad. The channels available on Nitro TV
  14   include many of the world’s most popular television programs and motion pictures
  15   such as The Office, Spider-Man: Homecoming, Toy Story 3, Star Trek Beyond,
  16   Homecoming and Joker, including works whose copyrights Plaintiffs own or
  17   exclusively control (“Copyrighted Works”). Plaintiffs and/or their affiliates have
  18   invested and continue to invest substantial resources and effort each year to develop,
  19   produce, distribute, and publicly perform their Copyrighted Works through
  20   legitimate market channels that in aggregate create a content ecosystem that is safe
  21   and reliable for consumers.      Defendants’ unlawful conduct in operating and
  22   promoting Nitro TV directly and willfully subverts that ecosystem through pursuit
  23   of illicit profits from massive and blatant infringement of Plaintiffs’ Copyrighted
  24   Works.
  25         2.     Upon paying Nitro TV’s subscription fees, subscribers are provided
  26   with credentials enabling access to an array of television channels, curated by
  27   Defendants, via the web-based Nitro TV platform as well as the Nitro TV application
  28   for use on mobile phones and smart TVs (collectively the “Nitro TV Platforms”)

                                                 2
                                            COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 3 of 481 Page ID
                                 #:3328


   1   which Defendants control. Through and in connection with these distribution outlets
   2   and systems they devised, architected, and control, Defendants illegally reproduce,
   3   distribute and publicly perform the Copyrighted Works in vast numbers without
   4   Plaintiffs’ authorization and facilitate, induce, and contribute to infringement of the
   5   Copyrighted Works by others.
   6         3.     Defendants’ ongoing and massive infringement is willful. Defendants
   7   know they are violating Plaintiffs’ rights to exploit the Copyrighted Works. Indeed,
   8   Defendants have actively selected the programming that they sell and stream
   9   illegally to subscribers on Nitro TV Platforms, notified Nitro TV subscribers when
  10   channels containing Plaintiffs’ Copyrighted Works have been added, asked
  11   subscribers for feedback regarding what television programs they would like
  12   Defendants to add to Nitro TV’s channel lineup, and apparently added television
  13   shows in response to subscribers’ feedback. Defendants continued to operate and
  14   promote Nitro TV after receiving notices that their service infringed the copyrights
  15   of third parties such Plaintiffs. Further, Defendants continued to offer their blatantly
  16   infringing service even after they became aware of a lawsuit against a similarly
  17   infringing IPTV service “Set TV Now” and have also continued to offer Nitro TV
  18   after the operators of the Set TV Now service were adjudicated to be infringing
  19   Plaintiffs’ copyrights and were enjoined.
  20         4.     Defendants’ knowledge that their acts are illegal is further confirmed
  21   by Defendants’ concerted efforts to hide their tracks and operate anonymously. For
  22   example, the primary Nitro TV website used to obtain credentials to access the Nitro
  23   TV Platforms conceals registrant information from public access. Likewise,
  24   Defendants have not registered a Digital Millennium Copyright Act (“DMCA”)
  25   agent for any Nitro TV website they have operated. Moreover, as described further
  26   below, Alex Galindo has advised Nitro TV subscribers on how to hide their locations
  27   from detection when using the Nitro TV Platforms.
  28

                                                   3
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 4 of 481 Page ID
                                 #:3329


   1         5.     On top of selling Nitro TV subscriptions directly to users, Defendants
   2   have also developed an extensive and expanding web of Nitro TV resellers. As
   3   explained in more detail below, the resellers market and sell Defendants’ infringing
   4   Nitro TV service throughout the United States and around the world. By creating
   5   and cultivating their reseller program, Defendants have dramatically increased their
   6   ill-gotten gains flowing from infringement.
   7         6.     Anna, Martha and Osvaldo Galindo play key roles in the Nitro TV
   8   enterprise and its reseller network, as they hold and operate critical payment
   9   processor and bank accounts through which millions of dollars’ worth of Nitro TV
  10   reseller credits and subscriptions have been sold. From these accounts Anna Galindo
  11   has paid tens of thousands of dollars to individuals who are also involved in the
  12   operations of Nitro TV, like Horsten, and Martha Galindo has paid over a half a
  13   million dollars to Raul Orellana and Firestream LLC, a company held in the name
  14   of Raul Orellana’s wife, for, among other things, their extensive promotion and
  15   marketing of the infringing Nitro TV service designed to expand the Nitro TV
  16   network of subscribers and resellers and the distribution of the infringing service. In
  17   addition to assisting Alex Galindo in the operations for Nitro TV, Osvaldo Galindo
  18   distributed and sold subscriptions to the infringing service.
  19         7.     Defendants’ entire business amounts to nothing more than a brazen,
  20   large-scale copyright infringement operation, undertaken to maximize ill-gotten
  21   profits for as long as possible. Plaintiffs have brought this action to stop Defendants’
  22   ongoing copyright infringement and to secure damages resulting from Defendants’
  23   infringing conduct.
  24                             JURISDICTION AND VENUE
  25         8.     This Court has subject matter jurisdiction over this Complaint pursuant
  26   to 28 U.S.C. §§ 1331, 1338(a), and 17 U.S.C. § 501(b).
  27         9.     This Court has personal jurisdiction over Defendants. Defendants have:
  28   transacted business within California; transacted business with California

                                                  4
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 5 of 481 Page ID
                                 #:3330


   1   companies, resellers, and consumers; committed the tortious act of copyright
   2   infringement within California; and have caused tortious injuries within California
   3   resulting from acts occurring outside California.
   4         10.    Defendants operate the website TekkHosting.com (the “Website”).
   5   During the relevant time, Defendants have marketed and sold Nitro TV subscriptions
   6   to end users in California as well as TekkHosting Nitro Reseller Credits (which are
   7   exchanged for Nitro TV subscriber credentials) to resellers in California, via the
   8   Website and other interactive websites such as NitroIPTV.com, and have profited
   9   from the sale of the same.
  10         11.    In furtherance of their infringement, Defendants do business with
  11   California-based companies, including but not limited to (a) Cloudflare, Inc., a
  12   company that provides content delivery and domain name services and is
  13   headquartered in San Francisco, California; (b) Facebook, which is headquartered in
  14   Menlo Park, California and which Defendants have used to advertise and promote
  15   Nitro TV subscriptions and to build the Nitro TV reseller network; (c) PayPal
  16   Holdings, Inc., which is headquartered in San Jose, California and which Defendants
  17   have used to process payments for reseller credits and subscription sales as well as
  18   to conduct other financial transactions to further the Nitro TV enterprise; (d) Stripe,
  19   Inc., which is headquartered in San Francisco, California and which Defendants have
  20   used to process payments for Nitro TV reseller credits and subscriptions; (e)
  21   YouTube, which is a subsidiary of Google LLC headquartered in San Bruno,
  22   California and which Defendants have used to promote and expand the subscriber
  23   base of Nitro TV; and (f) Google LLC, which is headquartered in Mountain View,
  24   California and whose email and other services Defendants have used to conduct the
  25   Nitro TV enterprise.
  26         12.    Defendants’ unauthorized exploitation of the Copyrighted Works has
  27   caused harm to Plaintiffs in California. Defendants reasonably expected or should
  28   have reasonably expected their acts to cause harm in California because Plaintiffs

                                                 5
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 6 of 481 Page ID
                                 #:3331


   1   maintain either headquarters or offices in California, and it is the location of a
   2   significant portion of Plaintiffs’ production and distribution operations.
   3          13.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b),
   4   1400(a).
   5                                       THE PARTIES
   6          14.    Plaintiff Columbia Pictures Industries, Inc. (“Columbia”) is a
   7   corporation duly incorporated under the laws of the State of Delaware with its
   8   principal place of business in Culver City, California. Columbia owns or controls
   9   copyrights or exclusive rights in content that it or its affiliates produce or distribute.
  10          15.    Plaintiff Amazon Content Services, LLC (“Amazon”) is a corporation
  11   duly incorporated under the laws of the State of Delaware with its principal place of
  12   business in Seattle, Washington. Amazon owns or controls the copyrights or
  13   exclusive rights in the content that it or its affiliates produce or distribute.
  14          16.    Plaintiff Disney Enterprises, Inc. (“Disney”) is a corporation duly
  15   incorporated under the laws of the State of Delaware with its principal place of
  16   business in Burbank, California. Disney owns or controls copyrights or exclusive
  17   rights in content that it or its affiliates produce or distribute.
  18          17.    Plaintiff Paramount Pictures Corporation (“Paramount”) is a
  19   corporation duly incorporated under the laws of the State of Delaware with its
  20   principal place of business in Los Angeles, California. Paramount owns or controls
  21   copyrights or exclusive rights in content that it or its affiliates produce or distribute.
  22          18.    Plaintiff Warner Bros. Entertainment Inc. (“Warner Bros.”) is a
  23   corporation duly incorporated under the laws of the State of Delaware with its
  24   principal place of business in Burbank, California. Warner Bros. owns or controls
  25   copyrights or exclusive rights in content that it or its affiliates produce or distribute.
  26          19.    Plaintiff Universal City Studios Productions LLLP (“UCSP”) is a
  27   limited liability limited partnership duly organized under the laws of the State of
  28   Delaware with its principal place of business in Universal City, California. UCSP

                                                    6
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 7 of 481 Page ID
                                 #:3332


   1   owns or controls copyrights or exclusive rights in content that it or its affiliates
   2   produce or distribute.
   3          20.    Plaintiff Universal Television LLC (formerly known as NBC Studios
   4   LLC) (“UT”) is a limited liability company duly organized under the laws of the
   5   State of New York with its principal places of business in Universal City, California
   6   and New York, New York. UT owns or controls copyrights or exclusive rights in
   7   content that it or its affiliates produce or distribute.
   8          21.    Plaintiff Universal Content Productions LLC (formerly known as
   9   Universal Cable Productions LLC and Universal Network Television, LLC)
  10   (“UCP”) is a limited liability company duly organized under the laws of the State of
  11   Delaware with its principal place of business in Universal City, California. UCP
  12   owns or controls the copyrights or exclusive rights in the content that it or its
  13   affiliates produce or distribute.
  14          22.    Plaintiffs have obtained Certificates of Copyright Registration for their
  15   Copyrighted Works. Exhibit A contains a representative list of titles, along with
  16   their registration numbers, as to which Defendants have directly and secondarily
  17   infringed, and continue to do so.
  18          23.    Defendant Alejandro Galindo (“Alex Galindo”) resides in or around
  19   Friendswood, Texas.
  20          24.    Defendant Richard Horsten (“Horsten”), who sometimes uses the alias
  21   Rik de Groot (“de Groot”), resides in the Dominican Republic.
  22          25.    Defendant Anna Galindo (“Anna Galindo”) resides in or around
  23   Friendswood, Texas.
  24          26.    Defendant Martha Galindo (“Martha Galindo”) resides in or around
  25   Galveston, Texas.
  26          27.    Defendant Osvaldo Galindo (“Osvaldo Galindo”) resides in or around
  27   Dickinson, Texas.
  28

                                                    7
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 8 of 481 Page ID
                                 #:3333


   1         28.    Defendant Raul Orellana, who is also known as Touchtone (“Raul
   2   Orellana”) and who owns and operates a YouTube channel on which he promoted
   3   and marketed Nitro TV and also sold Nitro TV subscriptions, resides in or around
   4   Homestead, Florida.
   5         29.    Defendant Firestream LLC (“Firestream”) is a limited liability
   6   company registered in Florida and held in the name of Veronica Orellana, Raul
   7   Orellana’s wife, with the same address in Homestead, Florida as that of Raul
   8   Orellana. Firestream and Raul Orellana are referred to herein collectively as the
   9   “Orellana Defendants.”
  10         30.    Plaintiffs do not presently know the true names of the DOE defendants.
  11   Plaintiffs are informed and believe, and on the basis of that information allege, that
  12   each of the DOE defendants was in some manner proximately responsible for the
  13   events alleged in this Complaint and for the injuries and damages alleged herein.
  14   Plaintiffs will amend this Complaint to assert the true names and/or capacities of the
  15   DOE defendants when their names are ascertained.
  16                                BACKGROUND FACTS
  17   Plaintiffs and Their Copyrighted Works
  18         31.    Plaintiffs and/or their affiliates produce and distribute a significant
  19   portion of the world’s most sought-after, critically acclaimed, and award-winning
  20   television programs and motion pictures.
  21         32.    They also own or hold the exclusive U.S. rights (among others) to
  22   reproduce, distribute, and publicly perform the Copyrighted Works, including by
  23   means of streaming those works over the Internet to the public.
  24         33.    Plaintiffs, either directly or indirectly through their affiliates, authorize
  25   the legitimate distribution and public performance of the Copyrighted Works in
  26   various formats and through multiple distribution channels, including, by way of
  27   example: (a) through cable and direct-to-home satellite services (including basic,
  28   premium, and “pay-per-view”); (b) through authorized, licensed Internet video-on-

                                                  8
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 9 of 481 Page ID
                                 #:3334


   1   demand (“VOD”) services, including those operated by Amazon, iTunes, Google
   2   Play, Disney+, and VUDU; (c) through authorized, licensed Internet or over-the-top
   3   (“OTT”) streaming services, including those offered by Hulu TV, Fubo TV, Sling
   4   TV, YouTube TV, and others; (d) for private home viewing on DVD, Blu-ray, and
   5   UHD discs; (e) for exhibition in theaters; and (f) for broadcast television.
   6   Defendants’ Direct and Secondary Infringement of Plaintiffs’ Copyrighted
   7   Works
   8         34.    Plaintiffs’ Copyrighted Works have been and are being streamed live
   9   to Nitro TV subscribers, as well as being provided on an on-demand basis, via the
  10   Nitro TV Platforms without Plaintiffs’ authorization. The Nitro TV Platforms—
  11   which compete with and undermine authorized cable and Internet on demand
  12   services—are available on a subscription basis and are controlled by Defendants,
  13   who profit from the sale of subscriptions to the Nitro TV Platforms.
  14         35.    To market and promote the Nitro TV Platforms, Defendant Raul
  15   Orellana ran promotions for Nitro TV on his YouTube channel and Defendant Alex
  16   Galindo      created      the     NITROTV          Official     Facebook       group,
  17   www.facebook.com/groups/Nitroiptv/ (“Nitro TV Facebook Group”). As their
  18   creators and administrators, Alex Galindo used the Nitro TV Facebook Group, and
  19   likewise Raul Orellana used his YouTube channel, to market and promote Nitro TV
  20   subscriptions, to induce, encourage, and facilitate infringement, and to expand
  21   Defendants’ web of Nitro TV subscription resellers.
  22         36.    Among other things, using his moniker “Touchtone” Defendant Raul
  23   Orellana marketed Nitro TV as “the best hands down” on his YouTube channel and
  24   touted giving away seven-day demos of Nitro TV to induce people to induce people
  25   to pay for subscriptions to the infringing service from which he profited. In his
  26   marketing, Orellana hyped Nitro TV as the most reliable streaming service on the
  27   market and emphasized the breadth of its channel offerings, including local channels
  28   from across the United States, all-sport packages, and pay-per-view channels

                                                 9
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 10 of 481 Page ID
                                 #:3335


   1   offering special sporting events. Along with displaying the overview of the
   2   offerings, as depicted in the screenshot below, he promoted Nitro TV by reviewing
   3   screen after screen of specific channels available on Nitro TV:
   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14         37.   Defendants also used the Facebook group platform to, among other

  15   things, inform subscribers of Nitro TV’s new channels and program offerings, to

  16   provide subscribers with updates about the Nitro TV Platforms, and to invite

  17   subscribers to post on the Nitro TV Facebook Group page the TV shows they wanted

  18   added to Nitro TV as reflected in the screenshot below:

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               10
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 11 of 481 Page ID
                                 #:3336


   1         38.    Defendants have added title-curated television channels to Nitro TV’s
   2   channel lineup apparently in response to subscribers’ responses to requests for their
   3   feedback.
   4         39.    Defendants even used the Nitro TV Facebook Group as a vehicle to
   5   advise Nitro TV subscribers how to hide infringing activity. For example, as
   6   reflected below, Alex Galindo advised users to use a VPN, which would mask the
   7   users’ unique IP address and location and enable access to restricted content:
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26         40.    Documents Plaintiffs recently obtained reveal that the Galindo
  27   Defendants (Alex, Anna, Martha and Osvaldo) established numerous accounts at
  28   least as early as 2016 with payment processing companies like Stripe and PayPal

                                                11
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 12 of 481 Page ID
                                 #:3337


   1   and numerous banks, as well as other companies, to facilitate and conduct the sale
   2   of subscriptions and reseller credits to their infringing IPTV services, which
   3   ultimately came to be referred to as Nitro TV. A number of these accounts were
   4   used to pay Defendant Horsten, the Orellana Defendants, as well as others, in
   5   connection with the promotion, sales and operation of Nitro TV. Indeed, Raul
   6   Orellana received his share of the Nitro TV proceeds through checks signed by
   7   Martha Galindo that were made out to Firestream and/or Veronica Orellana (dba
   8   Firestream) and deposited into checking accounts held in the name Veronica
   9   Orellana (dba Firestream).
  10         41.   Alex Galindo registered the domain name NitroIPTV.com with
  11   Domain.com LLC in December 2016 in connection with offering the infringing
  12   Nitro TV service. Defendants’ Website TekkHosting.com (as well as
  13   Lalaluhosting.com and Nitro.ltd which have also been used in connection with Nitro
  14   TV) were registered by Horsten under his alias de Groot in April 2017 with
  15   Namecheap, Inc. Commencing at least as of May 2017, NitroIPTV.com was used
  16   to market, promote and sell Nitro TV subscriptions and TekkHosting Nitro TV
  17   Reseller Credits as reflected in Exhibit B hereto. Defendants use their Website,
  18   TekkHosting.com, as their primary interface through which users may receive access
  19   credentials to the infringing service. To obtain credentials allowing access to the
  20   programs via the unauthorized Nitro TV Platforms, a subscriber must either
  21   (a) purchase a subscription through the Website or other website controlled by
  22   Defendants or (b) purchase a subscription through a Nitro TV reseller who has
  23   purchased TekkHosting Nitro Reseller Credits on the Website or through other
  24   means controlled by Defendants such as nitroiptv.com.
  25         42.   Nitro TV subscriptions typically sell for $20 per month for two devices.
  26   Upon paying the monthly subscription fee, a new subscriber receives an email within
  27   approximately 24 hours providing the necessary Nitro TV credentials and a link to
  28

                                               12
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 13 of 481 Page ID
                                 #:3338


   1   the Nitro TV application (the “App”) for the subscriber to download onto one or
   2   more devices (e.g., laptop or Android phone).
   3         43.   Upon downloading the App and launching one of the Nitro TV
   4   Platforms with their subscriber credentials, Nitro TV subscribers have been greeted
   5   by the message: “Enjoy the best television channels with the best IPTV App!”
   6         44.   Defendants prompt Nitro TV subscribers go to Live TV or view their
   7   TV Guide:
   8

   9

  10

  11

  12

  13

  14

  15         45.   Upon selecting Live TV, Nitro TV subscribers are provided with a
  16   collection of television programming curated by Defendants. The sheer volume of
  17   channels that Defendants have captured to provide on the Nitro TV Platforms
  18   requires organization by category or genre (e.g., Entertainment, Network, News,
  19   Sports, Kids, 24/7) as depicted in the screenshot below:
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               13
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 14 of 481 Page ID
                                 #:3339


   1            46.    A representative sample of the channels that Defendants captured and
   2   streamed on the Nitro TV Platforms is reflected in the Nitro TV channel lineup
   3   attached hereto as Exhibit C.
   4            47.    Defendants offer thousands of live television channels. The live
   5   television channel offerings are streamed contemporaneously with the original
   6   source of the telecast. In other words, the television program airing on a television
   7   channel (e.g., FX, the Disney Channel, Paramount Network. BET, ABC, NBC, CBS,
   8   Showtime, MTV, Comedy Central, VH1, Nickelodeon, USA, and SYFY) through
   9   an authorized source (e.g., a cable operator, satellite TV provider) is carried on the
  10   Nitro TV Platforms at the same time in accordance with Defendants’ design and
  11   architecture.     The streams of many of these television channels include the
  12   Copyrighted Works such as those identified on Exhibit A, and therefore, Defendants
  13   have directly infringed those works by streaming these channels without a license to
  14   do so.
  15            48.    The Nitro TV system assembled, operated, controlled, and managed by
  16   Defendants transmits the television program, including Plaintiffs’ Copyrighted
  17   Works, to the Nitro TV subscriber. Initially the television program will appear in a
  18   window on the right of the viewing device. With the click of a button, the program
  19   may be maximized to fill the entire screen.
  20   \\
  21

  22   \\
  23

  24   \\
  25

  26   \\
  27

  28

                                                 14
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 15 of 481 Page ID
                                 #:3340


   1         49.   Below are screenshots depicting just a couple of Plaintiffs’ Copyrighted
   2   Works streamed by Defendants:
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25         50.   Reflecting their targeting of California subscribers, Defendants obtain
  26   and include on Nitro TV Platforms a collection of broadcast television networks
  27   throughout California such as the Los Angeles ABC, CBS, CW, NBC and FOX
  28   networks reflected below:

                                               15
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 16 of 481 Page ID
                                 #:3341


   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11
             51.   Defendants also offer a VOD service on the Nitro TV Platforms in the
  12
       form of Nitro TV’s “Catch Up” feature. When a Nitro TV subscriber selects the
  13
       “Catch Up” option (which is displayed in the lower right hand corner of the
  14
       screenshot of Nitro TV in Paragraph 44, above), they are offered television
  15
       programming from the prior two days. For example, a Nitro TV subscriber using
  16
       this feature on a Monday would be shown a guide of what aired on Sunday and
  17
       Saturday, and may select and watch a program that was telecast at a specific time
  18
       and on a specific channel (e.g., Disney Channel, Paramount Network) during the
  19
       prior two days. This type of VOD service is only possible by copying the
  20
       programming.
  21

  22

  23

  24

  25

  26

  27

  28

                                              16
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 17 of 481 Page ID
                                 #:3342


   1         52.   In addition to the collection of live television channels that Defendants
   2   have amassed, Defendants offer “24/7,” title-curated channels devoted to a single
   3   television series, motion picture, or franchise. By way of example, the 24/7 channel
   4   dedicated to Season 1 of Peaky Blinders streams the episodes from Season 1 of that
   5   series in order. Similarly, the 24/7 channel dedicated to Marvel’s Captain America:
   6   The Winter Soldier streams that single movie repeatedly, as reflected from the
   7   screenshots below:
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               17
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 18 of 481 Page ID
                                 #:3343


   1          53.    Defendants offer some of Plaintiffs’ most popular Copyrighted Works
   2   through these 24/7 channels, such as Friends, Fleabag, Spider-Man motion pictures,
   3   and The Mentalist, which include the Copyrighted Works identified on Exhibit A.
   4   To create and offer such channels, Plaintiffs’ Copyrighted Works have been
   5   reproduced and then assembled in a continuous loop for the purpose of transmitting
   6   them nonstop to Nitro TV subscribers via the Nitro TV Platform—all without
   7   Plaintiffs’ authorization.
   8          54.    As noted above, to expand Nitro TV’s subscriber base and their ill-
   9   gotten profits, Defendants developed and operate a Nitro TV reseller program,
  10   creating an extensive and expanding network of Nitro TV resellers. Defendants have
  11   dramatically increased their profits from infringement by selling TekkHosting Nitro
  12   Reseller Credits to resellers for credentials to access Nitro TV. In turn, Defendants’
  13   network of resellers market and promote Nitro TV to attract new subscribers to the
  14   illegal Nitro TV service. When a reseller sells a Nitro TV subscription, access
  15   credentials are provided to the Nitro TV Platforms in exchange for debiting the
  16   reseller’s credits.
  17          55.    Volume discounts incentivize resellers to buy large quantities of credits
  18   and boost their subscription sales. For example, as reflected in the screenshot on the
  19   next page, a reseller buying 20 credits would pay $10 per credit, while a reseller
  20   purchasing 1,000 credits would pay less than $5 per credit. As a reseller typically
  21   sells Nitro TV subscriptions for $20 per month, a high-volume reseller will keep
  22   more from each subscription that it sells. Defendants, in turn, gain a larger number
  23   of subscribers paying them monthly fees for Defendants’ infringing service.
  24   \\
  25   \\
  26

  27   \\
  28

                                                 18
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 19 of 481 Page ID
                                 #:3344


   1

   2   .
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           19
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 20 of 481 Page ID
                                 #:3345


   1         56.       The reseller program plays a pivotal role in Defendants’ illegal
   2   commercial enterprise. Defendants’ web of resellers promotes Nitro TV as a
   3   substitute for authorized and licensed distributors (e.g., cable television providers,
   4   OTT streaming services). For example, Nitro TV is marketed as “simply the best
   5   and most reliable streaming service on the market, featuring over 2,500 HD
   6   streams.” Nitro TV marketing also promotes that subscribers can access “NFL,
   7   NHL, MLB, NBA, Soccer, UFC & PPV,” “24/7 Channels & Premium Movies,” “US
   8   Regionals,” and “Fitness, Music, Latino, Spanish, and more!” And Nitro TV offers
   9   “many different subscriptions for you and your household to enjoy.”
  10         57.       The sheer breadth of Defendants’ illegal IPTV operation and the harm
  11   to Plaintiffs is apparent. One of Defendants’ resellers recently boasted about the
  12   success of his resell efforts: “Over 45,000 customers activated in the last 12
  13   months.” That is just one Nitro TV reseller. There are scores of them.
  14         58.       Defendants are clearly determined to continue their infringement of
  15   Plaintiffs’ Copyrighted Works while at the same time concealing their involvement
  16   in such infringement. In the days immediately following the filing and service of
  17   the original complaint and motion for preliminary injunction, steps were taken –
  18   ultimately without success – to evade the injunctive relief requested by Plaintiffs.
  19   Specifically,      the   domain     names      NitroIPTV.com,     TekkHosting.com,
  20   Lalaluhosting.com and Nitro.ltd were transferred from the registries identified in the
  21   complaint (i.e., Namecheap, Inc. and Domain.com LLC) to Tucows, Inc.
  22   (“Tucows”) and placed in the name of Njalla. Njalla, which is operated by an original
  23   founder of The Pirate Bay, touts itself as providing a “privacy shield” for the
  24   individuals who truly control the domains Njalla holds. In addition, Raul Orellana
  25   continued to promote Nitro TV, informing Nitro TV subscribers that they would be
  26   taken care of and encouraging them not to believe the news about the prospect of
  27   Nitro TV being shut down.
  28

                                                 20
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 21 of 481 Page ID
                                 #:3346


   1          Immediate and Irreparable Harm Threatened by Defendants’ Mass
   2          Infringement
   3          59.    The scope of Defendants’ infringement of Plaintiffs’ Copyrighted
   4   Works is massive. Nitro TV is operating twenty-four hours a day, seven days a week
   5   throughout the United States and abroad, infringing Plaintiffs’ Copyrighted Works
   6   in vast numbers on a daily basis.
   7          60.    Plaintiffs exercise their exclusive rights to license distributors and
   8   downstream services to develop and grow markets for their copyrighted content,
   9   particularly the emerging digital markets. Defendants’ conduct usurps Plaintiffs’
  10   control over the exercise of these exclusive rights, interfering with those distribution
  11   strategies.
  12          61.    Defendants illegally and unfairly compete with live TV streaming
  13   service providers who pay for permission to retransmit broadcast television, offering
  14   live Internet TV while refusing to pay for the commercially bargained-for licenses
  15   that the law requires. As such, Defendants also interfere with Plaintiffs’ existing
  16   relationships with legitimate online services. These legitimate services negotiate
  17   their licenses and abide by contractual restrictions. Defendants need not honor such
  18   contractual restrictions because they circumvent the licensing process altogether.
  19   This unfair competition undermines the legitimate market for content streamed over
  20   the Internet, which is a robust and growing part of Plaintiffs’ businesses and an
  21   important option to many consumers.
  22          62.    Defendants are also contributing to consumer confusion regarding what
  23   is lawful and what is not by misleading customers to believe that the Nitro TV
  24   service is also legitimate. In this way, Nitro TV subscribers and potential subscribers
  25   may mistakenly view Nitro TV as a legal and sanctioned alternative to authorized
  26   distribution outlets and licensees, when it is not. This harms the market for legitimate
  27   services by drawing users away from Plaintiffs’ legitimate licensees.
  28

                                                 21
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 22 of 481 Page ID
                                 #:3347


   1         63.    For these reasons, Plaintiffs bring this action to protect their rights and
   2   end Defendants’ wrongs.
   3                               FIRST CAUSE OF ACTION
   4   (Direct Copyright Infringement Against the Galindo Defendants and Horsten)
   5         64.    Plaintiffs incorporate herein by reference each and every averment
   6   contained in paragraphs 1 to 63 inclusive.
   7         65.    Under Section 106 of the Copyright Action, Plaintiffs own the
   8   exclusive right to, among other things, make public performances of and reproduce
   9   their Copyrighted Works.
  10         66.    Plaintiffs have never authorized the Galindo Defendants or Horsten to
  11   publicly perform or reproduce their Copyrighted Works.
  12         67.    These Defendants have infringed and continue to directly infringe
  13   thousands of Plaintiffs’ Copyrighted Works by violating Plaintiffs’ exclusive rights
  14   to make public performances of and reproduce the Copyrighted Works. These
  15   Defendants, without permission or consent of Plaintiffs, have (a) publicly performed
  16   and will continue to publicly perform Plaintiffs’ Copyrighted Works, including but
  17   not limited to those worked listed on Exhibit A hereto, by transmitting them over the
  18   Internet to Nitro TV subscribers; (b) reproduced and will continue to reproduce the
  19   Copyright Works, including but not limited to those worked listed on Exhibit A
  20   hereto, in connection offering the “Catch Up” VOD service described above and
  21   creating 24/7 channels; and (c) reproduced the Copyright Works, including but not
  22   limited to those worked listed on Exhibit A hereto, in connection with offering other
  23   VOD services and the existing 24/7 channels.
  24         68.    These Defendants’ acts of infringement are willful, in disregard of and
  25   with indifference to Plaintiffs’ rights.
  26         69.    As a direct and proximate result of the infringements by these
  27   Defendants, Plaintiffs are entitled to damages and these Defendants’ profits in
  28   amounts to be proven at trial.

                                                  22
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 23 of 481 Page ID
                                 #:3348


   1         70.    Alternatively, at their election, Plaintiffs are entitled to statutory
   2   damages, up to the maximum amount of $150,000 per infringed work by virtue of
   3   these Defendants’ willful infringement, or for such other amounts as may be proper
   4   under 17 U.S.C. § 504.
   5         71.    Plaintiffs further are entitled to recover their attorneys’ fees and full
   6   costs pursuant to 17 U.S.C. § 505.
   7         72.    As a direct and proximate result of the foregoing acts and conduct,
   8   Plaintiffs have sustained and will continue to sustain substantial, immediate and
   9   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
  10   and restrained by this Court, the Galindo Defendants and Horsten will continue to
  11   infringe Plaintiffs’ rights in the Copyrighted Works. Plaintiffs are entitled to
  12   injunctive relief under 17 U.S.C. § 502.
  13                            SECOND CAUSE OF ACTION
  14        (Contributory Copyright Infringement by Knowingly and Materially
  15                          Contributing to the Infringement of
  16                   the Copyrighted Works Against All Defendants )
  17         73.    Plaintiffs incorporate herein by reference each and every averment
  18   contained in paragraphs 1 to 72 inclusive.
  19         74.    To the extent Defendants claim that it is third parties, not Defendants,
  20   who are violating Plaintiffs’ exclusive rights under the Copyright Act including their
  21   public performance and reproduction rights, Defendants are knowingly and
  22   materially contributing to such infringement. Defendants have actual knowledge of
  23   the third parties’ infringement. Defendants systematically amassed from these third
  24   parties thousands of channels, many of which include Plaintiffs’ Copyrighted Works
  25   consisting of some of the most sought after, valuable television programs and motion
  26   pictures in existence. Defendants promote and sell access to this vast array of
  27   channels on Nitro TV without authorization for $20 per month—a figure so
  28   incongruous with market rates that it shows that Defendants necessarily know, or

                                                  23
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 24 of 481 Page ID
                                 #:3349


   1   are deliberately and willfully blind to the fact, that third parties are infringing
   2   Plaintiffs’ copyrights by transmitting them without authorization. Indeed,
   3   Defendants’ knowledge of ongoing infringement is clear. Defendants are cloaking
   4   and anonymizing their actions and their Website because they know what they—and
   5   the third parties—are doing is illegal. Alex Galindo has also advised Nitro TV
   6   subscribers on how to hide their locations from detection when using the Nitro TV
   7   Platforms.
   8         75.    Defendants materially contribute to such infringement. Defendants
   9   configure and promote the use of the Nitro TV Platform to connect subscribers to
  10   unauthorized online sources streaming Plaintiffs’ Copyrighted Works. The operators
  11   of these repositories or others operating in concert with them, control facilities and
  12   equipment used to store and transmit Plaintiffs’ Copyrighted Works and cause the
  13   content to be transmitted upon requests made via the Nitro TV Platforms to Nitro
  14   TV subscribers. The operators of these repositories, or others operating in concert
  15   with them directly, infringe Plaintiffs’ exclusive reproduction and public
  16   performance rights by copying and publicly performing the Copyrighted Works
  17   without Plaintiffs’ authorization.
  18         76.    Defendants knowingly and materially contribute to aforementioned
  19   infringement by operating and promoting the Website and marketing and supplying
  20   the Nitro TV Platforms that facilitate, encourage, and enable such direct
  21   infringement, and by actively encouraging, promoting and contributing to the use of
  22   Defendants’ products and services for such copyright infringement.
  23         77.    Defendants’ knowing and material contribution to the infringement of
  24   Plaintiffs’ rights in each of the Copyrighted Works constitutes a separate and distinct
  25   act of infringement.
  26         78.    Defendants’ knowing and material contribution to the infringement of
  27   the Copyrighted Works is willful, intentional, and purposeful, and in disregard of
  28   and with indifference to the rights of Plaintiffs.

                                                  24
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 25 of 481 Page ID
                                 #:3350


   1            79.   As a direct and proximate result of the infringement by Defendants,
   2   Plaintiffs are entitled to damages and Defendants’ profits in amounts to be proven at
   3   trial.
   4            80.   Alternatively, at their election, Plaintiffs are entitled to statutory
   5   damages, up to the maximum amount of $150,000 per infringed work, by virtue of
   6   Defendants’ willful infringement, or for such other amounts as may be proper under
   7   17 U.S.C. § 504.
   8            81.   Plaintiffs further are entitled to recover their attorneys’ fees and full
   9   costs pursuant to 17 U.S.C. § 505.
  10            82.   As a direct and proximate result of the foregoing acts and conduct,
  11   Plaintiffs have sustained and will continue to sustain substantial, immediate and
  12   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
  13   and restrained by this Court, Defendants will continue to infringe Plaintiffs’ rights
  14   in the Copyrighted Works. Plaintiffs are entitled to injunctive relief under 17 U.S.C.
  15   § 502.
  16                               THIRD CAUSE OF ACTION
  17            (Intentionally Inducing the Infringement of the Copyrighted Works
  18                                  Against All Defendants)
  19            83.   Plaintiffs incorporate herein by reference each and every averment
  20   contained in paragraphs 1 to 82 inclusive.
  21            84.   Defendants intentionally induce the infringement of Plaintiffs’
  22   exclusive rights under the Copyright Act, including infringement of Plaintiffs’
  23   exclusive right to reproduce, distribute and publicly perform their works.
  24            85.   To the extent Defendants may claim that others are exercising
  25   Plaintiffs’ exclusive public performance, distribution and reproduction rights under
  26   the Copyright Act, Defendants induce such infringement by supplying and
  27   promoting the use of the Nitro TV Platforms to connect customers to unauthorized
  28

                                                  25
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 26 of 481 Page ID
                                 #:3351


   1   online sources that stream Plaintiffs’ copyrighted works, and by actively inducing,
   2   encouraging, and promoting the use of Nitro TV for copyright infringement.
   3            86.   Defendants’ intentional inducement of the infringement of Plaintiffs’
   4   rights in each of the Copyrighted Works constitutes a separate and distinct act of
   5   infringement.
   6            87.   Defendants’ inducement of the infringement of the Copyrighted Works
   7   is willful, intentional, and purposeful, and in disregard of and with indifference to
   8   the rights of Plaintiffs.
   9            88.   As a direct and proximate result of the infringement that Defendants
  10   intentionally induce, Plaintiffs are entitled to damages and Defendants’ profits in
  11   amounts to be proven at trial.
  12            89.   Alternatively, at their election, Plaintiffs are entitled to statutory
  13   damages, up to the maximum amount of $150,000 per infringed work, by virtue of
  14   Defendants’ willful infringement, or for such other amounts as may be proper under
  15   17 U.S.C. § 504.
  16            90.   Plaintiffs further are entitled to recover their attorneys’ fees and full
  17   costs pursuant to 17 U.S.C. § 505.
  18            91.   As a direct and proximate result of the foregoing acts and conduct,
  19   Plaintiffs have sustained and will continue to sustain substantial, immediate and
  20   irreparable injury, for which there is no adequate remedy at law. Unless enjoined
  21   and restrained by this Court, Defendants will continue to infringe Plaintiffs’ rights
  22   in the Copyrighted Works. Plaintiffs are entitled to injunctive relief under 17 U.S.C.
  23   § 502.
  24

  25   \\
  26

  27   \\
  28

                                                  26
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 27 of 481 Page ID
                                 #:3352


   1                                  PRAYER FOR RELIEF
   2         WHEREFORE, Plaintiffs pray for judgment against Defendants and for the
   3   following relief:
   4         1.     For preliminary and permanent injunctions (a) enjoining Defendants
   5   and their officers, agents, servants, employees, attorneys, and all persons acting in
   6   active concert or participation with them, from publicly performing, reproducing,
   7   distributing or otherwise infringing in any manner (including without limitation by
   8   materially contributing to or intentionally inducing the infringement of) any right
   9   under copyright in any of the Copyrighted Works, including without limitation by
  10   publicly performing or reproducing those Works, or by distributing any software or
  11   providing any service or device that does or facilitates any of the foregoing acts; and
  12   (b) impounding hardware in Defendants’ possession, custody, or control, and any
  13   and all documents or other records in Defendants’ possession, custody, or control
  14   relating to Defendants’ direct and secondary infringement of the Copyrighted
  15   Works.
  16         2.     For entry of a preliminary injunction enjoining Tucows, Inc., the
  17   domain name registrar for the TekkHosting.com, Lalaluluhosting.com, Nitro.ltd and
  18   NitroIPTV.com domain names (“Infringing Domain Names”), Njalla, and 1337
  19   LLC (which runs Njalla), as well as all others who receive notice of the Court’s
  20   order, from allowing the Infringing Domain Names to be modified, sold, transferred
  21   to another owner, or deleted. Such entities are further ordered to disable access to
  22   the Infringing Domain Names. As part of accomplishing this, these entities shall
  23   take the following steps:
  24                 a. Maintain unchanged the WHOIS or similar contact and identifying
  25                       information as of the time of receipt of this Order and maintain the
  26                       Infringing Domain Names with the current registrar;
  27                 b. Immediately change the authoritative name-servers for the
  28                       Infringing Domain Names to name-servers controlled by Plaintiffs

                                                   27
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 28 of 481 Page ID
                                 #:3353


   1                    pending further direction from this Court, the effect of which would
   2                    be to make the Infringing Domain Names inaccessible during this
   3                    period;
   4                 c. Prevent transfer of the Infringing Domain Names and any further
   5                    modification of any aspect of the domain registration records of the
   6                    Infringing Domain Names by Defendants or third parties at the
   7                    registrar or by other means; and
   8                 d. Preserve all evidence that may be used to identify the entities using
   9                    the Infringing Domain Names.
  10         3.     For entry of an order requiring Tucows, the domain name registrar for
  11   the Infringing Domain Names, Njalla, and 1337 LLC, as well as all others who
  12   receive notice of the court’s order, to transfer these domain names and any additional
  13   domain names found to be associated with Defendants’ operation of Nitro TV to a
  14   registrar to be appointed by Plaintiffs to re-register the domain names in Plaintiffs’
  15   names, or the name(s) of their designee(s), and under Plaintiffs’ ownership.
  16         4.     For Plaintiffs’ damages and Defendants’ profits in such amount as may
  17   be found; alternatively, at Plaintiffs’ election, for maximum statutory damages or for
  18   such other amounts as may be proper pursuant to 17 U.S.C. § 504(c).
  19         5.     For an accounting, the imposition of a constructive trust, restitution of
  20   Defendants’ unlawful proceeds from copyright infringement, and damages
  21   according to proof.
  22         6.     For a declaration that Defendants’ activities as alleged herein constitute
  23   direct and secondary copyright infringement of Plaintiffs’ exclusive rights under
  24   copyright in violation of 17 U.S.C. § 106.
  25         7.     For prejudgment interest according to law.
  26         8.     For Plaintiffs’ attorneys’ fees and full costs incurred in this action
  27   pursuant to 17 U.S.C. § 505.
  28

                                                28
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 29 of 481 Page ID
                                 #:3354


   1         9.    For all such further and additional relief, in law or in equity, to which
   2   Plaintiffs may be entitled or which the Court deems just and proper.
   3                             DEMAND FOR JURY TRIAL
   4         Plaintiffs demand a trial by jury on all issues triable by jury.
   5

   6   Dated: March 23, 2021                   JENNER & BLOCK LLP
   7

   8                                     By:
                                               Julie Shepard
   9                                           Attorneys for Plaintiffs
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 29
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 30 of 481 Page ID
                                 #:3355




                      Exhibit A
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 31 of 481 Page ID
                                 #:3356


  Title             Copyright             Registration   Registration
                    Registrant            Number         Date
  The Amazing       Columbia Pictures     PA 1-889-675   April 16, 2014
  Spider-Man 2      Industries, Inc.
  The Amazing       Columbia Pictures     PA 1-793-261   June 29, 2012
  Spider-Man        Industries, Inc.
  Bad Boys          Columbia Pictures     PA 699-273     May 2, 1995
                    Industries, Inc.
  Bad Boys for Life Columbia Pictures     PA 2-228-950   February 20, 2020
                    Industries, Inc.
  Ghostbusters      Columbia-Delphi       PA-216-987     June 28, 1984
                    Productions
  Men in Black      Columbia Pictures     PA 845-156     July 10, 1997
                    Industries, Inc.
  Men in Black II   Columbia Pictures     PA 1-089-930   July 3, 2002
                    Industries, Inc.
  Men in Black 3    Columbia Pictures     PA 1-787-577   May 24, 2012
                    Industries, Inc.
  Pineapple Express Columbia Pictures     PA 1-603-113   August 7, 2008
                    Industries, Inc.
  Spider-Man        Columbia Pictures,    PA 1-079-955   May 3, 2002
                    Inc.
  Spider-Man 2      Columbia Pictures     PA 1-222-519   June 30, 2004
                    Industries, Inc.
  Spider-Man 3      Columbia Pictures     PA 1-332-103   May 1, 2007
                    Industries, Inc.
  Spider-Man: Far   Columbia Pictures     PA 2-189-651   July 19, 2019
  From Home         Industries, Inc.
  Big Fish          Columbia Pictures     PA 1-195-955   January 14, 2004
                    Industries, Inc.
  A Bug’s Life      Disney Enterprises,   PA 901-890     December 30,
                    Inc.                                 1998
                    Pixar Animation
                    Studios
  The Alex Baldwin Disney Enterprises,    PA 2-150-567   November 15,
  Show “Robert De Inc.                                   2018
  Niro, Taraji P.
  Henson” (101)
  The Alec Baldwin Disney Enterprises,    PA 2-157-532   October 29, 2018
  Show “Kim         Inc.
  Karsashian West”
  (102)
  The Alec Baldwin Disney Enterprises,    PA 2-160-274   November 5, 2018
  Show “Ricky       Inc.
  Gervais, Jeff
  Bridges” (103)
  The Alex Baldwin Disney Enterprises,    PA 2-150-563   November 15,
  Show “Mike        Inc.                                 2018
  Myers, Cecile
  Richards” (104)



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 32 of 481 Page ID
                                 #:3357


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  The Alec Baldwin         Disney Enterprises,   PA 2-179-680   February 1, 2019
  Show “Sarah              Inc.
  Jessica Parker”
  (105)
  The Alec Baldwin         Disney Enterprises,   PA 2-162-262   December 24,
  Show “Kerry              Inc.                                 2018
  Washington,
  Robert F.
  Kennedy, Jr.”
  (106)
  The Alec Baldwin         Disney Enterprises,   PA 2-179-681   February 1, 2019
  Show “Regina             Inc.
  King, Gloria
  Allred” (108)
  American                 Disney Enterprises,   PA 2-026-713   February 22, 2017
  Housewife “Then          Inc.
  and Now”(113)
  American                 Disney Enterprises,   PA 2-076-615   October 10, 2017
  Housewife “Back          Inc.
  to School” (201)
  American                 Disney Enterprises,   PA 2-102-685   December 21,
  Housewife “Gala          Inc.                                 2017
  Auction” (206)
  American                 Disney Enterprises,   PA 2-102-688   December 21,
  Housewife “The           Inc.                                 2017
  Couple” (208)
  American                 Disney Enterprises,   PA 2-110-270   January 11, 2018
  Housewife                Inc.
  “Blondetourage”
  (211)
  American                 Disney Enterprises,   PA 2-098-226   January 24, 2018
  Housewife                Inc.
  “Selling Out”
  (212)
  American                 Disney Enterprises,   PA 2-100-042   January 30, 2018
  Housewife “The           Inc.
  Anniversary”
  (213)
  American                 Disney Enterprises,   PA 2-101-217   February 5, 2018
  Housewife                Inc.
  “Midlife Crisis”
  (214)
  American                 Disney Enterprises,   PA 2-101-219   February 5, 2018
  Housewife “The           Inc.
  Mom Switch”
  (215)
  American                 Disney Enterprises,   PA 2-111-175   March 13, 2018
  Housewife “Field         Inc.
  Day” (217)


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 33 of 481 Page ID
                                 #:3358


  Title                    Copyright             Registration    Registration
                           Registrant            Number          Date
  American                 Disney Enterprises,   PA 2-110-082    March 19, 2018
  Housewife “All           Inc.
  Coupled Up”
  (216)
  American                 Disney Enterprises,   PA 2-110-410    March 23, 2018
  Housewife “The           Inc.
  Venue” (218)
  American                 Disney Enterprises,   PA 2-111-926    March 28, 2018
  Housewife “It’s          Inc.
  Hard to Say
  Goodbye” (219)
  American                 Disney Enterprises,   PA 2-114-965    April 13, 2018
  Housewife “The           Inc.
  Inheritance” (220)
  American                 Disney Enterprises,   PA 2-125-017    April 20, 2018
  Housewife “It’s          Inc.
  Not You, It’s Me”
  (221)
  American                 Disney Enterprises,   PA 2-137-079    May 11, 2018
  Housewife                Inc.
  “Sliding
  Sweaters” (223)
  American                 Disney Enterprises,   PA 2-118-837    May 18, 2018
  Housewife                Inc.
  “Finding Fillion”
  (222)
  American                 Disney Enterprises,   PA 2-119-643    May 25, 2018
  Housewife “The           Inc.
  Spring Gala”
  (224)
  American                 Disney Enterprises,   PA 2-151-176    October 9, 2018
  Housewife “Mom           Inc.
  Guilt” (301)
  American                 Disney Enterprises,   PA 2-157-192    October 15, 2018
  Housewife “Here          Inc.
  We Go Again”
  (302)
  American                 Disney Enterprises,   PA 2-155-979    October 18, 2018
  Housewife                Inc.
  “Cheaters
  Sometimes Win”
  (303)
  American                 Disney Enterprises,   PA 2-157-529    October 26, 2018
  Housewife                Inc.
  “Enemies: An
  Otto Story” (304)
  American                 Disney Enterprises,   PA 2-163-792-   November 13,
  Housewife “Body          Inc.                                  2018
  Image” (305)


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 34 of 481 Page ID
                                 #:3359


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  American                 Disney Enterprises,   PA 2-155-483   November 2, 2018
  Housewife “Trust         Inc.
  Me” (306)
  American                 Disney Enterprises,   PA 2-164-501   November 20,
  Housewife “The           Inc.                                 2018
  Code” (307)
  American                 Disney Enterprises,   PA 2-167-352   December 10,
  Housewife                Inc.                                 2018
  “Trophy Wife”
  (308)
  American                 Disney Enterprises,   PA 2-177-566   March 7, 2019
  Housewife “Mo’           Inc.
  Money, Mo’
  Problems” (309)
  American                 Disney Enterprises,   PA 2-162-054   December 18,
  Housewife “Highs         Inc.                                 2018
  and Lows” (310)
  American                 Disney Enterprises,   PA 2-165-957   December 24,
  Housewife                Inc.                                 2018
  “Saving
  Christmas” (311)
  American                 Disney Enterprises,   PA 2-176-658   February 26, 2019
  Housewife                Inc.
  “Disconnected”
  (312)
  American                 Disney Enterprises,   PA 2-190-157   March 15, 2019
  Housewife “Baby          Inc.
  Crazy” (313)
  American                 Disney Enterprises,   PA 2-175-217   February 15, 2019
  Housewife “The           Inc.
  Things You Do”
  (314)
  American                 Disney Enterprises,   PA 2-180-436   April 2, 2019
  Housewife                Inc.
  “American Idol”
  (315)
  American                 Disney Enterprises,   PA 2-187-510   April 9, 2019
  Housewife “Insta-        Inc.
  Friends” (316)
  American                 Disney Enterprises,   PA 2-181-827   April 23, 2019
  Housewife “Liar          Inc.
  Liar, Room on
  Fire” (317)
  American                 Disney Enterprises,   PA 2-203-232   September 26,
  Housewife “A             Inc.                                 2019
  Mom’s Paradise”
  (318)
  American                 Disney Enterprises,   PA 2-183-075   May 7, 2019
  Housewife                Inc.
  “Grandma’s Wife”
  (319)
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 35 of 481 Page ID
                                 #:3360


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  American                 Disney Enterprises,   PA 2-195-914   August 23, 2019
  Housewife “Field         Inc.
  Trippin’” (320)
  American                 Disney Enterprises,   PA 2-188-294   May 1, 2019
  Housewife “Phone         Inc.
  Free Day” (321)
  American                 Disney Enterprises,   PA 2-189-955   May 28, 2019
  Housewife “The           Inc.
  Dance” (322)
  American                 Disney Enterprises,   PA 2-195-916   May 20, 2019
  Hosuewife                Inc.
  “Locked in the
  Basement” (323)
  Black-ish                Disney Enterprises,   PA 2-066-829   October 13, 2017
  “Juneteenth” (401)       Inc.
  Black-ish “Mother        Disney Enterprises,   PA 2-068-568   October 20, 2017
  Nature” (402)            Inc.
  Black-ish “Public        Disney Enterprises,   PA 2-078-613   November 7, 2017
  Fool” (403)              Inc.
  Black-ish “First         Disney Enterprises,   PA 2-083-268   November 17,
  and Last” (405)          Inc.                                 2017
  Black-ish                Disney Enterprises,   PA 2-071-455   November 3, 2017
  “Advance to Go           Inc.
  (Collect $200)”
  (406)
  Black-ish “Please        Disney Enterprises,   PA 2-080-931   November 28,
  Don’t Feed the           Inc.                                 2017
  Animals” (407)
  Black-ish                Disney Enterprises,   PA 2-129-736   August 7, 2018
  “Working Grl”            Inc.
  (408)
  Black-ish “Charity       Disney Enterprises,   PA 2-102-683   December 21,
  Case” (409)              Inc.                                 2017
  Black-ish                Disney Enterprises,   PA 2-098-220   January 24, 2018
  “Inheritance”            Inc.
  (411)
  Black-ish                Disney Enterprises,   PA 2-116-353   February 16, 2018
  “Unkempt                 Inc.
  Woman” (412)
  Black-ish “Bow           Disney Enterprises,   PA 2-100-045   January 30, 2018
  Knows” (414)             Inc.
  Black-ish “White         Disney Enterprises,   PA 2-111-917   March 28, 2018
  Breakfast” (415)         Inc.
  Black-ish “R-E-S-        Disney Enterprises,   PA 2-110-407   March 23, 2018
  P-E-C-T” (416)           Inc.
  Black-ish “Things        Disney Enterprises,   PA 2-112-183   March 28, 2018
  Were Different           Inc.
  Then” (417)
  Black-ish “North         Disney Enterprises,   PA 2-114-875   April 12, 2018
  Star” (418)              Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 36 of 481 Page ID
                                 #:3361


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Black-ish “Black         Disney Enterprises,   PA 2-114-966   April 13, 2018
  Math” (419)              Inc.
  Black-ish “Dog           Disney Enterprises,   PA 2-125-016   April 20, 2018
  Eat Dog World”           Inc.
  (420)
  Black-ish “Fifty-        Disney Enterprises,   PA 2-118-703   April 25, 2018
  Three Percent”           Inc.
  (421)
  Black-ish “Blue          Disney Enterprises,   PA 2-137-080   May 11, 2018
  Valentine” (422)         Inc.
  Black-ish                Disney Enterprises,   PA 2-118-838   May 18, 2018
  “Collateral              Inc.
  Damage” (423)
  Black-ish “Dream         Disney Enterprises,   PA 2-119-645   May 25, 2018
  Home” (424)              Inc.
  Black-ish “Gap           Disney Enterprises,   PA 2-155-981   October 18, 2018
  Year” (501)              Inc.
  Black-ish “Don’t         Disney Enterprises,   PA 2-155-485   November 2, 2018
  You Be My                Inc.
  Neighbor” (502)
  Black-ish “Purple        Disney Enterprises,   PA 2-160-673   November 26,
  Rain” (503)              Inc.                                 2018
  Black-ish “Good          Disney Enterprises,   PA 2-164-498   December 3, 2018
  Grief” (504)             Inc.
  Black-ish “Scarred       Disney Enterprises,   PA 2-163-797   November 13,
  for Life” (505)          Inc.                                 2018
  Black-ish “Friends       Disney Enterprises,   PA 2-162-049   December 18,
  Without Benefits”        Inc.                                 2018
  (506)
  Black-ish                Disney Enterprises,   PA 2-165-959   December 24,
  “Christmas in            Inc.                                 2018
  Theater Eight”
  (507)
  Black-ish “Stand         Disney Enterprises,   PA 2-167-354   December 10,
  Up, Fall Down”           Inc.                                 2018
  Black-ish “Wilds         Disney Enterprises,   PA 2-166-940   January 17, 2019
  of Valley Glen           Inc.
  Black-ish “Watlz         Disney Enterprises,   PA 2-179-570   February 5, 2019
  in A Minor” (510)        Inc.
  Black-ish “Black         Disney Enterprises,   PA 2-171-631   January 23, 2019
  Like Us” (511)           Inc.
  Black-ish                Disney Enterprises,   PA 2-176-659   February 26, 2019
  “Dreamgirls and          Inc.
  Boys” (512)
  Black-ish “Son of        Disney Enterprises,   PA 2-177-558   March 7, 2019
  a Pitch” (513)           Inc.
  Black-ish                Disney Enterprises,   PA 2-180-428   April 2, 2019
  “JUSTAKIDFRO             Inc.
  M COMPTON”
  (514)
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 37 of 481 Page ID
                                 #:3362


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Black-ish                Disney Enterprises,   PA 2-187-516   April 9, 2019
  “Enough is               Inc.
  Enough” (515)
  Black-ish “Each          Disney Enterprises,   PA 2-180-913   April 15, 2019
  One, Teach One”          Inc.
  (516)
  Black-ish “Black         Disney Enterprises,   PA 2-190-176   March 15, 2019
  History Month”           Inc.
  (517)
  Black-ish “Andre         Disney Enterprises,   PA 2-181-830   April 23, 2019
  Johnson: Good            Inc.
  Person” (518)
  Black-ish “Under         Disney Enterprises,   PA 2-188-287   May 1, 2019
  the Influence”           Inc.
  (519)
  Black-ish “Good          Disney Enterprises,   PA 2-183-078   May 7, 2019
  in the ‘Hood”            Inc.
  (520)
  Black-ish                Disney Enterprises,   PA 2-203-239   June 6, 2019
  “Relatively Grown        Inc.
  Man” (521)
  Black-ish “FriDre        Disney Enterprises,   PA 2-195-918   May 15, 2019
  Night Lights”            Inc.
  (522)
  Black-ish “Is it         Disney Enterprises,   PA 2-189-956   May 28, 2019
  Desert or Dessert”       Inc.
  (523)
  Castaways                Disney Enterprises,   PA 2-152-110   September 18,
  “Abandoned”              Inc.                                 2018
  (101)
  Castaways “Man           Disney Enterprises,   PA 2-152-112   September 18,
  Down” (102)              Inc.                                 2018
  Castaways “Only          Disney Enterprises,   PA 2-152-113   September 18,
  the Lonely” (103)        Inc.                                 2018
  Castaways                Disney Enterprises,   PA 2-152-115   September 18,
  “Three’s a               Inc.                                 2018
  Crowd” (104)
  Castaways “Cry           Disney Enterprises,   PA 2-152-117   September 18,
  for Help” (105)          Inc.                                 2018
  Castaways “My            Disney Enterprises,   PA 2-149-879   November 15,
  True Rescue”             Inc.                                 2018
  (106)
  Castaways “Is It         Disney Enterprises,   PA 2-149-859   November 15,
  Worth It? (107)”         Inc.                                 2018
  Castaways                Disney Enterprises,   PA 2-150-602   November 15,
  “Hindsight” (108)        Inc.                                 2018
  Castaways “The           Disney Enterprises,   PA 2-158-711   November 15,
  Search” (109)            Inc.                                 2018
  Child Support            Disney Enterprises,   PA 2-115-199   April 9, 2018
  “Episode 102”            Inc.
  (102)
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 38 of 481 Page ID
                                 #:3363


  Title                    Copyright             Registration    Registration
                           Registrant            Number          Date
  Child Support            Disney Enterprises,   PA 2-115-197    April 9, 2018
  “Episode 103”            Inc.
  (103)
  Child Support            Disney Enterprises,   PA 2-115-198    April 9, 2018
  “Episode 104”            Inc.
  (104)
  Child Support            Disney Enterprises,   PA 2-115-194    April 9, 2018
  “Episode 105”            Inc.
  (105)
  Child Support            Disney Enterprises,   PA 2-115-196    April 9, 2018
  “Episode 106”            Inc.
  (106)
  Child Support            Disney Enterprises,   PA 2-157-530    October 29, 2018
  “Episode 201”            Inc.
  (201)
  Child Support            Disney Enterprises,   PA 2-162-7779   November 15,
  “Episode 202”            Inc.                                  2018
  (202)
  Child Support            Disney Enterprises,   PA 2-156-176    November 19,
  “Episode 204”            Inc.                                  2018
  (204)
  Child Support            Disney Enterprises,   PA 2-149-885    November 15,
  “Episode 205”            Inc.                                  2018
  (205)
  Child Support            Disney Enterprises,   PA 2-160-266    November 5, 2018
  “Episode 206”            Inc.
  (206)
  Child Support            Disney Enterprises,   PA 2-159-008    December 10,
  “Episode 207”            Inc.                                  2018
  (207)
  Child Support            Disney Enterprises,   PA 2-179-664    February 1, 2019
  “Episode 208”            Inc.
  (208)
  Child Support            Disney Enterprises,   PA 2-162-261    December 24,
  “Episode 210”            Inc.                                  2018
  (210)
  Prep & Landing           Disney Enterprises,   PA 1-684-059    June 23, 2010
                           Inc.
  Prep & Landing:          Disney Enterprises,   PA 1-771-370    January 20, 2012
  Naughty vs. Nice         Inc.
  The Fix “Pilot”          Disney Enterprises,   PA 2-180-445    April 2, 2019
  (101)                    Inc.
  The Fix                  Disney Enterprises,   PA 2-187-509    April 9, 2019
  “Revenge” (102)          Inc.
  The Fix “The             Disney Enterprises,   PA 2-180-916    April 15, 2019
  Wire” (103)              Inc.
  The Fix “The             Disney Enterprises,   PA 2-181-820    April 23, 2019
  Scandal” (104)           Inc.
  The Fix “Lie to          Disney Enterprises,   PA 2-188-291    May 1, 2019
  Me” (105)                Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 39 of 481 Page ID
                                 #:3364


  Title              Copyright             Registration   Registration
                     Registrant            Number         Date
  The Fix “The       Disney Enterprises,   PA 2-183-081   May 7, 2019
  Fugitive” (106)    Inc.
  The Fix “Ghost     Disney Enterprises,   PA 2-195-936   August 23, 2019
  Whisperer” (107) Inc.
  The Fix “Queen     Disney Enterprises,   PA 2-195-938   August 23, 2019
  for a Day” (108)   Inc.
  The Fix            Disney Enterprises,   PA 2-189-958   May 28, 2019
  “Jeopardy” (109) Inc.
  The Fix “Making Disney Enterprises,      PA 2-203-235   September 26,
  a Murderer” (110) Inc.                                  2019
  For the People     Disney Enterprises,   PA 2-114-888   April 12, 2018
  “Pilot” (101)      Inc.
  For the People     Disney Enterprises,   PA 2-114-889   April 12, 2018
  “Rahowa” (102)     Inc.
  For the People “18 Disney Enterprises,   PA 2-114-890   April 12, 2018
  Miles Outside of   Inc.
  Roanoke” (103)
  From the People    Disney Enterprises,   PA 2-114-891   April 12, 2018
  “The Library       Inc.
  Fountain” (104)
  For the People     Disney Enterprises,   PA 2-125-012   April 20, 2018
  “World’s Greatest Inc.
  Judge” (105)
  For the People     Disney Enterprises,   PA 2-118-715   April 25, 2018
  “Everybody’s a     Inc.
  Superhero” (106)
  For the People     Disney Enterprises,   PA 2-137-098   May 11, 2018
  “Have You Met      Inc.
  Leonard Knox”
  (107)
  For the People     Disney Enterprises,   PA 2-118-809   May 18, 2018
  “Flippity-Flop”    Inc.
  (108)
  For the Purposes   Disney Enterprises,   PA 2-119-649   May 25, 2018
  “Extraordinary     Inc.
  Circumstances”
  (109)
  For the People     Disney Enterprises,   PA 2-152-643   June 4, 2018
  “This is What I    Inc.
  Wanted to Say
  (110)
  For the People     Disney Enterprises,   PA 2-180-961   March 19, 2019
  “First Inning”     Inc.
  (201)
  For the People     Disney Enterprises,   PA 2-181-110   March 27, 2019
  “This America”     Inc.
  (202)
  For the People     Disney Enterprises,   PA 2-180-133   April 2, 2019
  “Minimum           Inc.
  Continuing Legal
  Education” (203)
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 40 of 481 Page ID
                                 #:3365


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  For the People           Disney Enterprises,   PA 2-187-522   April 9, 2019
  “The Vast,               Inc.
  Immovable
  Object” (204)
  For the People           Disney Enterprises,   PA 2-180-908   April 15, 2019
  “One Big Happy           Inc.
  Family” (205)
  For the People           Disney Enterprises,   PA 2-181-824   April 23, 2019
  “You Belong              Inc.
  Here” (206)
  For the People           Disney Enterprises,   PA 2-188-283   May 1, 2019
  “The Boxer” (207)        Inc.
  For the People           Disney Enterprises,   PA 2-195-929   May 15, 2019
  “Moral Suasion:          Inc.
  (208)
  For the People           Disney Enterprises,   PA 2-195-935   May 20, 2019
  “Who Are We              Inc.
  Now? (209)
  For the People “A        Disney Enterprises,   PA 2-189-959   May 28, 2019
  Choice Between           Inc.
  Two Things”
  (210)
  Frozen                   Disney Enterprises,   PA 1-871-077   December 9, 2013
                           Inc.
  Grand Hotel              Disney Enterprises,   PA 2-193-598   July 2, 2019
  “Pilot” (101)            Inc.
  Grand Hotel              Disney Enterprises,   PA 2-206-848   July 18, 2019
  “Curveball” (103)        Inc.
  Grand Hotel “The         Disney Enterprises,   PA 2-207-071   July 23, 2019
  Big Sickout”             Inc.
  (104)
  Grand Hotel              Disney Enterprises,   PA 2-207-073   July 30, 2019
  “You’ve Got              Inc.
  Blackmail” (105)
  Grand Hotel              Disney Enterprises,   PA 2-202-224   August 6, 2019
  “Love Thy                Inc.
  Neighbor” (106)
  Grand Hotel              Disney Enterprises,   PA 2-202-131   August 21, 2019
  “Where the Sun           Inc.
  Don’t Shine”
  (107)
  The Great                Disney Enterprises,   PA 2-179-683   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  601” (601)
  The Great                Disney Enterprises,   PA 20179-684   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  602” (602)


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 41 of 481 Page ID
                                 #:3366


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  The Great                Disney Enterprises,   PA 2-179-686   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  603” (603)
  The Great                Disney Enterprises,   PA 2-179-687   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  604” (604)
  The Great                Disney Enterprises,   PA 2-179-689   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  605 (605)
  The Great                Disney Enterprises,   PA 2-179-691   February 1, 2019
  Christmas Light          Inc.
  Fight “Episode
  606” (606)
  The Great                Disney Enterprises,   PA2-162-182    December 24,
  Christmas Light          Inc.                                 2018
  Fight “Episode
  607” (607)
  Holey Moley “The         Disney Enterprises,   PA 2-207-424   July 31, 2019
  Outbreak of              Inc.
  Ginger Fever”
  (102)
  Holey Moley              Disney Enterprises,   PA 2-208-098   July 16, 2019
  “Putt Up or Shut         Inc.
  Up” (104)
  Holey Moley “The         Disney Enterprises,   PA 2-207-422   July 25, 2019
  Greatest Show on         Inc.
  Turf” (105)
  Holey Moley              Disney Enterprises,   PA 2-208-105   July 16, 2018
  “Leave the Golf to       Inc.
  the Robots” (107)
  Holey Moley “The         Disney Enterprises,   PA 2-208-100   July 16, 2019
  Thunderdome of           Inc
  Mini Golf” (109)
  How to Get Away          Disney Enterprises,   PA 2-100-033   January 30, 2018
  with Murder              Inc.
  “Everything We
  Did Was for
  Nothing” (409)
  How to Get Away          Disney Enterprises,   PA 2-100-033   January 30, 2018
  with Murder              Inc.
  “He’s Dead!”
  (410)
  How to Get Away          Disney Enterprises,   PA 2-105-870   February 13, 2018
  with Murder              Inc.
  “He’s a Bad
  Father” (411)


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 42 of 481 Page ID
                                 #:3367


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  How to Get Away          Disney Enterprises,   PA 2-114-121   February 20, 2018
  with Murder “Ask         Inc.
  Him About Stella”
  (412)
  How to Get Away          Disney Enterprises,   PA 2-111-170   March 13, 2018
  with Murder              Inc.
  “Lahey v.
  Commonwealth of
  Pennsylvania”
  (413)
  How to Get Away          Disney Enterprises,   PA 2-109-694   March 19, 2018
  with Murder “The         Inc.
  Day Before He
  Died” (414)
  How to Get Away          Disney Enterprises,   PA 2-111-865   March 28, 2018
  with Murder              Inc.
  “Nobody Else is
  Dying” (415)
  How to Get Away          Disney Enterprises,   PA 2-151-142   October 9, 2018
  with Murder              Inc.
  “Your Funeral”
  (501)
  How to Get Away          Disney Enterprises,   PA 2-155-987   October 18, 2018
  with Murder              Inc.
  “Whose Blood is
  That?” (502)
  How to Get Away          Disney Enterprises,   PA 2-155-989   October 18, 2018
  with Murder “The         Inc.
  Baby Was Never
  Dead” (503)
  How to Get Away          Disney Enterprises,   PA 2-157-524   October 26, 2018
  with Murder “It’s        Inc.
  Her Kid” (504)
  How to Get Away          Disney Enterprises,   PA 2-155-505   November 2, 2018
  with Murder “It          Inc.
  Was the Worst
  Day of My Life”
  (505)
  How to Get Away          Disney Enterprises,   PA 2-163-794   November 13,
  with Murder “We          Inc.                                 2018
  Can Find Him”
  (506)
  How to Get Away          Disney Enterprises,   PA 2-164-502   November 20,
  with Murder “I           Inc.                                 2018
  Got Played” (507)
  How to Get Away          Disney Enterprises,   PA 2-160-699   November 26,
  with Murder “I           Inc.                                 2018
  Want to Love You
  Until the Day I
  Died” (508)

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 43 of 481 Page ID
                                 #:3368


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  How to Get Away          Disney Enterprises,   PA 2-171-632   January 23, 2019
  with Murder “He          Inc.
  Betrayed Us
  Both” (509)
  How to Get Away          Disney Enterprises,   PA 2-179-585   February 5, 2019
  with Murder              Inc.
  “Don’t Go Dark
  on Me” (510)
  How to Get Away          Disney Enterprises,   PA 2-175-212   February 15, 2019
  with Murder “Be          Inc.
  the Martyr” (511)
  How to Get Away          Disney Enterprises,   PA 2-180-244   February 19, 2019
  with Murder “We          Inc.
  Know Everything”
  (512)
  How to Get Away          Disney Enterprises,   PA 2-176-661   February 26, 2019
  with Murder              Inc.
  “Where are Your
  Parents?” (513)
  How to Get Away          Disney Enterprises,   PA 2-177-575   March 7, 2019
  with Murder              Inc.
  “Make Me the
  Enemy” (514)
  How to Get Away          Disney Enterprises,   PA 2-190-195   March 15, 2019
  with Murder              Inc.
  “Please Say No
  One Else is Dead”
  (515)
  Jimmy Kimmel             Disney Enterprises,   PA 2-100-031   January 30, 2018
  Live (18-2658)           Inc.
  Airdate 1/16/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-101-234   February 5, 2018
  Live (18-2662)           Inc.
  Airdate
  01/23/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-105-854   February 13, 2018
  Live (18-2666)           Inc.
  Airdate
  01/30/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-117-305   February 13, 2018
  Live (18-2670)           Inc.
  Airdate
  02/06/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-113-401   March 14, 2018
  Live (18-2674)           Inc.
  Airdate
  02/13/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-106-896   March 6, 2018
  Live (18-2677)           Inc.
  Airdate
  02/20/2018
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 44 of 481 Page ID
                                 #:3369


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Jimmy Kimmel             Disney Enterprises,   PA 2-109-669   March 19, 2018
  Live (18-2682)           Inc.
  Airdate
  03/06/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-110-412   March 23, 2018
  Live (18-2686)           Inc.
  Airdate
  03/13/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-118-207   March 28, 2018
  Live (18-2690)           Inc.
  Airdate
  03/20/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-114-974   April 13, 2018
  Live (18-2694)           Inc.
  Airdate
  04/03/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-125-010   April 20, 2018
  Live (18-2698)           Inc.
  Airdate
  04/10/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-128-319   April 27, 2018
  Live (18-2702)           Inc.
  Airdate
  04/17/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-155-533   April 27, 2018
  Live (18-2706)           Inc.
  Airdate
  04/24/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-137-082   May 1, 2018
  Live (18-2710)           Inc.
  Airdate
  05/01/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-118-776   May 18, 2018
  Live (18-2714)           Inc.
  Airdate
  05/08/5018
  Jimmy Kimmel             Disney Enterprises,   PA 2-121-628   June 13, 2018
  Live (18-2724)           Inc.
  Airdate
  05/29/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-141-972   June 26, 2018
  Live (18-2730)           Inc.
  Airdate
  06/12/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-126-340   July 3, 2018
  Live (18-2735)           Inc.
  Airdate 6/19/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-146-609   August 15, 2018
  Live (18-2739)           Inc.
  Airdate
  07/10/2018
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 45 of 481 Page ID
                                 #:3370


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Jimmy Kimmel             Disney Enterprises,   PA 2-146-607   August 15, 2018
  Live (18-2743)           Inc.
  Airdate
  07/17/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-149-023   August 7, 2018
  Live (18-2747)           Inc.
  Airdate
  07/24/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-148-078   August 21, 2018
  Live (18-2755)           Inc.
  Airdate
  08/07/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-159-287   September 5, 2018
  Live (18-2759)           Inc.
  Airdate
  08/14/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-155-552   October 25, 2018
  Live (18-2762)           Inc.
  Airdate
  09/04/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-152-142   September 18,
  Live (18-2767)           Inc.                                 2018
  09/11/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-155-468   October 2, 2018
  Live (18-2770)           Inc.
  Airdate
  09/18/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-151-145   October 9, 2018
  Live (18-2775)           Inc.
  Airdate
  09/25/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-155-513   October 25, 2018
  Live (18-2279(           Inc.
  Airdate
  10/02/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-194-614   October 25, 2018
  Live (18-2783)           Inc.
  Airdate
  10/09/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-164-777   November 20,
  Live (18-2787)           Inc.                                 2018
  Airdate
  10/16/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-155-490   November 2, 2018
  Live (18-2792)           Inc.
  Airdate
  10/23/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-164-497   November 20,
  Live (18-2786)           Inc.                                 2018
  Airdate
  10/30/2018
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 46 of 481 Page ID
                                 #:3371


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Jimmy Kimmel             Disney Enterprises,   PA 2-160-701   November 26,
  Live (18-2804)           Inc.                                 2018
  Airdate
  11/13/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-162-057   December 18,
  Live (18-2808)           Inc.                                 2018
  Airdate
  11/20/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-162-056   December 18,
  Live (18-2810)           Inc.                                 2018
  Airdate
  12/04/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-165-953   December 24,
  Live (18-2814)           Inc.                                 2018
  Airdate
  12/11/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-166-943   January 17, 2019
  Live (18-2818)           Inc.
  12/18/2018
  Jimmy Kimmel             Disney Enterprises,   PA 2-171-638   January 23, 2019
  Live (19-2822)           Inc.
  Airdate
  01/08/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-171-636   January 23, 2019
  Live (19-2826)           Inc.
  Airdate
  01/15/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-179-568   February 5, 2019
  Live (19-2830)           Inc.
  Airdate
  01/22/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-175-242   February 15, 2019
  Live (19-2834)           Inc.
  Airdate
  01/29/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-180-232   February 19, 2019
  Live (19-2838)           Inc.
  Airdate
  02/05/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-176-663   February 26, 2019
  Live (19-2842)           Inc.
  Airdate 2/12/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-190-203   March 15, 2019
  Live (19-2846)           Inc.
  Airdate
  02/26/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-180-965   March 19, 2019
  Live (19-2850)           Inc.
  Airdate
  03/05/2019

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 47 of 481 Page ID
                                 #:3372


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Jimmy Kimmel             Disney Enterprises,   PA 2-181-115   March 27, 2019
  Live (19-2854)           Inc.
  Airdate
  03/12/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-180-403   April 2, 2019
  Live (19-2858)           Inc.
  Airdate
  03/19/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-187-506   April 9, 2019
  Live (19-2862)           Inc.
  Airdate
  03/26/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-181-976   April 23, 2019
  Live (19-2871)           Inc.
  Airdate 4/09/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-188-290   May 1, 2091
  Live (19-2875)           Inc.
  Airdate
  04/16/2019
  Jimmy Kimmel             Disney Enterprises,   PA 2-193-597   July 2, 2019
  Live (19-2901)           Inc.
  Airdate
  06/18/2019
  Once Upon a              Disney Enterprises,   PA 2-109-698   March 19, 2018
  Time “Secret             Inc.
  Garden” (711)
  Once Upon a              Disney Enterprises,   PA 2-110-409   March 23, 2018
  Time “A Taste of         Inc.
  the Heights” (712)
  Once Upon a              Disney Enterprises,   PA 2-111-867   Mach 28, 2018
  Time “Knightfall”        Inc.
  (713)
  Once Upon a              Disney Enterprises,   PA 2-123-207   April 2, 2018
  Time “The Girl in        Inc.
  the Tower” (714)
  Once Upon a              Disney Enterprises,   PA 2-114-919   April 12, 2018
  Time “Sisterhood”        Inc.
  (715)
  Once Upon a              Disney Enterprises,   PA 2-127-404   April 18, 2018
  Time                     Inc.
  “Breadcrumbs”
  (716)
  Once Upon a              Disney Enterprises,   PA 2-118-721   April 25, 2018
  Time “Chosen”            Inc.
  (717)
  Once Upon a              Disney Enterprises,   PA 2-118-700   May 8, 2018
  Time “The                Inc.
  Guardian” (718)
  Once Upon a              Disney Enterprises,   PA 2-137-095   May 11, 2018
  Time “Flower             Inc.
  Child” (719)
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 48 of 481 Page ID
                                 #:3373


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Once Upon a              Disney Enterprises,   PA 2-118-840   May 18, 2018
  Time “Is This            Inc.
  Henry Mills?”
  (720)
  Once Upon a              Disney Enterprises,   PA 2-119-652   May 25, 2018
  Time                     Inc.
  “Homecoming”
  (721)
  Once Upon a              Disney Enterprises,   PA 2-152-656   June 4, 2018
  Time “Leaving            Inc.
  Storybrooke”
  (722)
  Scandal “Robin”          Disney Enterprises,   PA 2-100-034   January 30, 2018
  (709)                    Inc.
  Scandal “Army of         Disney Enterprises,   PA 2-114-129   February 20, 2018
  One”                     Inc.
  Scandal “Allow           Disney Enterprises,   PA 2-111-177   March 13, 2018
  Me to Introduce          Inc.
  Reintroduce
  Myself” (712)
  Scandal “Air             Disney Enterprises,   PA 2-109-682   March 19, 2018
  Force Two” (713)         Inc.
  Scandal “The             Disney Enterprises,   PA 2-111-869   March 28, 2018
  List” (714)              Inc.
  Scandal “The             Disney Enterprises,   PA 2-114-922   April 12, 2018
  Noise” (715)             Inc.
  Scandal “People          Disney Enterprises,   PA 2-127-397   April 18, 2018
  Like Me” (716)           Inc.
  Scandal “Standing        Disney Enterprises,   PA 2-128-325   April 27, 2018
  in the Sun” (717         Inc.
  Scandal “Over a          Disney Enterprises,   PA 2-118-702   May 8, 2018
  Cliff” (718)             Inc.
  Wreck-It Ralph           Disney Enterprises,   PA 1-184-870   November 13,
                           Inc.                                 2012
  Dukes of Hazzard         Warner Bros.          PA0000046821   August 6, 1979
  : episode no.            Entertainment Inc.
  166864, Mary
  Kaye's baby
  Dukes of Hazzard         Warner Bros.          PA0000046822   August 6, 1979
  : episode no.            Entertainment Inc.
  166876, Route 7-
  11
  Dukes of Hazzard         Warner Bros.          PA0000046823   August 6, 1979
  : episode no.            Entertainment Inc.
  166878, Double
  sting
  Dukes of Hazzard         Warner Bros.          PA0000046824   August 6, 1979
  : episode no.            Entertainment Inc.
  166871, Luke's
  love story

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 49 of 481 Page ID
                                 #:3374


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000046825   August 6, 1979
  : episode no.            Entertainment Inc.
  166873, The Big
  heist
  Dukes of Hazzard         Warner Bros.         PA0000046826   August 6, 1979
  : episode no.            Entertainment Inc.
  166862, Daisy's
  song
  Dukes of Hazzard         Warner Bros.         PA0000046827   August 6, 1979
  : episode no.            Entertainment Inc.
  166872, Swamp
  Molly
  Dukes of Hazzard         Warner Bros.         PA0000046828   August 6, 1979
  : episode no.            Entertainment Inc.
  166875, Deputy
  Dukes
  Dukes of Hazzard         Warner Bros.         PA0000046829   August 6, 1979
  : episode no.            Entertainment Inc.
  166863, Repo
  men
  Dukes of Hazzard         Warner Bros.         PA0000046830   August 6, 1979
  : episode no.            Entertainment Inc.
  166861, One
  armed bandits
  Dukes of Hazzard         Warner Bros.         PA0000046831   August 6, 1979
  : episode no.            Entertainment Inc.
  166877, Money to
  burn
  Dukes of Hazzard         Warner Bros.         PA0000046832   August 6, 1979
  : episode no.            Entertainment Inc.
  166874, Limo
  One is missing
  Dukes of Hazzard         Warner Bros.         PA0000046833   August 6, 1979
  : episode no.            Entertainment Inc.
  166865, High
  octane
  Dukes of Hazzard         Warner Bros.         PA0000074371   June 12, 1980
  : no. 166970,            Entertainment Inc.
  People's choice
  Dukes of Hazzard         Warner Bros.         PA0000074373   June 12, 1980
  : no. 166964,            Entertainment Inc.
  Days of shine and
  roses
  Dukes of Hazzard         Warner Bros.         PA0000074374   June 12, 1980
  : no. 166402,            Entertainment Inc.
  Duke of Duke
  Dukes of Hazzard         Warner Bros.         PA0000074375   June 12, 1980
  : no. 166969, The        Entertainment Inc.
  Ghost of General
  Lee

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 50 of 481 Page ID
                                 #:3375


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000074378   June 12, 1980
  : no. 166961, The        Entertainment Inc.
  Meeting
  Dukes of Hazzard         Warner Bros.         PA0000074380   June 12, 1980
  : no. 166971, Gold       Entertainment Inc.
  fever
  Dukes of Hazzard         Warner Bros.         PA0000074381   June 12, 1980
  : no. 166968, The        Entertainment Inc.
  Rustlers
  Dukes of Hazzard         Warner Bros.         PA0000074382   June 12, 1980
  : no. 166965,            Entertainment Inc.
  Dukes meet Cale
  Yarborough
  Dukes of Hazzard         Warner Bros.         PA0000074383   June 12, 1980
  : no. 166967,            Entertainment Inc.
  Uncle Boss
  Dukes of Hazzard         Warner Bros.         PA0000074384   June 12, 1980
  : no. 166972,            Entertainment Inc.
  Witness for the
  persecution
  Dukes of Hazzard         Warner Bros.         PA0000074385   June 12, 1980
  : no. 166962,            Entertainment Inc.
  Road pirates
  Dukes of Hazzard         Warner Bros.         PA0000074386   June 12, 1980
  : no. 166973,            Entertainment Inc.
  Granny Annie
  Dukes of Hazzard         Warner Bros.         PA0000074387   June 12, 1980
  : no. 166966,            Entertainment Inc.
  Hazzard
  connection
  Dukes of Hazzard         Warner Bros.         PA0000074365   June 12, 1980
  : no. 166408,            Entertainment Inc.
  Return of the
  Ridge Raiders
  Dukes of Hazzard         Warner Bros.         PA0000074366   June 12, 1980
  : no. 166431, R. I.      Entertainment Inc.
  P. Henry Flatt
  Dukes of Hazzard         Warner Bros.         PA0000074367   June 12, 1980
  : no. 166405,            Entertainment Inc.
  Treasure of
  Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000074368   June 12, 1980
  : no. 166409,            Entertainment Inc.
  Mason Dixon's
  girls
  Dukes of Hazzard         Warner Bros.         PA0000074369   June 12, 1980
  : no. 166963, Find       Entertainment Inc.
  Loretta Lynn



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 51 of 481 Page ID
                                 #:3376


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000074370   June 12, 1980
  : no. 166406,            Entertainment Inc.
  Officer Daisy
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000074372   June 12, 1980
  : no. 166401,            Entertainment Inc.
  Follow that still
  Dukes of Hazzard         Warner Bros.         PA0000074376   June 12, 1980
  : no. 166407, Jude       Entertainment Inc.
  Emery
  Dukes of Hazzard         Warner Bros.         PA0000074377   June 12, 1980
  : no. 166404,            Entertainment Inc.
  Arrest Jesse Duke
  Dukes of Hazzard         Warner Bros.         PA0000074379   June 12, 1980
  : no. 166403, The        Entertainment Inc.
  Runaway
  Dukes of Hazzard         Warner Bros.         PA0000077414   August 5, 1980
  : [no. 166433],          Entertainment Inc.
  Carnival of thrills
  Dukes of Hazzard         Warner Bros.         PA0000077415   August 5, 1980
  : [no. 166432],          Entertainment Inc.
  Southern
  Comfurts
  Dukes of Hazzard         Warner Bros.         PA0000111270   July 29, 1981
  : no. 167123, Mrs.       Entertainment Inc.
  Rosco P. Coltrane
  Dukes of Hazzard         Warner Bros.         PA0000111271   July 29, 1981
  : no. 167128,            Entertainment Inc.
  Good neighbors,
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000111275   July 29, 1981
  : no. 167125, And        Entertainment Inc.
  in this corner,
  Luke Duke
  Dukes of Hazzard         Warner Bros.         PA0000111276   July 29, 1981
  : no. 167124, The        Entertainment Inc.
  Late J. D. Hogg
  Dukes of Hazzard         Warner Bros.         PA0000111278   July 29, 1981
  : no. 167121, Baa,       Entertainment Inc.
  baa, white sheep
  Dukes of Hazzard         Warner Bros.         PA0000111279   July 29, 1981
  : no. 167122, Enos       Entertainment Inc.
  Strate to the top
  Dukes of Hazzard         Warner Bros.         PA0000111283   July 29, 1981
  : no. 167126, The        Entertainment Inc.
  Hazzardville
  horror
  Dukes of Hazzard         Warner Bros.         PA0000111286   July 29, 1981
  : no. 167127, The        Entertainment Inc.
  Great Santa Claus
  chase
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 52 of 481 Page ID
                                 #:3377


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000111269   July 29, 1981
  : no. 167129, The        Entertainment Inc.
  Legacy
  Dukes of Hazzard         Warner Bros.         PA0000111272   July 29, 1981
  : no. 167130,            Entertainment Inc.
  Duke versus Duke
  Dukes of Hazzard         Warner Bros.         PA0000111273   July 29, 1981
  : no. 167137, The        Entertainment Inc.
  Canterbury crock
  Dukes of Hazzard         Warner Bros.         PA0000111274   July 29, 1981
  : no. 167135, The        Entertainment Inc.
  Return of Hughie
  Hogg
  Dukes of Hazzard         Warner Bros.         PA0000111277   July 29, 1981
  : no. 167139, By-        Entertainment Inc.
  line, Daisy Duke
  Dukes of Hazzard         Warner Bros.         PA0000111280   July 29, 1981
  : no. 167136, Bye        Entertainment Inc.
  bye, Boss
  Dukes of Hazzard         Warner Bros.         PA0000111281   July 29, 1981
  : no. 167138, The        Entertainment Inc.
  Hack of Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000111282   July 29, 1981
  : no. 167131, My         Entertainment Inc.
  son, Bo Hogg
  Dukes of Hazzard         Warner Bros.         PA0000111284   July 29, 1981
  : no. 167133,            Entertainment Inc.
  Along came a
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000111285   July 29, 1981
  : no. 167134, State      Entertainment Inc.
  of the county
  Dukes of Hazzard         Warner Bros.         PA0000111287   July 29, 1981
  : no. 167132, To         Entertainment Inc.
  catch a Duke
  Dukes of Hazzard         Warner Bros.         PA0000111288   July 29, 1981
  : no. 167141, The        Entertainment Inc.
  Great Hazzard
  hijack
  Dukes of Hazzard         Warner Bros.         PA0000111289   July 29, 1981
  : no. 167140,            Entertainment Inc.
  Dukescam scam
  Dukes of Hazzard         Warner Bros.         PA0000111290   July 29, 1981
  : no. 167142, The        Entertainment Inc.
  Fugitive
  Dukes of Hazzard         Warner Bros.         PA0000153544   October 18, 1982
  : prod. no.              Entertainment Inc.
  167401, 10
  million dollar
  sheriff

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 53 of 481 Page ID
                                 #:3378


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000153545   October 18, 1982
  : prod. no.              Entertainment Inc.
  167407, The Great
  bank robbery
  Dukes of Hazzard         Warner Bros.         PA0000153548   October 18, 1982
  : prod. no.              Entertainment Inc.
  167404, Trouble
  at Cooter's
  Dukes of Hazzard         Warner Bros.         PA0000153551   October 18, 1982
  : prod. no.              Entertainment Inc.
  167412, Cletus
  falls in love
  Dukes of Hazzard         Warner Bros.         PA0000153553   October 18, 1982
  : prod. no.              Entertainment Inc.
  167410, Goodbye,
  General Lee
  Dukes of Hazzard         Warner Bros.         PA0000153554   October 18, 1982
  : prod. no.              Entertainment Inc.
  167403, Double
  Dukes
  Dukes of Hazzard         Warner Bros.         PA0000153555   October 18, 1982
  : prod. no.              Entertainment Inc.
  167406, Mrs.
  Daisy Hogg
  Dukes of Hazzard         Warner Bros.         PA0000153556   October 18, 1982
  : prod. no.              Entertainment Inc.
  167405, Hughie
  Hogg strikes back
  Dukes of Hazzard         Warner Bros.         PA0000153559   October 18, 1982
  : prod. no.              Entertainment Inc.
  167411, The
  Sound of music--
  Hazzard style
  Dukes of Hazzard         Warner Bros.         PA0000153561   October 18, 1982
  : prod. no.              Entertainment Inc.
  167413, Shine on
  Hazzard moon
  Dukes of Hazzard         Warner Bros.         PA0000153565   October 18, 1982
  : prod. no.              Entertainment Inc.
  167408,
  Diamonds in the
  rough
  Dukes of Hazzard         Warner Bros.         PA0000153566   October 18, 1982
  : prod. no.              Entertainment Inc.
  167402, Sadie
  Hogg Day
  Dukes of Hazzard         Warner Bros.         PA0000153567   October 18, 1982
  : prod. no.              Entertainment Inc.
  167409, Coltrane
  versus Duke

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 54 of 481 Page ID
                                 #:3379


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000153546   October 18, 1982
  : prod. no.              Entertainment Inc.
  167416, Dear
  diary
  Dukes of Hazzard         Warner Bros.         PA0000153547   October 18, 1982
  : prod. no.              Entertainment Inc.
  167419, Birds
  gotta fly
  Dukes of Hazzard         Warner Bros.         PA0000153549   October 18, 1982
  : prod. no.              Entertainment Inc.
  167422, Share and
  share alike
  Dukes of Hazzard         Warner Bros.         PA0000153550   October 18, 1982
  : prod. no.              Entertainment Inc.
  167421, Miss Tri-
  counties
  Dukes of Hazzard         Warner Bros.         PA0000153552   October 18, 1982
  : prod. no.              Entertainment Inc.
  167415, Nothin'
  but the truth
  Dukes of Hazzard         Warner Bros.         PA0000153557   October 18, 1982
  : prod. no.              Entertainment Inc.
  167417, Miz
  Tisdale on the lam
  Dukes of Hazzard         Warner Bros.         PA0000153558   October 18, 1982
  : prod. no.              Entertainment Inc.
  167418, New
  deputy in town
  Dukes of Hazzard         Warner Bros.         PA0000153560   October 18, 1982
  : prod. no.              Entertainment Inc.
  167414, Pin the
  tail on the Dukes
  Dukes of Hazzard         Warner Bros.         PA0000153562   October 18, 1982
  : prod. no.              Entertainment Inc.
  167424, Dukes in
  danger
  Dukes of Hazzard         Warner Bros.         PA0000153563   October 18, 1982
  : prod. no.              Entertainment Inc.
  167420, Bad day
  in Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000153564   October 18, 1982
  : prod. no.              Entertainment Inc.
  167423, The Law
  and Jesse Duke
  Dukes of Hazzard         Warner Bros.         PA0000163985   January 28, 1983
  : prod. no.              Entertainment Inc.
  167704, Big
  Daddy



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 55 of 481 Page ID
                                 #:3380


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000163986   January 28, 1983
  : prod. no.              Entertainment Inc.
  167702, The New
  Dukes
  Dukes of Hazzard         Warner Bros.         PA0000163987   January 28, 1983
  : prod. no.              Entertainment Inc.
  167705, Coy
  meets girl
  Dukes of Hazzard         Warner Bros.         PA0000163988   January 28, 1983
  : prod. no.              Entertainment Inc.
  167703, Lawman
  of the year
  Dukes of Hazzard         Warner Bros.         PA0000163989   January 28, 1983
  : prod. no.              Entertainment Inc.
  167701, Dukes
  strike it rich
  Dukes of Hazzard         Warner Bros.         PA0000163990   January 28, 1983
  : prod. no.              Entertainment Inc.
  167710, A Little
  game of pool
  Dukes of Hazzard         Warner Bros.         PA0000163991   January 28, 1983
  : prod. no.              Entertainment Inc.
  167707, Vance's
  lady
  Dukes of Hazzard         Warner Bros.         PA0000163992   January 28, 1983
  : prod. no.              Entertainment Inc.
  167706, The
  Hazzardgate tape
  Dukes of Hazzard         Warner Bros.         PA0000170764   April 1, 1983
  : prod. no.              Entertainment Inc.
  167713, The
  Revenge of
  Hughie Hogg
  Dukes of Hazzard         Warner Bros.         PA0000170765   April 1, 1983
  : prod. no.              Entertainment Inc.
  167711, The Great
  insurance fraud
  Dukes of Hazzard         Warner Bros.         PA0000170766   April 1, 1983
  : prod. no.              Entertainment Inc.
  167709, Enos in
  trouble
  Dukes of Hazzard         Warner Bros.         PA0000171814   March 8, 1983
  : prod. no.              Entertainment Inc.
  167708, Hazzard
  hustle
  Dukes of Hazzard         Warner Bros.         PA0000171815   March 8, 1983
  : prod. no.              Entertainment Inc.
  167712, The
  Treasure of Soggy
  Marsh

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 56 of 481 Page ID
                                 #:3381


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000170763   April 1, 1983
  : prod. no.              Entertainment Inc.
  167716, Coy
  versus Vance
  Dukes of Hazzard         Warner Bros.         PA0000171813   March 8, 1983
  : prod. no.              Entertainment Inc.
  167714, The
  Return of the
  Mean Green
  Machine
  Dukes of Hazzard         Warner Bros.         PA0000171816   March 8, 1983
  : prod. no.              Entertainment Inc.
  167715, Ding,
  dong, the Boss is
  dead
  Dukes of Hazzard         Warner Bros.         PA0000174398   May 5, 1983
  : prod. no.              Entertainment Inc.
  167717, Comrade
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000174399   May 5, 1983
  : prod. no.              Entertainment Inc.
  167721, Farewell,
  Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000174400   May 5, 1983
  : prod. no.              Entertainment Inc.
  167719, Big
  brothers, Duke
  Dukes of Hazzard         Warner Bros.         PA0000177736   June 22, 1983
  : [no. 167718],          Entertainment Inc.
  Witness--Jesse
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000177737   June 22, 1983
  : [no. 167720],          Entertainment Inc.
  Welcome back,
  Bo 'n' Luke
  Dukes of Hazzard         Warner Bros.         PA0000187056   August 11, 1983
  : prod. no.              Entertainment Inc.
  167722, Daisy's
  shotgun wedding
  Dukes of Hazzard         Warner Bros.         PA0000196180   December 16,
  : no. 185105,            Entertainment Inc.                  1983
  Cooter's girl
  Dukes of Hazzard         Warner Bros.         PA0000196181   December 16,
  : no. 185104, Too        Entertainment Inc.
  many Roscos                                                  1983
  Dukes of Hazzard         Warner Bros.         PA0000196182   December 16,
  : no. 185103,            Entertainment Inc.
  Brotherly love                                               1983



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 57 of 481 Page ID
                                 #:3382


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000196183   December 16,
  : no. 185107,            Entertainment Inc.
  Undercover                                                   1983
  Dukes, pt. 1
  Dukes of Hazzard         Warner Bros.         PA0000196184   December 16,
  : no. 185106,            Entertainment Inc.
  Enos's last chance                                           1983
  Dukes of Hazzard         Warner Bros.         PA0000196230   December 16,
  : prod. no.              Entertainment Inc.
  185101, Lulu's                                               1983
  gone away
  Dukes of Hazzard         Warner Bros.         PA0000196231   December 16,
  : prod. no.              Entertainment Inc.
  185107B,                                                     1983
  Undercover
  Dukes, pt. 2
  Dukes of Hazzard         Warner Bros.         PA0000196232   December 16,
  : prod. no.              Entertainment Inc.
  185102, A Baby                                               1983
  for the Dukes
  Dukes of Hazzard         Warner Bros.         PA0000203498   February 13, 1984
  : prod. no.              Entertainment Inc.
  185110, A Boy's
  best friend
  Dukes of Hazzard         Warner Bros.         PA0000203500   February 13, 1984
  : prod. no.              Entertainment Inc.
  185113, High
  flyin' Dukes
  Dukes of Hazzard         Warner Bros.         PA0000203501   February 13, 1984
  : prod. no.              Entertainment Inc.
  185114, Heiress
  Daisy Duke
  Dukes of Hazzard         Warner Bros.         PA0000203502   February 13, 1984
  : prod. no.              Entertainment Inc.
  185108, The
  Boar's nest bears
  Dukes of Hazzard         Warner Bros.         PA0000203503   February 13, 1984
  : prod. no.              Entertainment Inc.
  185112, Twin
  trouble
  Dukes of Hazzard         Warner Bros.         PA0000203504   February 13, 1984
  : prod. no.              Entertainment Inc.
  185111, Target--
  Daisy and Lulu
  Dukes of Hazzard         Warner Bros.         PA0000203505   February 13, 1984
  : prod. no.              Entertainment Inc.
  185109, Boss
  behind bars



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 58 of 481 Page ID
                                 #:3383


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000203499   February 13, 1984
  : prod. no.              Entertainment Inc.
  185116, Play it
  again, Luke
  Dukes of Hazzard         Warner Bros.         PA0000216939   May 14, 1984
  : prod. no.              Entertainment Inc.
  252073, Close call
  for Daisy
  Dukes of Hazzard         Warner Bros.         PA0000216940   May 14, 1984
  : [no. 185117],          Entertainment Inc.
  How to succeed in
  Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000216941   May 14, 1984
  : [no. 185118],          Entertainment Inc.
  The Fortune
  tellers
  Dukes of Hazzard         Warner Bros.         PA0000216942   May 14, 1984
  : prod. no.              Entertainment Inc.
  185121, Cooter's
  confession
  Dukes of Hazzard         Warner Bros.         PA0000216943   May 14, 1984
  : [no. 185120],          Entertainment Inc.
  The Ransom of
  Hazzard County
  Dukes of Hazzard         Warner Bros.         PA0000216944   May 14, 1984
  : [no. 185115],          Entertainment Inc.
  Dead and alive
  Dukes of Hazzard         Warner Bros.         PA0000232349   December 13,
  : prod. no.              Entertainment Inc.                  1984
  185505, Robot P.
  Coltrane
  Dukes of Hazzard         Warner Bros.         PA0000232350   December 13,
  : prod. no.              Entertainment Inc.                  1984
  185502, Doctor
  Jekyll and Mister
  Duke
  Dukes of Hazzard         Warner Bros.         PA0000232353   December 13,
  : prod. no.              Entertainment Inc.                  1984
  185503, Welcome,
  Waylon Jennings
  Dukes of Hazzard         Warner Bros.         PA0000240432   February 1, 1985
  : prod. no.              Entertainment Inc.
  185507, Cool
  hands, Luke & Bo
  Dukes of Hazzard         Warner Bros.         PA0000240433   February 1, 1985
  : prod. no.              Entertainment Inc.
  185512, Sky
  bandits over
  Hazzard


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 59 of 481 Page ID
                                 #:3384


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000240437   February 1, 1985
  : prod. no.              Entertainment Inc.
  185501, Happy
  birthday, General
  Lee
  Dukes of Hazzard         Warner Bros.         PA0000240438   February 1, 1985
  : [no. 185506],          Entertainment Inc.
  Danger on the
  Hazzard Express
  Dukes of Hazzard         Warner Bros.         PA0000240441   January 2, 1985
  : [no. 185509],          Entertainment Inc.
  The Dukes in
  Hollywood
  Dukes of Hazzard         Warner Bros.         PA0000240446   January 2, 1985
  : [no. 185504], No       Entertainment Inc.
  more Mister Nice
  Guy
  Dukes of Hazzard         Warner Bros.         PA0000241521   March 1, 1985
  : episode no.            Entertainment Inc.
  185511, Sittin'
  Dukes
  Dukes of Hazzard         Warner Bros.         PA0000241522   March 1, 1985
  : episode no.            Entertainment Inc.
  185513, The
  Haunting of J. D.
  Hogg
  Dukes of Hazzard         Warner Bros.         PA0000248773   April 8, 1985
  : prod. no.              Entertainment Inc.
  185510, Cale
  Yarborough
  comes to Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000257064   June 20, 1985
  : prod. no.              Entertainment Inc.
  185508, Go West,
  young Dukes
  Dukes of Hazzard         Warner Bros.         PA0000241520   March 1, 1985
  : episode no.            Entertainment Inc.
  185514, When
  you wish upon a
  Hogg
  Dukes of Hazzard         Warner Bros.         PA0000248784   April 29, 1985
  : [no. 185515],          Entertainment Inc.
  Strange visitor to
  Hazzard
  Dukes of Hazzard         Warner Bros.         PA0000248785   April 29, 1985
  : [no. 185516],          Entertainment Inc.
  Enos and Daisy's
  wedding



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 60 of 481 Page ID
                                 #:3385


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Dukes of Hazzard         Warner Bros.         PA0000257063   June 20, 1985
  : prod. no.              Entertainment Inc.
  185517, Opening
  night at the Boar's
  Nest
  Family matters :         Warner Bros.         PA0000468129   July 9, 1990
  no. 445230, The          Entertainment Inc.
  Mama who came
  to dinner / directed
  by Joel Zwick.
  Family matters :         Warner Bros.         PA0000468130   July 9, 1990
  no. 446001, Short        Entertainment Inc.
  story / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000468131   July 9, 1990
  no. 446002, Two-         Entertainment Inc.
  income family /
  directed by James
  O'Keefe.
  Family matters :         Warner Bros.         PA0000468132   July 9, 1990
  no. 446003,              Entertainment Inc.
  Basketball blues /
  directed by James
  O'Keefe.
  Family matters :         Warner Bros.         PA0000468133   July 9, 1990
  no. 446004,              Entertainment Inc.
  Rachel's first date
  / directed by John
  Bowab.
  Family matters :         Warner Bros.         PA0000468134   July 9, 1990
  no. 446005, Body         Entertainment Inc.
  damage / directed
  by James O'Keefe.
  Family matters :         Warner Bros.         PA0000468135   July 9, 1990
  no. 446006, Mr.          Entertainment Inc.
  Badwrench /
  directed by John
  Bowab.
  Family matters :         Warner Bros.         PA0000468136   July 9, 1990
  no. 446010, Stake-       Entertainment Inc.
  out / directed by
  James O'Keefe.
  Family matters :         Warner Bros.         PA0000468138   July 9, 1990
  no. 446007,              Entertainment Inc.
  Straight A's /
  directed by John
  Bowab.
  Family matters :         Warner Bros.         PA0000468409   July 3, 1990
  no. 446008, False        Entertainment Inc.
  arrest / directed by
  Peter Baldwin.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 61 of 481 Page ID
                                 #:3386


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000468410   July 3, 1990
  no. 446009, The          Entertainment Inc.
  Quilt / directed by
  Peter Baldwin.
  Family matters :         Warner Bros.         PA0000468411   July 3, 1990
  no. 446012,              Entertainment Inc.
  Laura's first date /
  directed by Rich
  Correll.
  Family matters :         Warner Bros.         PA0000468137   July 9, 1990
  no. 446011, The          Entertainment Inc.
  Big reunion /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000468139   July 9, 1990
  no. 446014,              Entertainment Inc.
  Baker's dozens /
  directed by James
  O'Keefe.
  Family matters :         Warner Bros.         PA0000468140   July 9, 1990
  no. 446016, The          Entertainment Inc.
  Party / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000468412   July 3, 1990
  no. 446013, Man's        Entertainment Inc.
  best friend /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000468413   July 3, 1990
  no. 446017, The          Entertainment Inc.
  Big fix / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000468414   July 3, 1990
  no. 446018,              Entertainment Inc.
  Sitting pretty /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000468415   July 3, 1990
  no. 446015, The          Entertainment Inc.
  Candidate /
  directed by James
  O'Keefe.
  Family matters :         Warner Bros.         PA0000468416   July 3, 1990
  no. 446021, Bowl         Entertainment Inc.
  me over / directed
  by Richard
  Correll.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 62 of 481 Page ID
                                 #:3387


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000468417   July 3, 1990
  no. 446020, Rock         Entertainment Inc.
  video / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000497052   December 31,
  no. 446457,              Entertainment Inc.                  1990
  Cousin Urkel /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000497162   December 31,
  no. 44-6461, The         Entertainment Inc.
  Science project /                                            1990
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000499486   December 31,
  no. 446452,              Entertainment Inc.
  Marriage 101 /                                               1990
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000499487   December 31,
  no. 446456, The          Entertainment Inc.
  Crash course /                                               1990
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000504007   December 31,
  no. 446459, Fast         Entertainment Inc.
  Eddie Winslow /                                              1990
  directed by Gerren
  Keith.
  Family matters :         Warner Bros.         PA0000504008   December 31,
  no. 446458,              Entertainment Inc.
  Dedicated to the                                             1990
  one I love /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000504009   December 31,
  no. 446453,              Entertainment Inc.
  Boxcar blues /                                               1990
  directed by Mark
  Linn-Baker.
  Family matters :         Warner Bros.         PA0000504010   December 31,
  no. 446460, Dog          Entertainment Inc.
  day Halloween /                                              1990
  directed by Gerren
  Keith.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 63 of 481 Page ID
                                 #:3388


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000521715   August 20, 1991
  no. 446465, Have         Entertainment Inc.
  yourself a merry
  Winslow
  Christmas /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521716   August 20, 1991
  no.                      Entertainment Inc.
  446465/446454 /
  PILOT directed by
  Richard Correll
  Gary Menteer.
  Family matters :         Warner Bros.         PA0000540758   December 31,
  no. 446462,              Entertainment Inc.                  1990
  Requiem for an
  Urkel / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000694689   April 13, 1994
  no. 446455,              Entertainment Inc.
  Flashpants /
  directed by Gerren
  Keith.
  Family matters :         Warner Bros.         PA0000728002   November 8, 1994
  no. 446019, In a         Entertainment Inc.
  jam / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521692   August 20, 1991
  no. 446472,              Entertainment Inc.
  Taking credit /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521693   August 20, 1991
  no. 446467, High         Entertainment Inc.
  hopes / directed by
  Gary Menteer.
  Family matters :         Warner Bros.         PA0000521694   August 20, 1991
  no. 446469, Fight        Entertainment Inc.
  the good fight /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000521695   August 20, 1991
  no. 446474, Skip         Entertainment Inc.
  to my lieu /
  directed by
  Richard Correll.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 64 of 481 Page ID
                                 #:3389


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000521696   August 20, 1991
  no. 446473, I            Entertainment Inc.
  should have done
  something /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521697   August 20, 1991
  no. 446475, The          Entertainment Inc.
  Good, the bad, and
  the Urkel /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521698   August 20, 1991
  no. 446471,              Entertainment Inc.
  Finding the words
  / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000521710   August 20, 1991
  no. 446466, Do           Entertainment Inc.
  the right thing /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000521711   August 20, 1991
  no. 446463, Son /        Entertainment Inc.
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000521712   August 20, 1991
  no. 446468, Life         Entertainment Inc.
  of the party /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000521713   August 20, 1991
  no. 446464, Ice          Entertainment Inc.
  station Winslow /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000521714   August 20, 1991
  no. 446470,              Entertainment Inc.
  Busted / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000552075   February 14, 1992
  no. 446912, The          Entertainment Inc.
  Love god /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000552076   February 14, 1992
  no. 446904,              Entertainment Inc.
  Words hurt /
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 65 of 481 Page ID
                                 #:3390


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000552077   February 14, 1992
  no. 446911, Born         Entertainment Inc.
  to be mild /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000552078   February 14, 1992
  no. 446908, Old          Entertainment Inc.
  and alone /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000552079   February 14, 1992
  no. 446910, Robo-        Entertainment Inc.
  nerd / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000552080   February 14, 1992
  no. 446906,              Entertainment Inc.
  Citizen's court /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000552081   February 14, 1992
  no. 446905, The          Entertainment Inc.
  Show must go on /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000552082   February 14, 1992
  no. 446913, A            Entertainment Inc.
  Pair of ladies /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000552083   February 14, 1992
  no. 446909,              Entertainment Inc.
  Making the team /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000552316   February 25, 1992
  no. 446907, Choir        Entertainment Inc.
  trouble / directed
  by James O'Keefe.
  Family matters :         Warner Bros.         PA0000573132   July 10, 1992
  no. 446901,              Entertainment Inc.
  Daddy's little girl /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000573133   July 10, 1992
  no. 446902, Boom         Entertainment Inc.
  / directed by
  Richard Correll.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 66 of 481 Page ID
                                 #:3391


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000573134   July 10, 1992
  no. 446903, Brain        Entertainment Inc.
  over brawn /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000552109   February 25, 1992
  no. 446914,              Entertainment Inc.
  Jailhouse blues /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000552317   February 25, 1992
  no. 446915, A            Entertainment Inc.
  Test of friendship
  / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000555137   February 25, 1992
  no. 446918,              Entertainment Inc.
  Brown bombshell
  / directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000555138   February 25, 1992
  no. 446919, Food,        Entertainment Inc.
  lies & videotape /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000555139   February 25, 1992
  no. 446916, My           Entertainment Inc.
  broken-hearted
  valentine /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000573609   September 15,
  no. 446925,              Entertainment Inc.                  1992
  Farewell, my
  Laura/ directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000573610   September 15,
  no. 446922, Stop,        Entertainment Inc.
  in the name of                                               1992
  love / directed by
  John Tracy.
  Family matters :         Warner Bros.         PA0000573611   September 15,
  no. 446920,              Entertainment Inc.
  Woman of the                                                 1992
  people / directed
  by John Tracy.
  Family matters no.       Warner Bros.         PA0000573612   September 15,
  : 446924, Dudes /        Entertainment Inc.
  directed by                                                  1992
  Richard Correll.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 67 of 481 Page ID
                                 #:3392


  Title                Copyright            Registration   Registration
                       Registrant           Number         Date
  Family matters no. Warner Bros.           PA0000573613   September 15,
  : 446921, The        Entertainment Inc.
  Urkel who came                                           1992
  to dinner / directed
  by John Tracy.
  Family matters :     Warner Bros.         PA0000573614   September 15,
  no. 446923, Robo- Entertainment Inc.
  nerd II / directed                                       1992
  by Richard
  Correll.
  Family matters :     Warner Bros.         PA0000573615   September 15,
  no. 446917, Love Entertainment Inc.
  and kisses /                                             1992
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000592040   January 27, 1993
  no. 447801,          Entertainment Inc.
  Surely you joust /
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000592041   January 27, 1993
  no. 447803,          Entertainment Inc.
  Driving Carl crazy
  / directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000592042   January 27, 1993
  no. 447804, Dance Entertainment Inc.
  to the music /
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000592043   January 27, 1993
  no. 447806, No. 1 Entertainment Inc.
  with a bullet /
  directed by Gary
  Menteer.
  Family matters :     Warner Bros.         PA0000592044   January 27, 1993
  no. 447807,          Entertainment Inc.
  Whose kid is it
  anyway? / directed
  by John Tracy.
  Family matters :     Warner Bros.         PA0000592045   January 27, 1993
  no. 447808, An       Entertainment Inc.
  Officer and a
  Waldo / directed
  by John Tracy.
  Family matters :     Warner Bros.         PA0000592046   January 27, 1993
  no. 447810, The      Entertainment Inc.
  Oddest couple /
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 68 of 481 Page ID
                                 #:3393


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000592065   January 27, 1993
  no. 447812, Just         Entertainment Inc.
  one date! /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000599005   January 27, 1993
  no. 447805,              Entertainment Inc.
  Rumor has it /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000628128   July 12, 1993
  no. 447815, It's         Entertainment Inc.
  beginning to look
  a lot like Urkel /
  directed by John
  Tracy.
  Family matters : A       Warner Bros.         PA0000610324   April 27, 1993
  thought in the dark      Entertainment Inc.
  / directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000610402   April 26, 1993
  no. 447817, The          Entertainment Inc.
  Way the ball
  bounces / directed
  by Jeffrey Ganz.
  Family matters :         Warner Bros.         PA0000610403   April 26, 1993
  no. 447818,              Entertainment Inc.
  Tender kisses /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000610404   April 26, 1993
  no. 447816,              Entertainment Inc.
  Higher anxiety /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000610405   April 26, 1993
  no. 447822,              Entertainment Inc.
  Pulling teeth /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000610406   April 26, 1993
  no. 447821, Hot          Entertainment Inc.
  stuff / directed by
  Gary Menteer.
  Family matters :         Warner Bros.         PA0000619601   August 16, 1993
  no. 447802, Hot          Entertainment Inc.
  wheels / directed
  by John Tracy.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 69 of 481 Page ID
                                 #:3394


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000619602   August 16, 1993
  no. 447811, It's a       Entertainment Inc.
  mad, mad, mad
  house / directed by
  John Tracy.
  Family matters :         Warner Bros.         PA0000628127   July 12, 1993
  no. 447813,              Entertainment Inc.
  Muskrat love /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000628193   July 9, 1993
  no. 447809, Walk         Entertainment Inc.
  on the wild side /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000628240   July 2, 1993
  no. 447823,              Entertainment Inc.
  Stormy weather /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000628241   July 2, 1993
  no. 447824, Buds         Entertainment Inc.
  'n' buns / directed
  by John Tracy.
  Family matters :         Warner Bros.         PA0000628242   July 2, 1993
  no. 447819, Heart        Entertainment Inc.
  strings / directed
  by John Tracy.
  Family matters :         Warner Bros.         PA0000628243   July 2, 1993
  no. 447820,              Entertainment Inc.
  Mama's wedding /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000728671   Februrary 2, 1995
  no. 455351, Hell         Entertainment Inc.
  toupee / directed
  by John Tracy.
  Family matters :         Warner Bros.         PA0000728672   Februrary 2, 1995
  no. 455352, It           Entertainment Inc.
  didn't happen one
  night / directed by
  Gary Menteer.
  Family matters :         Warner Bros.         PA0000728673   Februrary 2, 1995
  no. 455363,              Entertainment Inc.
  Christmas is
  where the heart is
  / directed by
  Richard Correll.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 70 of 481 Page ID
                                 #:3395


  Title               Copyright            Registration   Registration
                      Registrant           Number         Date
  Family matters :    Warner Bros.         PA0000728679   Februrary 2, 1995
  no. 455354, Saved Entertainment Inc.
  by the Urkel /
  directed by Gary
  Menteer.
  Family matters :    Warner Bros.         PA0000728679   Februrary 2, 1995
  Saved by the        Entertainment Inc.
  Urkel / directed by
  Gary Menteer.
  Family matters :    Warner Bros.         PA0000728680   Februrary 2, 1995
  no. 455353,         Entertainment Inc.
  Money out the
  window / directed
  by Gary Menteer.
  Family matters :    Warner Bros.         PA0000728681   Februrary 2, 1995
  no. 455355, A       Entertainment Inc.
  matter of principle
  / directed by
  Richard Correll.
  Family matters :    Warner Bros.         PA0000728682   Februrary 2, 1995
  no. 455356, Best    Entertainment Inc.
  friends / directed
  by Gary Menteer.
  Family matters :    Warner Bros.         PA0000728683   Februrary 2, 1995
  no. 455357,         Entertainment Inc.
  Grandmama /
  directed by
  Richard Correll.
  Family matters :    Warner Bros.         PA0000728684   Februrary 2, 1995
  no. 455358, Car     Entertainment Inc.
  wars / directed by
  Richard Correll.
  Family matters :    Warner Bros.         PA0000728685   Februrary 2, 1995
  no. 455359, Dr.     Entertainment Inc.
  Urkel and Mr.
  Cool / directed by
  John Tracy.
  Family matters :    Warner Bros.         PA0000728686   Februrary 2, 1995
  no. 455360,         Entertainment Inc.
  Scenes from a
  mall / directed by
  Gary Menteer.
  Family matters :    Warner Bros.         PA0000728687   Februrary 2, 1995
  no. 455361, All     Entertainment Inc.
  the wrong moves /
  directed by
  Richard Correll.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 71 of 481 Page ID
                                 #:3396


  Title                Copyright            Registration   Registration
                       Registrant           Number         Date
  Family matters :     Warner Bros.         PA0000728674   Februrary 2, 1995
  no. 455364, Like a Entertainment Inc.
  virgin / directed
  by Richard
  Correll.
  Family matters :     Warner Bros.         PA0000728675   Februrary 2, 1995
  no. 455366, Good Entertainment Inc.
  cop, bad cop /
  directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000728676   Februrary 2, 1995
  no. 455365,          Entertainment Inc.
  Presumed Urkel /
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000728677   Februrary 2, 1995
  no. 455368, The      Entertainment Inc.
  psycho twins /
  directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000728678   Februrary 2, 1995
  no. 455369, Father Entertainment Inc.
  of the bride /
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000728688   Februrary 2, 1995
  no. 455362, Rock Entertainment Inc.
  enroll / directed by
  John Tracy.
  Family matters :     Warner Bros.         PA0000728689   Februrary 2, 1995
  no. 455374, Stefan Entertainment Inc.
  returns / directed
  by John Tracy.
  Family matters :     Warner Bros.         PA0000728690   Februrary 2, 1995
  no. 455372, A        Entertainment Inc.
  camping we will
  go / directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000728691   Februrary 2, 1995
  no. 455367, Aunt Entertainment Inc.
  Oona / directed by
  Gary Menteer.
  Family matters :     Warner Bros.         PA0000728692   Februrary 2, 1995
  no. 455371,          Entertainment Inc.
  Opposites attract /
  directed by Gary
  Menteer.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 72 of 481 Page ID
                                 #:3397


  Title                Copyright            Registration   Registration
                       Registrant           Number         Date
  Family matters :     Warner Bros.         PA0000728693   Februrary 2, 1995
  no. 455370, That's Entertainment Inc.
  what friends are
  for / directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000728694   Februrary 2, 1995
  no. 455373,          Entertainment Inc.
  Nunsense /
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000765916   December 19,
  no. 456201, To be Entertainment Inc.                     1995
  or not to be : pt. 1
  / directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000765917   December 19,
  no. 456202, To be Entertainment Inc.
  or not to be : pt. 2                                     1995
  / directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000765918   December 19,
  no. 456203, Til      Entertainment Inc.
  death do us                                              1995
  apartment /
  directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000765919   December 19,
  no. 456204, Beta     Entertainment Inc.
  Chi guy / directed                                       1995
  by Richard
  Correll.
  Family matters :     Warner Bros.         PA0000765920   December 19,
  no. 456205, The      Entertainment Inc.
  Looney bin /                                             1995
  directed by
  Richard Correll.
  Family matters :     Warner Bros.         PA0000765921   December 19,
  no. 456206, Dark Entertainment Inc.
  and stormy night /                                       1995
  directed by John
  Tracy.
  Family matters :     Warner Bros.         PA0000765922   December 19,
  no. 456207,          Entertainment Inc.
  Flying blind /                                           1995
  directed by Kelly
  Sandefur.
  Family matters :     Warner Bros.         PA0000765923   December 19,
  no. 456208, Par      Entertainment Inc.
  for the course /                                         1995
  directed by
  Richard Correll.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 73 of 481 Page ID
                                 #:3398


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000765924   December 19,
  no. 456209,              Entertainment Inc.
  Paradise Bluff /                                             1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765925   December 19,
  no. 456210, Sink         Entertainment Inc.
  or swim / directed                                           1995
  by Richard Correll
  Family matters :         Warner Bros.         PA0000765926   December 19,
  no. 456211,              Entertainment Inc.
  Miracle on Elm                                               1995
  Street / directed by
  Richard Correll
  Family matters :         Warner Bros.         PA0000765928   December 19,
  no. 456213,              Entertainment Inc.
  Cheers looking at                                            1995
  you kid / directed
  by John Tracy
  Family matters :         Warner Bros.         PA0000765927   December 19,
  no. 456212,              Entertainment Inc.
  Midterm crisis /                                             1995
  directed by Joel
  Zwick
  Family matters :         Warner Bros.         PA0000765929   December 19,
  no. 456214, The          Entertainment Inc.
  gun / directed by                                            1995
  John Tracy
  Family matters :         Warner Bros.         PA0000765930   December 19,
  no. 456215, An           Entertainment Inc.
  Unlikely match /                                             1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765931   December 19,
  no. 456216, The          Entertainment Inc.
  Substitute son /                                             1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765932   December 19,
  no. 456217, My           Entertainment Inc.
  uncle the hero /                                             1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765933   December 19,
  no. 456218, Ain't        Entertainment Inc.
  nothin' but an                                               1995
  Urkel / directed by
  Kelly Sandefur



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 74 of 481 Page ID
                                 #:3399


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000765934   December 19,
  no. 456219,              Entertainment Inc.
  What's up, Doc? /                                            1995
  directed by
  Richard Correll
  Family matters :         Warner Bros.         PA0000765935   December 19,
  no. 456220,              Entertainment Inc.
  Wedding bell                                                 1995
  blues / directed by
  Richard Correll
  Family matters :         Warner Bros.         PA0000765936   December 19,
  no. 456221, My           Entertainment Inc.
  bodyguard /                                                  1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765937   December 19,
  no. 456222, Home         Entertainment Inc.
  sweet home /                                                 1995
  directed by John
  Tracy
  Family matters :         Warner Bros.         PA0000765938   December 19,
  no. 456223, They         Entertainment Inc.
  shoot Urkels, don't                                          1995
  they? / directed by
  John Tracy
  Family matters :         Warner Bros.         PA0000765939   December 19,
  no. 456224, We're        Entertainment Inc.
  going to Disney                                              1995
  World : pt. 1 /
  directed by
  Richard Correll
  Family matters :         Warner Bros.         PA0000765940   December 19,
  no. 456225, We're        Entertainment Inc.
  going to Disney                                              1995
  World : pt. 2/
  directed by
  Richard Correll
  Family matters :         Warner Bros.         PA0000805757   October 30, 1996
  no. 457114, Fa la        Entertainment Inc.
  la la laagghh! /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805758   October 30, 1996
  no. 457113, Talk's       Entertainment Inc.
  cheap / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805760   October 30, 1996
  no. 457111, Hot          Entertainment Inc.
  rods to heck /
  directed by Joel
  Zwick.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 75 of 481 Page ID
                                 #:3400


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000805761   October 30, 1996
  no. 457110, She's        Entertainment Inc.
  back / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000805763   October 30, 1996
  no. 457108,              Entertainment Inc.
  Teacher's pet /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805764   October 30, 1996
  no. 457107,              Entertainment Inc.
  Walking my baby
  back home /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805765   October 30, 1996
  no. 457106, Best         Entertainment Inc.
  years of our lives /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805767   October 30, 1996
  no. 457104,              Entertainment Inc.
  Struck by
  lightning /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805768   October 30, 1996
  no. 457103,              Entertainment Inc.
  Bugged / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000805769   October 30, 1996
  no. 457102, The          Entertainment Inc.
  naked and the
  nerdy / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805770   October 30, 1996
  no. 457101, Little       Entertainment Inc.
  big guy / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000805747   October 30, 1996
  no. 457124,              Entertainment Inc.
  Dream date /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805748   October 30, 1996
  no. 457123, Send         Entertainment Inc.
  in the clone /
  directed by
  Richard Correll.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 76 of 481 Page ID
                                 #:3401


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000805749   October 30, 1996
  no. 457122, My           Entertainment Inc.
  big brother /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805750   October 30, 1996
  no. 457121, Tips         Entertainment Inc.
  for a better life /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805751   October 30, 1996
  no. 457120, Swine        Entertainment Inc.
  lake / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000805752   October 30, 1996
  no. 457119, A            Entertainment Inc.
  ham is born /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805753   October 30, 1996
  no. 457118,              Entertainment Inc.
  Scammed /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000805754   October 30, 1996
  no. 457117, Eau          Entertainment Inc.
  de love / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000805755   October 30, 1996
  no. 457116,              Entertainment Inc.
  Random acts of
  science / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000805756   October 30, 1996
  no. 457115,              Entertainment Inc.
  Twinkle-toes
  Faldo / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000805759   October 30, 1996
  no. 457112, Life         Entertainment Inc.
  in the fast lane /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000805762   October 30, 1996
  no. 457109, South        Entertainment Inc.
  of the border /
  directed by
  Richard Correll.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 77 of 481 Page ID
                                 #:3402


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000805766   October 30, 1996
  no. 457105,              Entertainment Inc.
  Friendship cycles /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000873121   May 6, 1998
  no. 465301 &             Entertainment Inc.
  465302, Paris
  vacation : pt. 1-2 /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873122   May 6, 1998
  no. 465303, Paris        Entertainment Inc.
  vacation : pt. 3 /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873123   May 6, 1998
  no. 465304,              Entertainment Inc.
  Movin' on /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873124   May 6, 1998
  no. 465305, 3J in        Entertainment Inc.
  the house /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873125   May 6, 1998
  no. 465306,              Entertainment Inc.
  Getting buff /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873126   May 6, 1998
  no. 465307,              Entertainment Inc.
  Karate kids /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873127   May 6, 1998
  no. 465308, Home         Entertainment Inc.
  again / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873128   May 6, 1998
  no. 465309, Stevil       Entertainment Inc.
  / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873129   May 6, 1998
  no. 465310,              Entertainment Inc.
  Nightmare at
  Urkel Oaks /
  directed by Kelly
  Sandefur.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 78 of 481 Page ID
                                 #:3403


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000873130   May 6, 1998
  no. 465311,              Entertainment Inc.
  Chick-a-boom /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000873131   May 6, 1998
  no. 465312, The          Entertainment Inc.
  Jury / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000873132   May 6, 1998
  no. 465313, It           Entertainment Inc.
  came upon a
  midnight clear /
  directed by Gregg
  Heschong.
  Family matters :         Warner Bros.         PA0000873133   May 6, 1998
  no. 465314,              Entertainment Inc.
  Revenge of the
  nerd / directed by
  Gregg Heschong.
  Family matters :         Warner Bros.         PA0000873134   May 6, 1998
  no. 465315, Odd          Entertainment Inc.
  man in / directed
  by Joel Zwick.
  Family matters :         Warner Bros.         PA0000873135   May 6, 1998
  no. 465316, Love         Entertainment Inc.
  triangles / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000873136   May 6, 1998
  no. 465317, Father       Entertainment Inc.
  Time / directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873137   May 6, 1998
  no. 465318,              Entertainment Inc.
  Flirting with
  disaster / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000873138   May 6, 1998
  no. 465319, What         Entertainment Inc.
  do you know? /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873139   May 6, 1998
  no. 465320,              Entertainment Inc.
  Beauty and the
  beast / directed by
  Richard Correll.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 79 of 481 Page ID
                                 #:3404


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000873140   May 6, 1998
  no. 465321, Le           Entertainment Inc.
  jour d'amour /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000873141   May 6, 1998
  no. 465322, The          Entertainment Inc.
  Brother who came
  to dinner / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.         PA0000873142   May 6, 1998
  no. 465323, Pound        Entertainment Inc.
  foolish / directed
  by Jason Bateman.
  Family matters :         Warner Bros.         PA0000873143   May 6, 1998
  no. 465324, A            Entertainment Inc.
  pirate's life for me
  / directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000903854   October 30, 1998
  no. 466451, Out          Entertainment Inc.
  with the old /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000903855   October 30, 1998
  no. 466452, They         Entertainment Inc.
  shoot ducks, don't
  they? / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000903856   October 30, 1998
  no. 466453, Dumb         Entertainment Inc.
  belle of the ball /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000903857   October 30, 1998
  no. 466454,              Entertainment Inc.
  Drinking and
  jiving / directed by
  Joel Zwick.
  Family matters :         Warner Bros.         PA0000903858   October 30, 1998
  no. 466455, Who's        Entertainment Inc.
  afraid of the big
  black book? /
  directed by Joel
  Zwick.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 80 of 481 Page ID
                                 #:3405


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Family matters :         Warner Bros.         PA0000903859   October 30, 1998
  no. 466456, Stevil       Entertainment Inc.
  II : this time he's
  not alone /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000903860   October 30, 1998
  no. 466457, A            Entertainment Inc.
  mind is a terrible
  thing to read /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000903861   October 30, 1998
  no. 466458,              Entertainment Inc.
  Trading places /
  directed by John
  Tracy.
  Family matters :         Warner Bros.         PA0000903862   October 30, 1998
  no. 466459, A            Entertainment Inc.
  pain in harassment
  / directed by Joel
  Zwick.
  Family matters :         Warner Bros.         PA0000903863   October 30, 1998
  no. 466460,              Entertainment Inc.
  Original gangsta
  dawg / directed by
  John Tracy.
  Family matters :         Warner Bros.         PA0000903864   October 30, 1998
  no. 466461, Deck         Entertainment Inc.
  the malls /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000903865   October 30, 1998
  no. 466462, Grill        Entertainment Inc.
  of my dreams /
  directed by Gary
  Menteer.
  Family matters :         Warner Bros.         PA0000903866   October 30, 1998
  no. 466463,              Entertainment Inc.
  Breaking up is
  hard to do /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.         PA0000903867   October 30, 1998
  no. 466464, Crazy        Entertainment Inc.
  for you / directed
  by Richard
  Correll.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 81 of 481 Page ID
                                 #:3406


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Family matters :         Warner Bros.          PA0000903868   October 30, 1998
  no. 466465,              Entertainment Inc.
  Crazier for you /
  directed by
  Richard Correll.
  Family matters :         Warner Bros.          PA0000903869   October 30, 1998
  no. 466466,              Entertainment Inc.
  Whose man is it
  anyway? / directed
  by Richard
  Correll.
  Family matters :         Warner Bros.          PA0000903870   October 30, 1998
  no. 466467,              Entertainment Inc.
  Polkapalooza /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.          PA0000903871   October 30, 1998
  no. 466468,              Entertainment Inc.
  Throw Steve from
  the train / directed
  by Joel Zwick.
  Family matters :         Warner Bros.          PA0000903872   October 30, 1998
  no. 466469, Don't        Entertainment Inc.
  make me over /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.          PA0000903873   October 30, 1998
  no. 466470, Pop          Entertainment Inc.
  goes the question /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.          PA0000903874   October 30, 1998
  no. 466471, Lost         Entertainment Inc.
  in space : pt. 1 /
  directed by Joel
  Zwick.
  Family matters :         Warner Bros.          PA0000903875   October 30, 1998
  no. 466471, Lost         Entertainment Inc.
  in space : pt. 2 /
  directed by Gary
  Menteer.
  The Flintstone           Warner Bros.          RE0000396998   April 12, 1988
  Flyer (P-2) (FS-1)       Entertainment Inc.*
  Hollyrock, here I        Warner Bros.          RE0000397014   April 12, 1988
  come. Episode            Entertainment Inc.*
  FS-10.
  Golf champion.           Warner Bros.          RE0000396991   April 12, 1988
  Episode FS-11.           Entertainment Inc.*
  Sweepstakes              Warner Bros.          RE0000396992   April 12, 1988
  ticket. Episode          Entertainment Inc.*
  FS-12.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 82 of 481 Page ID
                                 #:3407


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Drive-in. Episode        Warner Bros.          RE0000397012   April 12, 1988
  FS-13.                   Entertainment Inc.*
  Prowler. Episode         Warner Bros.          RE0000396997   April 12, 1988
  FS-14.                   Entertainment Inc.*
  Girls' night out.        Warner Bros.          RE0000397004   April 12, 1988
  Episode FS-15.           Entertainment Inc.*
  Arthur Quarry's          Warner Bros.          RE0000397001   April 12, 1988
  dance class.             Entertainment Inc.*
  Episode FS-16.
  Big bank robbery.        Warner Bros.          RE0000396990   April 12, 1988
  Episode FS-17.           Entertainment Inc.*
  Snorkasaurus             Warner Bros.          RE0000397008   April 12, 1988
  hunter. Episode          Entertainment Inc.*
  FS-18.
  Hot piano.               Warner Bros.          RE0000396995   April 12, 1988
  Episode FS-19.           Entertainment Inc.*
  Hot Lips                 Warner Bros.          RE0000397003   April 12, 1988
  Hannigan.                Entertainment Inc.*
  Episode FS-2.
  Hypnotist.               Warner Bros.          RE0000396994   April 12, 1988
  Episode FS-20.           Entertainment Inc.*
  Love letters on the      Warner Bros.          RE0000397016   April 12, 1988
  rocks. Episode           Entertainment Inc.*
  FS-21.
  Tycoon. Episode          Warner Bros.          RE0000397015   April 12, 1988
  FS-22.                   Entertainment Inc.*
  Astra' nuts.             Warner Bros.          RE0000396989   April 12, 1988
  Episode FS-23.           Entertainment Inc.*
  Long, long               Warner Bros.          RE0000397002   April 12, 1988
  weekend. Episode         Entertainment Inc.*
  FS-24.
  In the dough.            Warner Bros.          RE0000397006   April 12, 1988
  Episode FS-25            Entertainment Inc.*
  Good scout.              Warner Bros.          RE0000396999   April 12, 1988
  Episode FS-26.           Entertainment Inc.*
  Rooms for rent.          Warner Bros.          RE0000396996   April 12, 1988
  Episode FS-27.           Entertainment Inc.*
  Swimming pool            Warner Bros.          RE0000540023   August 5, 1991
                           Entertainment Inc.*
  No help wanted.          Warner Bros.          RE0000397011   April 12, 1988
  Episode FS-4.            Entertainment Inc.*
  Split personality.       Warner Bros.          RE0000397009   April 12, 1988
  Episode FS-5.            Entertainment Inc.*
  Monster from the         Warner Bros.          RE0000396993   April 12, 1988
  tar pits. Episode        Entertainment Inc.*
  FS-6.
  Baby sitters.            Warner Bros.          RE0000397000   April 12, 1988
  Episode FS-7.            Entertainment Inc.*
  At the races.            Warner Bros.          RE0000397013   April 12, 1988
  Episode FS-8.            Entertainment Inc.*

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 83 of 481 Page ID
                                 #:3408


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Engagement ring.         Warner Bros.          RE0000397010   April 12, 1988
  Episode FS-9.            Entertainment Inc.*
  Good scout.              Warner Bros.          RE0000396999   April 12, 1988
  Episode FS-26.           Entertainment Inc.*
  Flashgun Freddie.        Warner Bros.          RE0000500121   November 14,
  Episode FS-75.           Entertainment Inc.*                  1990
  Baby Barney.             Warner Bros.          RE0000500113   November 14,
  Episode FS-69.           Entertainment Inc.*
                                                                1990
  Buffalo                  Warner Bros.          RE0000500114   November 14,
  convention.              Entertainment Inc.*
  Episode FS-67.                                                1990
  Little stranger.         Warner Bros.          RE0000500115   November 14,
  Episode FS-68.           Entertainment Inc.*
                                                                1990
  Ladies' day.             Warner Bros.          RE0000500116   November 14,
  Episode FS-71.           Entertainment Inc.*
                                                                1990
  Hawaiian                 Warner Bros.          RE0000500117   November 14,
  escapade. Episode        Entertainment Inc.*
  FS-70.                                                        1990
  Nothing but the          Warner Bros.          RE0000500118   November 14,
  tooth. Episode FS-       Entertainment Inc.*
  72.                                                           1990
  High School Fred.        Warner Bros.          RE0000500119   November 14,
  Episode FS-73.           Entertainment Inc.*
                                                                1990
  Dial "S" for             Warner Bros.          RE0000500120   November 14,
  suspicion. Episode       Entertainment Inc.*
  FS-74.                                                        1990
  Dino Goes                Warner Bros.          RE0000573775   December 31,
  Hollyrock (Show          Entertainment Inc.*                  1990
  #61 - P-62)
  Foxy grandma.     Warner Bros.                 RE0000555062   November 26,
  Episode FS-81.    Entertainment Inc.*                         1991
  Mother-in-law's   Warner Bros.                 RE0000547333   October 10, 1991
  visit. No. FS-80. Entertainment Inc.*
  Ventriloquist     Warner Bros.                 RE0000547360   October 10, 1991
  Barney.           Entertainment Inc.*
  Big move.         Warner Bros.                 RE0000547338   October 10, 1991
                    Entertainment Inc.*
  Swedish visitors. Warner Bros.                 RE0000547339   October 10, 1991
                    Entertainment Inc.*
  Kissing burglar.  Warner Bros.                 RE0000500122   November 14,
  Episode FS-76.    Entertainment Inc.*                         1990
  Birthday party.   Warner Bros.                 RE0000555061   November 26,
  Episode FS-88.    Entertainment Inc.*                         1991
  Hero. Episode FS- Warner Bros.                 RE0000500123   November 14,
  78.               Entertainment Inc.*                         1990
  Surprise. Episode Warner Bros.                 RE0000500124   November 14,
  FS-79.            Entertainment Inc.*                         1990

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 84 of 481 Page ID
                                 #:3409


  Title             Copyright             Registration   Registration
                    Registrant            Number         Date
  Dino disappears.  Warner Bros.          RE0000547340   October 10, 1991
                    Entertainment Inc.*
  Fred's monkey     Warner Bros.          RE0000547341   October 10, 1991
  shines.           Entertainment Inc.*
  Flintstone        Warner Bros.          RE0000547342   October 10, 1991
  canaries.         Entertainment Inc.*
  Glue for two.     Warner Bros.          RE0000547343   October 10, 1991
                    Entertainment Inc.*
  Big league        Warner Bros.          RE0000547344   October 10, 1991
  Freddie.          Entertainment Inc.*
  Sleep on, sweet   Warner Bros.          RE0000547345   October 10, 1991
  Fred.             Entertainment Inc.*
  Old lady Betty.   Warner Bros.          RE0000547346   October 10, 1991
                    Entertainment Inc.*
  Kleptomaniac      Warner Bros.          RE0000547347   October 10, 1991
  Pebbles.          Entertainment Inc.*
  Little Bamm-      Warner Bros.          RE0000547359   October 10, 1991
  Bamm.             Entertainment Inc.*
  Peek-a-boo        Warner Bros.          RE0000547351   October 10, 1991
  camera.           Entertainment Inc.*
  Ann Margrock      Warner Bros.          RE0000547358   October 10, 1991
  presents.         Entertainment Inc.*
  Once upon a       Warner Bros.          RE0000547353   October 10, 1991
  coward.           Entertainment Inc.*
  Wilma, the maid. Warner Bros.           RE0000500125   November 14,
  Episode FS-77.    Entertainment Inc.*                  1990
  Fred's new job.   Warner Bros.          RE0000555064   November 26,
  Episode FS-82.    Entertainment Inc.*                  1991
  Blessed event.    Warner Bros.          RE0000555065   November 26,
  Episode FS-83.    Entertainment Inc.*                  1991
  Carry on, nurse   Warner Bros.          RE0000547357   October 10, 1991
  Fred.             Entertainment Inc.*
  Groom gloom.      Warner Bros.          RE0000547356   October 10, 1991
                    Entertainment Inc.*
  Daddies           Warner Bros.          RE0000547348   October 10, 1991
  Anonymous.        Entertainment Inc.*
  Daddy's little    Warner Bros.          RE0000547349   October 10, 1991
  beauty.           Entertainment Inc.*
  Cave Scout        Warner Bros.          RE0000579388   April 1, 1992
  Jamboree. No. FS- Entertainment Inc.*
  108.
  Bedrock rodeo     Warner Bros.          RE0000579396   April 1, 1992
  round-up. No. FS- Entertainment Inc.*
  119.
  Dr. Sinister. No. Warner Bros.          RE0000579398   April 1, 1992
  FS-122.           Entertainment Inc.*
  Most beautiful    Warner Bros.          RE0000579399   April 1, 1992
  baby in Bedrock. Entertainment Inc.*
  No. FS-124.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 85 of 481 Page ID
                                 #:3410


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Dino and Juliet.         Warner Bros.          RE0000579400   April 1, 1992
  No. FS-125.              Entertainment Inc.*
  King for a night.        Warner Bros.          RE0000579401   April 1, 1992
  No. FS-126.              Entertainment Inc.*
  Indianrockolis           Warner Bros.          RE0000579402   April 1, 1992
  500. No. FS-127.         Entertainment Inc.*
  Adobe Dick. No.          Warner Bros.          RE0000579403   April 1, 1992
  FS-128.                  Entertainment Inc.*
  Christmas                Warner Bros.          RE0000579406   April 1, 1992
  Flintstone. No.          Entertainment Inc.*
  FS-129.
  Bedrock              Warner Bros.              RE0000547350   October 10, 1991
  hillbillies.         Entertainment Inc.*
  Ten little           Warner Bros.              RE0000547352   October 10, 1991
  Flintstones.         Entertainment Inc.*
  Fred El Terrifico.   Warner Bros.              RE0000547354   October 10, 1991
                       Entertainment Inc.*
  Flintstone and the Warner Bros.                RE0000547355   October 10, 1991
  lion.                Entertainment Inc.*
  Ladies night at the Warner Bros.               RE0000579409   April 1, 1992
  lodge. No. FS-       Entertainment Inc.*
  110.
  Room for two.        Warner Bros.              RE0000579389   April 1, 1992
  No. FS-109.          Entertainment Inc.*
  Reel trouble. No. Warner Bros.                 RE0000579390   April 1, 1992
  FS-111.              Entertainment Inc.*
  Bachelor daze.       Warner Bros.              RE0000579391   April 1, 1992
  No. FS-113.          Entertainment Inc.*
  Son of Rockzilla. Warner Bros.                 RE0000579392   April 1, 1992
  No. FS-112.          Entertainment Inc.*
  Operator             Warner Bros.              RE0000579393   April 1, 1992
  switchover. No.      Entertainment Inc.*
  FS-114.
  Pebbles' birthday Warner Bros.                 RE0000579394   April 1, 1992
  party. No. FS-118. Entertainment Inc.*
  Hop happy. No.       Warner Bros.              RE0000579412   April 1, 1992
  FS-115.              Entertainment Inc.*
  Cinderellastone.     Warner Bros.              RE0000579395   April 1, 1992
  No. FS-120.          Entertainment Inc.*
  Monster Fred. No. Warner Bros.                 RE0000579408   April 1, 1992
  FS-116.              Entertainment Inc.*
  Itty bitty Fred. No. Warner Bros.              RE0000579410   April 1, 1992
  FS-117.              Entertainment Inc.*
  Haunted house is Warner Bros.                  RE0000579397   April 1, 1992
  not a home. No.      Entertainment Inc.*
  FS-121.
  Gruesomes. No.       Warner Bros.              RE0000579411   April 1, 1992
  FS-123.              Entertainment Inc.*



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 86 of 481 Page ID
                                 #:3411


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Deep in the heart        Warner Bros.          RE0000622617   April 1, 1993
  of Texarock.             Entertainment Inc.*
  Episode FS-136.
  Surfin' Fred.            Warner Bros.          RE0000622621   April 1, 1993
  Episode FS-140.          Entertainment Inc.*
  No biz like show         Warner Bros.          RE0000622639   April 1, 1993
  biz.                     Entertainment Inc.*
  Stonefinger caper.       Warner Bros.          RE0000622629   April 1, 1993
  Episode FS-150.          Entertainment Inc.*
  Shinrock-a-go-go.        Warner Bros.          RE0000622631   April 1, 1993
  Episode FS-152.          Entertainment Inc.*
  Great Gazoo.             Warner Bros.          RE0000622624   April 1, 1993
  Episode FS-147.          Entertainment Inc.*
  Circus business.         Warner Bros.          RE0000622625   April 1, 1993
  Episode FS-145.          Entertainment Inc.*
  Fred's flying            Warner Bros.          RE0000579404   April 1, 1992
  lesson. No. FS-          Entertainment Inc.*
  130.
  Fred's second car.       Warner Bros.          RE0000579405   April 1, 1992
  No. FS-131.              Entertainment Inc.*
  Time machine.            Warner Bros.          RE0000579407   April 1, 1992
  No. FS-132.              Entertainment Inc.*
  Moonlight and            Warner Bros.          RE0000622615   April 1, 1993
  maintenance.             Entertainment Inc.*
  Episode FS-134.
  Sheriff for a day.       Warner Bros.          RE0000622616   April 1, 1993
  Episode FS-135.          Entertainment Inc.*
  Superstone.              Warner Bros.          RE0000622618   April 1, 1993
  Episode FS-137.          Entertainment Inc.*
  Hatrocks and the         Warner Bros.          RE0000622638   April 1, 1993
  Gruesomes.               Entertainment Inc.*
  Episode FS-133.
  Rolls Rock caper.        Warner Bros.          RE0000622619   April 1, 1993
  Episode FS-138.          Entertainment Inc.*
  Fred meets               Warner Bros.          RE0000622620   April 1, 1993
  Hercurock.               Entertainment Inc.*
  Episode FS-139.
  House that Fred          Warner Bros.          RE0000622622   April 1, 1993
  built. Episode FS-       Entertainment Inc.*
  142.
  Disorder in the          Warner Bros.          RE0000622623   April 1, 1993
  court. Episode FS-       Entertainment Inc.*
  144.
  Return of Stoney         Warner Bros.          RE0000622637   April 1, 1993
  Curtis. Episode          Entertainment Inc.*
  FS-143.
  Rip Van                  Warner Bros.          RE0000622626   April 1, 1993
  Flintstone.              Entertainment Inc.*
  Episode FS-148.
  Samantha.                Warner Bros.          RE0000622627   April 1, 1993
  Episode FS-146.          Entertainment Inc.*
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 87 of 481 Page ID
                                 #:3412


  Title                    Copyright             Registration   Registration
                           Registrant            Number         Date
  Gravelberry pie          Warner Bros.          RE0000622628   April 1, 1993
  king. Episode FS-        Entertainment Inc.*
  149.
  Masquerade party.        Warner Bros.          RE0000622630   April 1, 1993
  Episode FS-151.          Entertainment Inc.*
  Royal Rubble.            Warner Bros.          RE0000622614   April 1, 1993
  Episode FS-153.          Entertainment Inc.*
  Seeing doubles.          Warner Bros.          RE0000622632   April 1, 1993
  Episode FS-154.          Entertainment Inc.*
  Great Gazoo.             Warner Bros.          RE0000622624   April 1, 1993
  Episode FS-147.          Entertainment Inc.*
  How to pick a            Warner Bros.          RE0000622633   April 1, 1993
  fight with your          Entertainment Inc.*
  wife without
  really trying.
  Episode FS-155.
  Two men on a             Warner Bros.          RE0000622634   April 1, 1993
  dinosaur. Episode        Entertainment Inc.*
  FS-158.
  Fred goes ape.           Warner Bros.          RE0000622635   April 1, 1993
  Episode FS-156.          Entertainment Inc.*
  Long, long, long         Warner Bros.          RE0000622636   April 1, 1993
  weekend. Episode         Entertainment Inc.*
  FS-157.
  Treasure of the          Warner Bros.          RE0000669976   March 7, 1994
  Sierra Madrock           Entertainment Inc.*
  Curtain call at          Warner Bros.          RE0000669983   March 7, 1994
  Bedrock. No. FS-         Entertainment Inc.*
  160.
  Boss for a day.          Warner Bros.          RE0000669977   March 7, 1994
                           Entertainment Inc.*
  Fred's island.           Warner Bros.          RE0000669978   March 7, 1994
                           Entertainment Inc.*
  Jealousy.                Warner Bros.          RE0000669979   March 7, 1994
                           Entertainment Inc.*
  Dripper.                 Warner Bros.          RE0000669980   March 7, 1994
                           Entertainment Inc.*
  The Story of             Warner Bros.          RE0000669982   March 7, 1994
  Rocky's Raiders          Entertainment Inc.*
  My Fair Freddy.          Warner Bros.          RE0000669981   March 7, 1994
                           Entertainment Inc.*
  Full House: Our          Warner Bros.          PA 350-964     October 28, 1987
  Very First Show          Entertainment Inc.
  [Pilot]
  Full House: Our          Warner Bros.          PA 385-968     June 27, 1988
  Very First Night         Entertainment Inc.
  Full House: the          Warner Bros.          PA 353-059     October 28, 1987
  First Day of             Entertainment Inc.
  School


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 88 of 481 Page ID
                                 #:3413


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House: The          Warner Bros.         PA 353-041     October 28, 1987
  Return of                Entertainment Inc.
  Grandma
  Full House: Sea          Warner Bros.         PA 375-696     March 31, 1988
  Cruise                   Entertainment Inc.
  Full House:              Warner Bros.         PA 354-810     January 5, 1988
  Daddy's Home             Entertainment Inc.
  Full House:              Warner Bros.         PA 353-048     December 16,
  Knock Yourself           Entertainment Inc.                  1987
  Out
  Full House: Jesse's      Warner Bros.         PA 353-015     December 16,
  Girl                     Entertainment Inc.                  1987
  Full House: The          Warner Bros.         PA 385-975     June 28, 1988
  Miracle of               Entertainment Inc.
  Thanksgiving
  Full House: Joey's       Warner Bros.         PA 372-227     March 11, 1988
  Place                    Entertainment Inc.
  Full House: The          Warner Bros.         PA 370-182     March 11, 1988
  Big Three-O              Entertainment Inc.
  Full House: Our          Warner Bros.         PA 362-515     January 19, 1988
  Very First Promo         Entertainment Inc.
  Full House:              Warner Bros.         PA 370-171     March 11, 1988
  Sisterly Love            Entertainment Inc.
  Full House: Half a       Warner Bros.         PA 370-200     March 11, 1988
  Love Story               Entertainment Inc.
  Full House: A Pox        Warner Bros.         PA 392-146     July 18, 1988
  in Our House             Entertainment Inc.
  Full House: But          Warner Bros.         PA 370-180     March 11, 1988
  Seriously Folks          Entertainment Inc.
  Full House:              Warner Bros.         PA 375-701     March 31, 1988
  Danny's Very First       Entertainment Inc.
  Date
  Full House: Just         Warner Bros.         PA 375-703     March 31, 1988
  One of the Guys          Entertainment Inc.
  Full House: The          Warner Bros.         PA 375-700     March 31, 1988
  Seven-Month Itch:        Entertainment Inc.
  Part 1
  Full House: The          Warner Bros.         PA 375-697     March 31, 1988
  Seven-Month Itch:        Entertainment Inc.
  Part 2
  Full House: Mad          Warner Bros.         PA 376-521     April 28, 1988
  Money                    Entertainment Inc.
  Full House: D.J.         Warner Bros.         PA 376-518     April 28, 1988
  Tanner's Day Off         Entertainment Inc.
  Full House:              Warner Bros.         PA 431-185     November 14,
  Cutting It Close         Entertainment Inc.                  1989
  Full House:              Warner Bros.         PA 710-924     July 18, 1994
  Tanner vs. Gibbler       Entertainment Inc.
  Full House: It's         Warner Bros.         PA 431-187     November 14,
  Not My Job               Entertainment Inc.                  1989

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 89 of 481 Page ID
                                 #:3414


  Title               Copyright            Registration   Registration
                      Registrant           Number         Date
  Full House: D.J.'s Warner Bros.          PA 431-188     November 14,
  Very First Horse    Entertainment Inc.                  1989
  Full House: Jingle Warner Bros.          PA 431-186     November 14,
  Hell                Entertainment Inc.                  1989
  Full House: Beach Warner Bros.           PA 710-923     July 18, 1994
  Boy Bingo           Entertainment Inc.
  Full House: Joey    Warner Bros.         PA 710-925     July 18, 1994
  Gets Tough          Entertainment Inc.
  Full House: Triple Warner Bros.          PA 431-190     November 14,
  Date                Entertainment Inc.                  1989
  Full House: Our     Warner Bros.         PA 468-407     July 3, 1990
  Very First          Entertainment Inc.
  Christmas Show
  Full House:         Warner Bros.         PA 431-189     November 14,
  Middle Age Crazy Entertainment Inc.                     1989
  Full House: Littler Warner Bros.         PA 469-630     September 13,
  Romance             Entertainment Inc.                  1990
  Full House:         Warner Bros.         PA 619-821     September 20,
  Fogged In           Entertainment Inc.                  1993
  Full House:         Warner Bros.         PA 431-191     November 14,
  Working Mothers Entertainment Inc.                      1989
  Full House: Little Warner Bros.          PA 431-192     November 14,
  Shop of Sweaters Entertainment Inc.                     1989
  Full House: Pal     Warner Bros.         PA 431-193     November 14,
  Joey                Entertainment Inc.                  1989
  Full House: Baby Warner Bros.            PA 469-631     September 13,
  Love                Entertainment Inc.                  1990
  Full House: El      Warner Bros.         PA 469-718     September 24,
  Problema Grande Entertainment Inc.                      1990
  de D.J.
  Full House:         Warner Bros.         PA 469-341     September 5, 1990
  Goodbye, Mr.        Entertainment Inc.
  Bear
  Full House: Blast Warner Bros.           PA 431-194     November 14,
  from the Past       Entertainment Inc.                  1989
  Full House: I'm     Warner Bros.         PA 469-078     August 14, 1990
  There for You,      Entertainment Inc.
  Babe
  Full House: Luck Warner Bros.            PA 468-408     July 3, 1990
  Be a Lady, Part 1 Entertainment Inc.
  Full House: Luck Warner Bros.            PA 714-293     August 8, 1994
  Be a Lady, Part 2 Entertainment Inc.
  Full House:         Warner Bros.         PA 728-094     November 25,
  Tanner's Island     Entertainment Inc.                  1994
  Full House: Back Warner Bros.            PA 728-257     December 8, 1994
  to School Blues     Entertainment Inc.
  Full House:         Warner Bros.         PA 728-258     December 8, 1994
  Breaking Up is      Entertainment Inc.
  Hard to Do


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 90 of 481 Page ID
                                 #:3415


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House: Nerd         Warner Bros.         PA 735-735     December 27,
  for a Day                Entertainment Inc.                  1994
  Full House:              Warner Bros.         PA 684-828     May 11, 1994
  Granny Tanny             Entertainment Inc.
  Full House: Star         Warner Bros.         PA 684-827     May 11, 1994
  Search                   Entertainment Inc.
  Full House: And          Warner Bros.         PA 694-929     May 11, 1994
  They Call It             Entertainment Inc.
  Puppy Love
  Full House:              Warner Bros.         PA 684-826     May 11, 1994
  Divorce Court            Entertainment Inc.
  Full House: Dr.          Warner Bros.         PA 684-825     May 11, 1994
  Dare Rides Again         Entertainment Inc.
  Full House: The          Warner Bros.         PA 694-928     May 11, 1994
  Greatest Birthday        Entertainment Inc.
  on Earth
  Full House:              Warner Bros.         PA 684-822     May 11, 1994
  Aftershocks              Entertainment Inc.
  Full House: Joey         Warner Bros.         PA 684-823     May 11, 1994
  and Stacy and…           Entertainment Inc.
  Oh, Yeah, Jesse
  Full House: No           Warner Bros.         PA 684-821     May 11, 1994
  More Mr. Dumb            Entertainment Inc.
  Guy
  Full House:              Warner Bros.         PA 684-824     May 11, 1994
  Misadventures in         Entertainment Inc.
  Babysitting
  Full House: Lust         Warner Bros.         PA 684-819     May 11, 1994
  in the Dust              Entertainment Inc.
  Full House: Bye,         Warner Bros.         PA 684-818     May 11, 1994
  Bye Birdie               Entertainment Inc.
  Full House:              Warner Bros.         PA 684-820     May 11, 1994
  Thirteen Candles         Entertainment Inc.
  Full House: Mr.          Warner Bros.         PA 684-817     May 11, 1994
  Egghead                  Entertainment Inc.
  Full House: Those        Warner Bros.         PA 684-816     May 11, 1994
  Better Not Be the        Entertainment Inc.
  Days
  Full House:              Warner Bros.         PA 694-931     May 11, 1994
  Honey, I Broke           Entertainment Inc.
  the House
  Full House: Just         Warner Bros.         PA 684-815     May 11, 1994
  Say No Way               Entertainment Inc.
  Full House: Three        Warner Bros.         PA 694-933     May 11, 1994
  Men and Another          Entertainment Inc.
  Baby
  Full House:              Warner Bros.         PA 684-814     May 11, 1994
  Fraternity Reunion       Entertainment Inc.
  Full House: Greek        Warner Bros.         PA 497-161     December 31,
  Week                     Entertainment Inc.                  1990

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 91 of 481 Page ID
                                 #:3416


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House:              Warner Bros.         PA 694-932     May 11, 1994
  Crimes and               Entertainment Inc.
  Michelle's
  Demeanor
  Full House: The          Warner Bros.         PA 497-160     December 31,
  I.Q. Man                 Entertainment Inc.                  1990
  Full House:              Warner Bros.         PA 540-762     December 31,
  Slumber Party            Entertainment Inc.                  1990
  Full House: Good         Warner Bros.         PA 497-054     December 31,
  News, Bad News           Entertainment Inc.                  1990
  Full House: A            Warner Bros.         PA 540-760     December 31,
  Pinch for Pinch          Entertainment Inc.                  1990
  Full House: Viva         Warner Bros.         PA540-759      December 31,
  Las Joey                 Entertainment Inc.                  1990
  Full House: Shape        Warner Bros.         PA 728-213     November 8, 1994
  Up                       Entertainment Inc.
  Full House: One          Warner Bros.         PA 521-679     August 20, 1991
  Last Kiss                Entertainment Inc.
  Full House: Terror       Warner Bros.         PA 497-046     December 31,
  in Tanner Town           Entertainment Inc.                  1990
  Full House: Secret       Warner Bros.         PA 497-045     December 31,
  Admirer                  Entertainment Inc.                  1990
  Full House:              Warner Bros.         PA 497-163     December 31,
  Danny in Charge          Entertainment Inc.                  1990
  Full House:              Warner Bros.         PA 521-678     August 20, 1991
  Happy New Year           Entertainment Inc.
  Full House:              Warner Bros.         PA 521-680     August 20, 1991
  Working Girl             Entertainment Inc.
  Full House: Ol'          Warner Bros.         PA 521-682     August 20, 1991
  Brown Eyes               Entertainment Inc.
  Full House:              Warner Bros.         PA 728-214     November 21,
  Stephanie Gets           Entertainment Inc.                  1994
  Framed
  Full House: A            Warner Bros.         PA 521-681     August 20, 1991
  Fish Called Martin       Entertainment Inc.
  Full House: The          Warner Bros.         PA 521-684     August 20, 1991
  Wedding: Part 1          Entertainment Inc.
  Full House: The          Warner Bros.         PA 521-685     August 20, 1991
  Wedding: Part 2          Entertainment Inc.
  Full House: Fuller       Warner Bros.         PA 521-683     August 20, 1991
  House                    Entertainment Inc.
  Full House: The          Warner Bros.         PA 521-686     August 20, 1991
  Hole-in-the-Wall         Entertainment Inc.
  Gang
  Full House:              Warner Bros.         PA 521-687     August 20, 1991
  Stephanie Plays          Entertainment Inc.
  the Field
  Full House: Joey         Warner Bros.         PA521-689      August 20, 1991
  Goes Hollywood           Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 92 of 481 Page ID
                                 #:3417


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House: Girls        Warner Bros.         PA521-690      August 20, 1991
  Just Wanna Have          Entertainment Inc.
  Fun
  Full House: The          Warner Bros.         PA 521-688     August 20, 1991
  Graduates                Entertainment Inc.
  Full House: Rock         Warner Bros.         PA 521-691     August 20, 1991
  the Cradle               Entertainment Inc.
  Full House:              Warner Bros.         PA 573-111     July 10, 1992
  Double Trouble           Entertainment Inc.
  Full House:              Warner Bros.         PA 573-108     July 10, 1992
  Matchmaker               Entertainment Inc.
  Michelle
  Full House: Take         Warner Bros.         PA 573-112     July 10, 1992
  My Sister, Please        Entertainment Inc.
  Full House: Oh           Warner Bros.         PA 573-107     July 10, 1992
  Where, Oh Where          Entertainment Inc.
  Has My Little Girl
  Gone?
  Full House: The          Warner Bros.         PA 573-110     July 10, 1992
  King and I               Entertainment Inc.
  Full House: The          Warner Bros.         PA 573-106     July 10, 1992
  Legend of Ranger         Entertainment Inc.
  Joe
  Full House: The          Warner Bros.         PA 551-931     February 14, 1992
  Volunteer                Entertainment Inc.
  Full House: Gotta        Warner Bros.         PA 573-109     July 10, 1992
  Dance                    Entertainment Inc.
  Full House:              Warner Bros.         PA 573-113     July 10, 1992
  Happy Birthday,          Entertainment Inc.
  Babies: Part 1 and
  Part 2
  Full House: Nicky        Warner Bros.         PA 555-059     February 14, 1992
  and/or Alexander         Entertainment Inc.
  Full House:              Warner Bros.         PA 552-259     February 24, 1992
  Bachelor of the          Entertainment Inc.
  Month
  Full House: Easy         Warner Bros.         PA 551-932     February 14, 1992
  Rider                    Entertainment Inc.
  Full House:              Warner Bros.         PA 551-933     February 14, 1992
  Sisters in Crime         Entertainment Inc.
  Full House: Play         Warner Bros.         PA 551-934     February 14, 1992
  It Again, Jess           Entertainment Inc.
  Full House:              Warner Bros.         PA 728-095     November 25,
  Crushed                  Entertainment Inc.                  1994
  Full House:              Warner Bros.         PA 552-261     February 24, 1992
  Spellbound               Entertainment Inc.
  Full House: Too          Warner Bros.         PA 552-263     February 24, 1992
  Much Monkey              Entertainment Inc.
  Business


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 93 of 481 Page ID
                                 #:3418


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House: The          Warner Bros.         PA 728-096     November 25,
  Devil Made Me            Entertainment Inc.                  1994
  Do It
  Full House:              Warner Bros.         PA 552-283     March 4, 1992
  Driving Miss D.J.        Entertainment Inc.
  Full House:              Warner Bros.         PA573-548      September 15,
  Yours, Mine and          Entertainment Inc.                  1992
  Ours
  Full House: The          Warner Bros.         PA 573-549     September 15,
  Trouble with             Entertainment Inc.                  1992
  Danny
  Full House: Five's       Warner Bros.         PA 573-546     September 15,
  a Crowd                  Entertainment Inc.                  1992
  Full House: Girls        Warner Bros.         PA 573-547     September 15,
  Will Be Boys             Entertainment Inc.                  1992
  Full House:              Warner Bros.         PA 573-550     September 15,
  Captain Video:           Entertainment Inc.                  1992
  Part 1
  Full House:              Warner Bros.         PA 573-551     September 15,
  Captain Video:           Entertainment Inc.                  1992
  Part 2
  Full House: Come         Warner Bros.         PA 628-115     July 2, 1993
  Fly with Me              Entertainment Inc.
  Full House: The          Warner Bros.         PA 628-114     July 2, 1993
  Long Goodbye             Entertainment Inc.
  Full House: Road         Warner Bros.         PA 628-120     July 2, 1993
  to Tokyo                 Entertainment Inc.
  Full House: Radio        Warner Bros.         PA 628-117     July 2, 1993
  Days                     Entertainment Inc.
  Full House:              Warner Bros.         PA 628-119     July 2, 1993
  Lovers and Other         Entertainment Inc.
  Tanners
  Full House:              Warner Bros.         PA 628-194     July 2, 1993
  Educating Jesse          Entertainment Inc.
  Full House:              Warner Bros.         PA 628-195     July 2, 1993
  Trouble in Twin          Entertainment Inc.
  Town
  Full House: The          Warner Bros.         PA 628-116     July 2, 1993
  Play's the Thing         Entertainment Inc.
  Full House: Nice         Warner Bros.         PA 628-118     July 2, 1993
  Guys Finish First        Entertainment Inc.
  Full House: I'm          Warner Bros.         PA 628-121     July 2, 1993
  Not D.J.                 Entertainment Inc.
  Full House:              Warner Bros.         PA 628-196     July 2, 1993
  Designing                Entertainment Inc.
  Mothers
  Full House: A            Warner Bros.         PA 619-603     August 16, 1993
  Very Tanner              Entertainment Inc.
  Christmas
  Full House: The          Warner Bros.         PA 619-184     July 2, 1993
  Dating Game              Entertainment Inc.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 94 of 481 Page ID
                                 #:3419


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House:              Warner Bros.         PA 628-112     July 12, 1993
  Birthday Blues           Entertainment Inc.
  Full House: Be           Warner Bros.         PA 628-145     July 9, 1993
  True to Your Pre-        Entertainment Inc.
  School
  Full House: The          Warner Bros.         PA 619-186     July 2, 1993
  Heartbreak Kid           Entertainment Inc.
  Full House:              Warner Bros.         PA 619-185     July 2, 1993
  Silence is Not           Entertainment Inc.
  Golden
  Full House: Please       Warner Bros.         PA 619-187     July 2, 1993
  Don't Touch the          Entertainment Inc.
  Dinosaur
  Full House:              Warner Bros.         PA 628-146     July 9, 1993
  Subterranean             Entertainment Inc.
  Graduation Blues
  Full House: Grand        Warner Bros.         PA 610-345     April 27, 1993
  Gift Auto                Entertainment Inc.
  Full House: Room         Warner Bros.         PA 628-148     July 9, 1993
  for One More             Entertainment Inc.
  Full House: Prom         Warner Bros.         PA 628-197     July 2, 1993
  Night                    Entertainment Inc.
  Full House: The          Warner Bros.         PA 628-113     July 2, 1993
  House Meets the          Entertainment Inc.
  Mouse: Part 1
  Full House: The          Warner Bros.         PA 628-147     July 9, 1993
  House Meets the          Entertainment Inc.
  Mouse: Part 2
  Full House: It           Warner Bros.         PA 750-414     June 2, 1995
  Was a Dark and           Entertainment Inc.
  Stormy Night
  Full House: The          Warner Bros.         PA 750-415     June 2, 1995
  Apartment                Entertainment Inc.
  Full House:              Warner Bros.         PA 750-417     June 2, 1995
  Wrong-Way                Entertainment Inc.
  Tanner
  Full House: Tough        Warner Bros.         PA 750-413     June 2, 1995
  Love                     Entertainment Inc.
  Full House: Fast         Warner Bros.         PA 750-416     June 2, 1995
  Friends                  Entertainment Inc.
  Full House:              Warner Bros.         PA 750-418     June 2, 1995
  Smash Club: The          Entertainment Inc.
  Next Generation
  Full House: High         Warner Bros.         PA 750-420     June 2, 1995
  Anxiety                  Entertainment Inc.
  Full House:              Warner Bros.         PA 750-419     June 2, 1995
  Another Opening,         Entertainment Inc.
  Another No Show
  Full House: The          Warner Bros.         PA 750-421     June 2, 1995
  Day of the Rhino         Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 95 of 481 Page ID
                                 #:3420


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Full House: The          Warner Bros.         PA 750-423     June 2, 1995
  Prying Game              Entertainment Inc.
  Full House: The          Warner Bros.         PA 750-422     June 2, 1995
  Bicycle Thief            Entertainment Inc.
  Full House:              Warner Bros.         PA 750-424     June 2, 1995
  Support Your             Entertainment Inc.
  Local Parents
  Full House: The          Warner Bros.         PA 750-426     June 2, 1995
  Perfect Couple           Entertainment Inc.
  Full House: Is It        Warner Bros.         PA 750-427     June 2, 1995
  True About               Entertainment Inc.
  Stephanie?
  Full House: The          Warner Bros.         PA 750-425     June 2, 1995
  Test                     Entertainment Inc.
  Full House: Joey's       Warner Bros.         PA 750-429     June 2, 1995
  Funny Valentine          Entertainment Inc.
  Full House: The          Warner Bros.         PA 750-428     June 2, 1995
  Last Dance               Entertainment Inc.
  Full House:              Warner Bros.         PA 750-430     June 2, 1995
  Kissing Cousins          Entertainment Inc.
  Full House: Love         Warner Bros.         PA 750-431     June 2, 1995
  on the Rocks             Entertainment Inc.
  Full House:              Warner Bros.         PA 750-432     June 2, 1995
  Michelle a la Cart       Entertainment Inc.
  Full House: Be           Warner Bros.         PA 750-434     June 2, 1995
  Your Own Best            Entertainment Inc.
  Friend
  Full House: A            Warner Bros.         PA 750-435     June 2, 1995
  Date with Fate           Entertainment Inc.
  Full House: Too          Warner Bros.         PA 750-433     June 2, 1995
  Little Richard Too       Entertainment Inc.
  Late
  Full House: A            Warner Bros.         PA 750-436     June 2, 1995
  House Divided            Entertainment Inc.
  Full House:              Warner Bros.         PA 775-768     May 16, 1996
  Comet's Excellent        Entertainment Inc.
  Adventure
  Full House:              Warner Bros.         PA 775-766     May 16, 1996
  Breaking Away            Entertainment Inc.
  Full House:              Warner Bros.         PA 775-767     May 16, 1996
  Making Out is            Entertainment Inc.
  Hard to Do
  Full House: I've         Warner Bros.         PA 775-765     May 16, 1996
  Got a Secret             Entertainment Inc.
  Full House: To           Warner Bros.         PA 775-769     May 16, 1996
  Joey, with Love          Entertainment Inc.
  Full House: You          Warner Bros.         PA 775-772     May 16, 1996
  Pet It, You Bought       Entertainment Inc.
  It
  Full House: On           Warner Bros.         PA 775-771     May 16, 1996
  the Road Again           Entertainment Inc.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 96 of 481 Page ID
                                 #:3421


  Title               Copyright            Registration   Registration
                      Registrant           Number         Date
  Full House: Claire Warner Bros.          PA 775-773     May 16, 1996
  and Present         Entertainment Inc.
  Danger
  Full House:         Warner Bros.         PA 775-774     May 16, 1996
  Stephanie's Wild    Entertainment Inc.
  Ride
  Full House: Under Warner Bros.           PA 775-770     May 16, 1996
  the Influence       Entertainment Inc.
  Full House: Arrest Warner Bros.          PA 775-775     May 16, 1996
  Ye Merry            Entertainment Inc.
  Gentlemen
  Full House: D.J.'s Warner Bros.          PA 775-776     May 16, 1996
  Choice              Entertainment Inc.
  Full House: The     Warner Bros.         PA 775-777     May 16, 1996
  Producer            Entertainment Inc.
  Full House: Super Warner Bros.           PA 775-778     May 16, 1996
  Bowl Fun Day        Entertainment Inc.
  Full House: My      Warner Bros.         PA 775-779     May 16, 1996
  Left and Right      Entertainment Inc.
  Foot
  Full House: Air     Warner Bros.         PA 775-780     May 16, 1996
  Jesse               Entertainment Inc.
  Full House:         Warner Bros.         PA 775-781     May 16, 1996
  Dateless in San     Entertainment Inc.
  Francisco
  Full House: We      Warner Bros.         PA 775-783     May 16, 1996
  Got the Beat        Entertainment Inc.
  Full House:         Warner Bros.         PA 775-782     May 16, 1996
  Taking the Plunge Entertainment Inc.
  Full House: Up on Warner Bros.           PA 775-784     May 16, 1996
  the Roof            Entertainment Inc.
  Full House: Leap Warner Bros.            PA 775-785     May 16, 1996
  of Faith            Entertainment Inc.
  Full House: All     Warner Bros.         PA 775-787     May 16, 1996
  Stood Up            Entertainment Inc.
  Full House:         Warner Bros.         PA 775-786     May 16, 1996
  Michelle Rides      Entertainment Inc.
  Again, Part 1 and
  Part 2
  Growing Pains :     Warner Bros.         PA0000260604   July 18, 1985
  pilot / produced by Entertainment Inc.
  Neal Marlens ;
  directed by John
  Pasquin.
  Growing Pains :     Warner Bros.         PA0000280497   January 28, 1986
  prod. no. 185808, Entertainment Inc.
  Weekend fantasy /
  produced by
  Arnold Margolin ;
  directed by John
  Tracy.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 97 of 481 Page ID
                                 #:3422


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000280498   January 28, 1986
  episode no.              Entertainment Inc.
  185802, Mike's
  Madonna story /
  produced by
  Arnold Margolin ;
  directed by John
  Pasquin.
  Growing Pains :          Warner Bros.         PA0000280505   January 28, 1986
  prod. no. 185804,        Entertainment Inc.
  Carol's article /
  produced by
  Arnold Margolin ;
  directed by John
  Pasquin.
  Growing Pains :          Warner Bros.         PA0000280506   January 28, 1986
  prod. no. 185809,        Entertainment Inc.
  Slice of life /
  produced by
  Arnold Margolin ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000280507   January 28, 1986
  episode no.              Entertainment Inc.
  185803,
  Springsteen /
  produced by
  Arnold Margolin ;
  directed by John
  Pasquin.
  Growing Pains :          Warner Bros.         PA0000280510   January 28, 1986
  no. 185801,              Entertainment Inc.
  Jealousy /
  produced by
  Arnold Margolin ;
  directed by John
  Pasquin.
  Growing Pains :          Warner Bros.         PA0000280512   January 28, 1986
  episode no.              Entertainment Inc.
  185805, Superdad
  / produced by
  Arnold Margolin ;
  directed by Nick
  Havinga.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 98 of 481 Page ID
                                 #:3423


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000280573   January 28, 1986
  prod. no. 185810,        Entertainment Inc.
  Carol's crush /
  supervising
  producer, Arnold
  Margolin ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000285095   April 18, 1986
  show no. 6,              Entertainment Inc.
  Standardized test /
  produced by
  Arnold Margolin ;
  directed by Nick
  Havinga.
  Growing Pains :          Warner Bros.         PA0000285104   April 18, 1986
  show no. 812, A          Entertainment Inc.
  Christmas story /
  producers, David
  Lerner, Bruce
  Ferber ; directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000295288   June 30, 1986
  episode no.              Entertainment Inc.
  185811, Dirt bike
  / produced by
  Steve Dorff &
  Gary Klein ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000285083   April 18, 1986
  show no. 815,            Entertainment Inc.
  Slice of life II /
  produced by
  David Lerner,
  Bruce Ferber ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000285083   April 18, 1986
  Slice of life II /       Entertainment Inc.
  produced by
  David Lerner,
  Bruce Ferber ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000285086   April 18, 1986
  show no. 818, The        Entertainment Inc.
  Anniversary that
  never was /
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 99 of 481 Page ID
                                 #:3424


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000285087   April 18, 1986
  show no. 816,            Entertainment Inc.
  Charity begins at
  home / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000285089   March 26, 1986
  show no. 814, The        Entertainment Inc.
  Love song of M.
  Aaron Seaver /
  produced by
  David Lerner,
  Bruce Ferber ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000285102   April 18, 1986
  show no. 817,            Entertainment Inc.
  Seavers vs.
  Cleavers / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000285103   April 18, 1986
  show no. 813,            Entertainment Inc.
  First blood /
  produced by
  David Lerner,
  Bruce Ferber ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000295255   June 30, 1986
  prod. no. 185820,        Entertainment Inc.
  Be a man /
  produced by Steve
  Dorff & Gary
  Klein ; directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000295279   June 30, 1986
  prod. no. 185819,        Entertainment Inc.
  Reputation /
  produced by Steve
  Dorff & Gary
  Klein ; directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000295287   June 30, 1986
  episode no.              Entertainment Inc.
  185807, Extra lap
  / produced by
  Steve Dorff &
  Gary Klein ;
  directed by John
  Tracy.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 100 of 481 Page ID
                                  #:3425


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000295295   June 30, 1986
  prod. no. 185821,        Entertainment Inc.
  Career decision,
  produced by Steve
  Dorff & Gary
  Klein ; directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000314234   January 29, 1987
  no. 185965, Call         Entertainment Inc.
  me / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000314238   January 29, 1987
  no. 185961, Long         Entertainment Inc.
  day's journey into
  night / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000314239   January 29, 1987
  no. 185962, Jason        Entertainment Inc.
  and the cruisers /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000314240   January 29, 1987
  no. 185963, Fast         Entertainment Inc.
  times at Dewey
  High / directed by
  Dan Guntzelman.
  Growing Pains :          Warner Bros.         PA0000314241   January 29, 1987
  no. 185970,              Entertainment Inc.
  Dream lover /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000314244   January 29, 1987
  no. 185964,              Entertainment Inc.
  Choices / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000317570   March 9, 1987
  no. 185972, The          Entertainment Inc.
  Kid / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000317572   March 9, 1987
  no. 185967,              Entertainment Inc.
  Employee of the
  month / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000317573   March 9, 1987
  no. 185966,              Entertainment Inc.
  Breakfast club /
  directed by John
  Tracy.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 101 of 481 Page ID
                                  #:3426


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000317575   March 9, 1987
  no. 185971,              Entertainment Inc.
  Jason's rib /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000334710   June 18, 1987
  no. 185969, Do           Entertainment Inc.
  you believe in
  magic? / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000317564   March 9, 1987
  no. 185975, Thank        Entertainment Inc.
  God it's Friday /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000317565   March 9, 1987
  no. 185976, Some         Entertainment Inc.
  enchanted evening
  / directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000317571   March 9, 1987
  no. 185973,              Entertainment Inc.
  Higher education /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000317574   March 9, 1987
  no. 185974, Thank        Entertainment Inc.
  you, Willie Nelson
  / directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000334711   June 18, 1987
  no. 185981, My           Entertainment Inc.
  brother, myself /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000334712   June 18, 1987
  no. 185980, The          Entertainment Inc.
  Awful truth /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000334713   June 18, 1987
  no. 185977,              Entertainment Inc.
  Confidentially
  yours.
  Growing Pains :          Warner Bros.         PA0000334714   June 18, 1987
  no. 185978, Born         Entertainment Inc.
  free.
  Growing Pains :          Warner Bros.         PA0000334715   June 18, 1987
  no. 185968,              Entertainment Inc.
  Carnival / directed
  by John Tracy.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 102 of 481 Page ID
                                  #:3427


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000334744   June 18, 1987
  no. 185982, The          Entertainment Inc.
  Long goodbye /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000334745   June 18, 1987
  no. 185979,              Entertainment Inc.
  Jimmy Durante
  died for your sins /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373607   April 22, 1988
  no. 186105, Gone         Entertainment Inc.
  but not forgotten /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373608   April 22, 1988
  no. 186102,              Entertainment Inc.
  Taking care of
  business / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000373609   April 22, 1988
  no. 186109, Not          Entertainment Inc.
  necessarily the
  news / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000373610   April 22, 1988
  no. 186101, Big          Entertainment Inc.
  brother is not
  watching /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373611   April 22, 1988
  no. 186115,              Entertainment Inc.
  Broadway bound /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373613   April 22, 1988
  no. 186103-              Entertainment Inc.
  186104, Aloha /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373614   April 22, 1988
  no. 186107, A            Entertainment Inc.
  Star is born /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373617   April 22, 1988
  no. 186119, Nasty        Entertainment Inc.
  habits / directed
  by John Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 103 of 481 Page ID
                                  #:3428


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000373618   April 22, 1988
  no. 186110, This         Entertainment Inc.
  is your life /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373619   April 22, 1988
  no. 186106, The          Entertainment Inc.
  Scarlet letter /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373620   April 22, 1988
  no. 186108,              Entertainment Inc.
  Michaelgate /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373621   April 22, 1988
  no. 186112, A            Entertainment Inc.
  Reason to live /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373624   April 22, 1988
  no. 186113, Who's        Entertainment Inc.
  zoomin' who? /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373606   April 22, 1988
  no. 186122, Great        Entertainment Inc.
  expectations /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373612   April 22, 1988
  no. 186118, Dance        Entertainment Inc.
  fever : pt. two /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373615   April 22, 1988
  no. 186117, Dance        Entertainment Inc.
  fever : pt. one /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373616   April 22, 1988
  no. 186111, The          Entertainment Inc.
  Mom who knew
  too much /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000373622   April 22, 1988
  no. 186120, State        Entertainment Inc.
  of the union /
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 104 of 481 Page ID
                                  #:3429


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000373623   April 22, 1988
  no. 186114, The          Entertainment Inc.
  Marrying kind /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000385936   June 27, 1988
  no. 186292, How          Entertainment Inc.
  the West was won
  : pt. II / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000385938   June 27, 1988
  no. 186291, How          Entertainment Inc.
  the West was won
  : pt. I / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000385940   June 27, 1988
  no. 186116,              Entertainment Inc.
  Graduation day /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000385943   June 27, 1988
  no. 186365B, Clip        Entertainment Inc.
  show / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000387826   June 27, 1988
  no. 186121,              Entertainment Inc.
  Bringing up baby /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438741   December 5, 1989
  no. 186431,              Entertainment Inc.
  Family ties : pt. 1 /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438742   December 5, 1989
  no. 186432,              Entertainment Inc.
  Family ties : pt. 2 /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438743   December 5, 1989
  no. 186433, Fool         Entertainment Inc.
  for love / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000438744   December 5, 1989
  no. 186434, Birth        Entertainment Inc.
  of a Seaver /
  directed by John
  Tracy.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 105 of 481 Page ID
                                  #:3430


  Title                 Copyright            Registration   Registration
                        Registrant           Number         Date
  Growing Pains :       Warner Bros.         PA0000438745   December 5, 1989
  no. 186435, Guess Entertainment Inc.
  who's coming to
  dinner? / directed
  by John Tracy.
  Growing Pains :       Warner Bros.         PA0000438746   December 5, 1989
  no. 186436,           Entertainment Inc.
  Homecoming
  queen / directed
  by John Tracy.
  Growing Pains :       Warner Bros.         PA0000438747   December 5, 1989
  no. 186437, Nude Entertainment Inc.
  photos / directed
  by John Tracy.
  Growing Pains :       Warner Bros.         PA0000438748   December 5, 1989
  no. 186438, The       Entertainment Inc.
  Nanny : pt. 1 /
  directed by John
  Tracy.
  Growing Pains :       Warner Bros.         PA0000438749   December 5, 1989
  no. 186439, Ben's Entertainment Inc.
  first kiss / directed
  by John Tracy.
  Growing Pains :       Warner Bros.         PA0000438750   December 5, 1989
  no. 186440,           Entertainment Inc.
  Semper fidelis /
  directed by John
  Tracy.
  Growing Pains :       Warner Bros.         PA0000438751   December 5, 1989
  no. 186441, In        Entertainment Inc.
  Carol we trust /
  directed by John
  Tracy.
  Growing Pains :       Warner Bros.         PA0000438752   December 5, 1989
  no. 186442,           Entertainment Inc.
  Mandingo /
  directed by John
  Tracy.
  Growing Pains :       Warner Bros.         PA0000438753   December 5, 1989
  no. 186443, Mom Entertainment Inc.
  of the year /
  directed by John
  Tracy.
  Growing Pains :       Warner Bros.         PA0000438754   December 5, 1989
  no. 186444, Feet      Entertainment Inc.
  of clay / directed
  by John Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 106 of 481 Page ID
                                  #:3431


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000438755   December 5, 1989
  no. 186445,              Entertainment Inc.
  Fortunate son /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438756   December 5, 1989
  no. 186446,              Entertainment Inc.
  Anniversary from
  hell / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000438757   December 5, 1989
  no. 186447,              Entertainment Inc.
  Double standard /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438758   December 5, 1989
  no. 186448,              Entertainment Inc.
  Second chance /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438759   December 5, 1989
  no. 186449, The          Entertainment Inc.
  Recruiter /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000438760   December 5, 1989
  no. 186450, Show         Entertainment Inc.
  ninety--who
  knew? / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000438761   December 5, 1989
  no. 186451,              Entertainment Inc.
  Loooove boat : pt.
  1 / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000438762   December 5, 1989
  no. 186452,              Entertainment Inc.
  Loooove boat : pt.
  2 / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000500774   March 5, 1991
  no. 186701, Carol        Entertainment Inc.
  meets the real
  world / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000500775   March 5, 1991
  no. 186702, Fish         Entertainment Inc.
  bait / directed by
  John Tracy.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 107 of 481 Page ID
                                  #:3432


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000500776   March 5, 1991
  no. 186703, Mike         Entertainment Inc.
  and Julie's
  wedding / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000500777   March 5, 1991
  no. 186704, Anger        Entertainment Inc.
  with love /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500778   March 5, 1991
  no. 186705,              Entertainment Inc.
  Carol's papers /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500779   March 5, 1991
  no. 186707, The          Entertainment Inc.
  New deal : pt. 1 /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500780   March 5, 1991
  no. 186708, The          Entertainment Inc.
  New deal : pt. 2 /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500781   March 5, 1991
  no. 186709,              Entertainment Inc.
  Coughing boy /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500782   March 5, 1991
  no. 186710, Paper        Entertainment Inc.
  route / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000500783   March 5, 1991
  no. 186711,              Entertainment Inc.
  Carol's promotion
  / directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500784   March 5, 1991
  no. 186712, Ben          Entertainment Inc.
  and Mike's
  excellent
  adventure /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500785   March 5, 1991
  no. 186713, Five         Entertainment Inc.
  grand / directed by
  John Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 108 of 481 Page ID
                                  #:3433


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000500786   March 5, 1991
  no. 186714, The          Entertainment Inc.
  Triangle / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000509146   January 25, 1991
  no. 186706, Teach        Entertainment Inc.
  me / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Bros.
  Television,
  Warner Bros.
  Pictures ; directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000500772   March 5, 1991
  no. 186695, Ben's        Entertainment Inc.
  movie / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000500773   March 5, 1991
  no. 186696,              Entertainment Inc.
  Where there's a
  will / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000500787   March 5, 1991
  no. 186715,              Entertainment Inc.
  Return of the
  triangle / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000500788   March 5, 1991
  no. 186716, The          Entertainment Inc.
  Home show /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500789   March 5, 1991
  no. 186717, Jason        Entertainment Inc.
  vs. Maggie /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500790   March 5, 1991
  no. 186718, Mike,        Entertainment Inc.
  Kate and Julie /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500791   March 5, 1991
  no. 186719, Mike         Entertainment Inc.
  the teacher /
  directed by John
  Tracy.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 109 of 481 Page ID
                                  #:3434


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000500792   March 5, 1991
  no. 186720, Carol        Entertainment Inc.
  in jail / directed by
  John Tracy.
  Growing Pains :          Warner Bros.         PA0000500793   March 5, 1991
  no. 186721,              Entertainment Inc.
  Maggie's dream /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500794   March 5, 1991
  no. 186722, Ben          Entertainment Inc.
  cheats / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000500795   March 5, 1991
  no. 186723, Mike         Entertainment Inc.
  the director /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000500796   March 5, 1991
  no. 186725,              Entertainment Inc.
  Weekend at
  Mike's / directed
  by John Tracy.
  Growing Pains :          Warner Bros.         PA0000502107   June 21, 1991
  no. 187019, Let's        Entertainment Inc.
  go to Europe : pt.
  1 / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502108   June 21, 1991
  no. 187020, Let's        Entertainment Inc.
  go to Europe : pt.
  2 / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 110 of 481 Page ID
                                  #:3435


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000502109   June 21, 1991
  no. 187022, Let's        Entertainment Inc.
  go to Europe : pt.
  3 / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502116   June 21, 1991
  no. 187017,              Entertainment Inc.
  187018, Happy
  Halloween : pt. 1
  &2/a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502117   June 21, 1991
  no. 187023,              Entertainment Inc.
  Divorce story / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502118   June 21, 1991
  no. 187015,              Entertainment Inc.
  Midnight cowboy
  / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 111 of 481 Page ID
                                  #:3436


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000502119   June 21, 1991
  no. 187011, Jason        Entertainment Inc.
  flirts--Maggie
  hurts / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502120   June 21, 1991
  no. 187012, Ben's        Entertainment Inc.
  sure thing / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502122   June 21, 1991
  no. 187014,              Entertainment Inc.
  Mike's choice /
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502123   June 21, 1991
  no. 187013,              Entertainment Inc.
  Daddy Mike / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502124   June 21, 1991
  no. 187024, The          Entertainment Inc.
  World according
  to Chrissy / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 112 of 481 Page ID
                                  #:3437


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000502125   June 21, 1991
  no. 187016,              Entertainment Inc.
  Roommates / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502126   June 21, 1991
  no. 187021, How          Entertainment Inc.
  could I leave her
  behind? / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502104   June 21, 1991
  no. 187025, Like         Entertainment Inc.
  father, like son / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502105   June 21, 1991
  no. 187032, Meet         Entertainment Inc.
  the Seavers / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 113 of 481 Page ID
                                  #:3438


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000502106   June 21, 1991
  no. 187028, Not          Entertainment Inc.
  with my Carol you
  don't / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502110   June 21, 1991
  no. 187034, Viva         Entertainment Inc.
  Las Vegas / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502111   June 21, 1991
  no. 187026,              Entertainment Inc.
  Eddie, we hardly
  knew ye / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502112   June 21, 1991
  no. 187033,              Entertainment Inc.
  Carol's carnival / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 114 of 481 Page ID
                                  #:3439


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000502113   June 21, 1991
  no. 187029,              Entertainment Inc.
  Maggie Seaver's
  the meaning of life
  / a Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502114   June 21, 1991
  no. 187030, All          Entertainment Inc.
  the world is a
  stage / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502115   June 21, 1991
  no. 187027, Ben's        Entertainment Inc.
  rap group / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000502121   June 21, 1991
  no. 187031, Home         Entertainment Inc.
  schooling / a
  Guntzelman
  Sullivan Marshall
  production in
  association with
  Warner Brothers
  Television ;
  directed by John
  Tracy.
  Growing Pains :          Warner Bros.         PA0000556542   June 2, 1992
  no. 187209, The          Entertainment Inc.
  Big fix / directed
  by Iris Dugow.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 115 of 481 Page ID
                                  #:3440


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000556565   June 2, 1992
  no. 187201, Back         Entertainment Inc.
  to school /
  directed by Jack
  Shea.
  Growing Pains :          Warner Bros.         PA0000556566   June 2, 1992
  no. 187202, Paper        Entertainment Inc.
  tigers / directed by
  Jack Shea.
  Growing Pains :          Warner Bros.         PA0000556567   June 2, 1992
  no. 187203, Stop,        Entertainment Inc.
  Luke, and listen /
  directed by Jack
  Shea.
  Growing Pains :          Warner Bros.         PA0000556568   June 2, 1992
  no. 187204, In           Entertainment Inc.
  vino veritas /
  directed by Jack
  Shea.
  Growing Pains :          Warner Bros.         PA0000556572   June 2, 1992
  no. 187205, The          Entertainment Inc.
  Young and the
  homeless /
  directed by Jack
  Shea.
  Growing Pains :          Warner Bros.         PA0000556573   June 2, 1992
  no. 187206, Jason        Entertainment Inc.
  sings the blues /
  directed by Jack
  Shea.
  Growing Pains :          Warner Bros.         PA0000556574   June 2, 1992
  no. 187207, The          Entertainment Inc.
  Kid's still got it /
  directed by Iris
  Dugow.
  Growing Pains :          Warner Bros.         PA0000556575   June 2, 1992
  no. 187208, There        Entertainment Inc.
  must be a pony /
  directed by Iris
  Dugow.
  Growing Pains :          Warner Bros.         PA0000556576   June 2, 1992
  no. 187210, Home         Entertainment Inc.
  Malone / directed
  by Burt
  Brinckerhoff.
  Growing Pains :          Warner Bros.         PA0000556577   June 2, 1992
  no. 187211,              Entertainment Inc.
  B=MC2 / directed
  by Gerren Keith.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 116 of 481 Page ID
                                  #:3441


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000556578   June 2, 1992
  no. 187212, Bad          Entertainment Inc.
  Dad cafe / directed
  by Renny Temple.
  Growing Pains :          Warner Bros.         PA0000556579   June 2, 1992
  no. 187213, It's         Entertainment Inc.
  not easy being
  green / directed by
  Renny Temple.
  Growing Pains :          Warner Bros.         PA0000556543   June 2, 1992
  no. 187218, The          Entertainment Inc.
  Five fingers of
  Ben / directed by
  Burt Brinckerhoff.
  Growing Pains :          Warner Bros.         PA0000556544   June 2, 1992
  no. 187215,              Entertainment Inc.
  Menage a Luke /
  directed by Gerren
  Keith.
  Growing Pains :          Warner Bros.         PA0000556545   June 2, 1992
  no. 187220, Don't        Entertainment Inc.
  go changing /
  directed by Don
  Amendolia.
  Growing Pains :          Warner Bros.         PA0000556546   June 2, 1992
  no. 187221,              Entertainment Inc.
  Maggie's brilliant
  career / directed
  by Gerren Keith.
  Growing Pains :          Warner Bros.         PA0000556547   June 2, 1992
  no. 187222, The          Entertainment Inc.
  Wrath of con Ed /
  directed by Nancy
  Heydorn.
  Growing Pains :          Warner Bros.         PA0000556548   June 2, 1992
  no.                      Entertainment Inc.
  187223/187224,
  The Last picture
  show / directed by
  Jonathan Weiss.
  Growing Pains :          Warner Bros.         PA0000556569   June 2, 1992
  no. 187216,              Entertainment Inc.
  Honest Abe /
  directed by Burt
  Brinckerhoff.
  Growing Pains :          Warner Bros.         PA0000556570   June 2, 1992
  no. 187217, The          Entertainment Inc.
  Vicious cycle /
  directed by Burt
  Brinckerhoff.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 117 of 481 Page ID
                                  #:3442


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Growing Pains :          Warner Bros.         PA0000556571   June 2, 1992
  no. 187219, The          Entertainment Inc.
  Truck stops here /
  directed by Joanna
  Kerns.
  Growing Pains :          Warner Bros.         PA0000556580   June 2, 1992
  no. 187214, Call         Entertainment Inc.
  of the wild /
  directed by Andy
  Cadiff.
  Lois and Clark,          Warner Bros.         PA0000758057   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : pilot, /
  a Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Robert
  Butler.
  Lois and Clark,          Warner Bros.         PA0000758058   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Neverending
  battle / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Gene
  Reynolds.
  Lois and Clark,          Warner Bros.         PA0000758059   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Strange visitor / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by
  Randall Zisk.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 118 of 481 Page ID
                                  #:3443


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000758060   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : I'm
  looking through
  you / a Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Mark
  Sobel.
  Lois and Clark,          Warner Bros.         PA0000758061   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Requiem for a
  superhero / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by
  Randall Zisk.
  Lois and Clark,          Warner Bros.         PA0000758062   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : I've
  got a crush on you
  / a Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Gene
  Reynolds.
  Lois and Clark,          Warner Bros.         PA0000758063   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : Smart
  kids / a Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Robert
  Singer.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 119 of 481 Page ID
                                  #:3444


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000758064   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : The
  green, green glow
  of home / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Les
  Landau.
  Lois and Clark,          Warner Bros.         PA0000758065   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : Man
  of steel bars / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Robert
  Butler.
  Lois and Clark,          Warner Bros.         PA0000758066   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Pheromone, my
  lovely / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Bill
  D'Ella.
  Lois and Clark,          Warner Bros.         PA0000758068   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Honeymoon in
  Metropolis / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by James
  A. Contner.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 120 of 481 Page ID
                                  #:3445


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000758067   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Witness / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Mel
  Damski.
  Lois and Clark,          Warner Bros.         PA0000758069   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : All
  shook up / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Felix
  Enriquez Alcala.
  Lois and Clark,          Warner Bros.         PA0000758070   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Illusions of
  grandeur / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by
  Michael Watkins.
  Lois and Clark,          Warner Bros.         PA0000758071   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : Idles
  of Metropolis / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Philip
  J. Sgriccia.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 121 of 481 Page ID
                                  #:3446


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000758072   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : The
  foundling / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Bill
  D'Elia.
  Lois and Clark,          Warner Bros.         PA0000758073   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : The
  rival / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by
  Michael Watkins.
  Lois and Clark,          Warner Bros.         PA0000758074   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Vatman / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by
  Randall Zisk.
  Lois and Clark,          Warner Bros.         PA0000758075   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Flyhard / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by Philip
  J. Sgriccia.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 122 of 481 Page ID
                                  #:3447


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000758076   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman :
  Barbarians at the
  Planet / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by James
  R. Bagdonas.
  Lois and Clark,          Warner Bros.         PA0000758077   November 16,
  the new                  Entertainment Inc.                  1995
  adventures of
  Superman : House
  of Luthor / a
  Roundelay
  production in
  association with
  Warner Brothers
  Television ;
  directed by James
  R. Bagdonas.
  Lois and Clark,          Warner Bros.         PA0000775237   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Madame Ex /
  directed by
  Randall Zisk.
  Lois and Clark,          Warner Bros.         PA0000775238   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : Wall
  of sound / directed
  by Alan J. Levi.
  Lois and Clark,          Warner Bros.         PA0000775239   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  prankster /
  directed by James
  Hayman.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 123 of 481 Page ID
                                  #:3448


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000775240   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  source / directed
  by John T.
  Kretchmer.
  Lois and Clark,          Warner Bros.         PA0000775241   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Operation
  blackout / directed
  by Michael
  Watkins.
  Lois and Clark,          Warner Bros.         PA0000775242   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Church of
  Metropolis /
  directed by Robert
  Singer.
  Lois and Clark,          Warner Bros.         PA0000775243   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : That
  old gang of mine /
  directed by
  Lorraine Senna
  Ferrara.
  Lois and Clark,          Warner Bros.         PA0000775244   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : A bolt
  from the blue /
  directed by Philip
  J. Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000775245   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Seasons greetings
  / directed by
  Randall Zisk.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 124 of 481 Page ID
                                  #:3449


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000775224   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Metallo / directed
  by James R.
  Bagdonas.
  Lois and Clark,          Warner Bros.         PA0000775225   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : Chi of
  steel / directed by
  James Hayman.
  Lois and Clark,          Warner Bros.         PA0000775226   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  eyes have it /
  directed by Bill
  D'Elia.
  Lois and Clark,          Warner Bros.         PA0000775227   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  phoenix / directed
  by Philip J.
  Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000775228   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : Top
  copy / directed by
  Randall Zisk.
  Lois and Clark,          Warner Bros.         PA0000775229   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : Return
  of the prankster /
  directed by Philip
  J. Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000775230   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : Lucky
  Leon / directed by
  Jim Pohl.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 125 of 481 Page ID
                                  #:3450


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000775231   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Resurrection /
  directed by Joseph
  L. Scanlan.
  Lois and Clark,          Warner Bros.         PA0000775232   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Tempus fugitive /
  directed by James
  Bagdonas.
  Lois and Clark,          Warner Bros.         PA0000775233   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Target--Jimmy
  Olsen / directed by
  David S. Jackson.
  Lois and Clark,          Warner Bros.         PA0000775234   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Individual
  responsibility /
  directed by Alan J.
  Levi.
  Lois and Clark,          Warner Bros.         PA0000775235   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Whine, whine,
  whine / directed
  by Michael
  Watkins.
  Lois and Clark,          Warner Bros.         PA0000775236   April 4, 1996
  the new                  Entertainment Inc.
  adventures of
  Superman : And
  the answer is... /
  directed by Alan J.
  Levi.
  Lois and Clark,          Warner Bros.         PA0000805936   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Contact / directed
  by Daniel Attias.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 126 of 481 Page ID
                                  #:3451


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000805937   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Just
  say Noah /
  directed by David
  S. Jackson.
  Lois and Clark,          Warner Bros.         PA0000805938   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Don't
  tug on Superman's
  cape / directed by
  Steven Dubin.
  Lois and Clark,          Warner Bros.         PA0000805939   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Ultra
  Woman / directed
  by Mike Vejar.
  Lois and Clark,          Warner Bros.         PA0000805940   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Chip
  off the old Clark /
  directed by
  Michael Watkins.
  Lois and Clark,          Warner Bros.         PA0000805941   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Super
  Mann / directed by
  James R.
  Bagdonas.
  Lois and Clark,          Warner Bros.         PA0000805942   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Virtually
  destroyed /
  directed by Jim
  Charleston.
  Lois and Clark,          Warner Bros.         PA0000805943   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Home
  is where the hurt
  is / directed by
  Geoffrey Nottage.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 127 of 481 Page ID
                                  #:3452


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000819239   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Ordinary people.
  Lois and Clark,          Warner Bros.         PA0000819242   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : We
  have a lot to talk
  about.
  Lois and Clark,          Warner Bros.         PA0000819245   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : When
  Irish eyes are
  killing.
  Lois and Clark,          Warner Bros.         PA0000805944   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Never
  on Sunday /
  directed by
  Michael Lange.
  Lois and Clark,          Warner Bros.         PA0000805945   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : The
  Dad who came in
  from the cold /
  directed by Alan J.
  Levi.
  Lois and Clark,          Warner Bros.         PA0000819235   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Seconds
  Lois and Clark,          Warner Bros.         PA0000819236   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : It's a
  small world after
  all.
  Lois and Clark,          Warner Bros.         PA0000819237   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Big
  girls don't fly.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 128 of 481 Page ID
                                  #:3453


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000819238   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Through a glass,
  darkly.
  Lois and Clark,          Warner Bros.         PA0000819240   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : I now
  pronounce you ....
  Lois and Clark,          Warner Bros.         PA0000819241   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman : Forget
  me not.
  Lois and Clark,          Warner Bros.         PA0000819243   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Double jeopardy.
  Lois and Clark,          Warner Bros.         PA0000819244   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Oedipus wrecks.
  Lois and Clark,          Warner Bros.         PA0000819246   November 27,
  the new                  Entertainment Inc.                  1996
  adventures of
  Superman :
  Tempus, anyone?
  Lois and Clark,          Warner Bros.         PA0000854414   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Lord
  of the flys /
  directed by Philip
  J. Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000854415   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Battleground
  Earth / directed by
  Philip J. Sgriccia.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 129 of 481 Page ID
                                  #:3454


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000854416   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Swear
  to God, this time
  we're not kidding /
  directed by
  Michael Lange.
  Lois and Clark,          Warner Bros.         PA0000854417   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Soul
  mates / directed by
  Richard Friedman.
  Lois and Clark,          Warner Bros.         PA0000854418   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Brutal
  youth / directed by
  David Grossman.
  Lois and Clark,          Warner Bros.         PA0000854419   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  people v. Lois
  Lane / directed by
  Robert Ginty.
  Lois and Clark,          Warner Bros.         PA0000854420   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Dead
  Lois walking /
  directed by Chris
  Long.
  Lois and Clark,          Warner Bros.         PA0000854421   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Bob
  and Carol and
  Lois and Clark /
  directed by Oz
  Scott.
  Lois and Clark,          Warner Bros.         PA0000854422   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Ghosts / directed
  by Robert Ginty.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 130 of 481 Page ID
                                  #:3455


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000854423   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Stop
  the presses /
  directed by Peter
  Ellis.
  Lois and Clark,          Warner Bros.         PA0000854424   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Twas
  the night before
  Mxymas / directed
  by Michael Vejar.
  Lois and Clark,          Warner Bros.         PA0000854425   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Lethal
  weapon / directed
  by James
  Charleston.
  Lois and Clark,          Warner Bros.         PA0000854426   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Sex,
  lies and videotape
  / directed by
  Philip J. Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000854427   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Meet
  John Doe /
  directed by Jim
  Pohl.
  Lois and Clark,          Warner Bros.         PA0000854428   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Lois
  and Clarks /
  directed by Chris
  Long.
  Lois and Clark,          Warner Bros.         PA0000854429   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : AKA
  Superman /
  directed by Robert
  Ginty.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 131 of 481 Page ID
                                  #:3456


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Lois and Clark,          Warner Bros.         PA0000854430   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Faster
  than a speeding
  vixen / directed by
  Neal Ahern.
  Lois and Clark,          Warner Bros.         PA0000854431   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman :
  Shadow of a doubt
  / directed by
  Philip Sgriccia.
  Lois and Clark,          Warner Bros.         PA0000854432   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Voice
  from the past /
  directed by David
  Grossman.
  Lois and Clark,          Warner Bros.         PA0000854433   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : I've
  got you under my
  skin / directed by
  Eugene Ross-
  Leming.
  Lois and Clark,          Warner Bros.         PA0000854434   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : Toy
  story / directed by
  Jim Pohl.
  Lois and Clark,          Warner Bros.         PA0000854435   February 2, 1998
  the new                  Entertainment Inc.
  adventures of
  Superman : The
  family hour /
  directed by Robert
  Ginty.
  LOONEY                   Warner Bros.         PA0001885162   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  10, ELIGIBLE
  BACHELORS.
  LOONEY                   Warner Bros.         PA0001885135   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  15, BUGS &
  DAFFY GET A
  JOB.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 132 of 481 Page ID
                                  #:3457


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  LOONEY                   Warner Bros.         PA0001885154   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  16, THAT'S MY
  BABY.
  LOONEY                   Warner Bros.         PA0001885160   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  18, DMV.
  LOONEY                   Warner Bros.         PA0001885165   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-631, CASA
  DE CALMA.
  LOONEY                   Warner Bros.         PA0001885225   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-632,
  FRENCH FRIES.
  LOONEY                   Warner Bros.         PA0001885230   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-637,
  WORKING
  DUCK.
  LOONEY                   Warner Bros.         PA0001885221   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-638,
  BEAUTY
  SCHOOL.
  LOONEY                   Warner Bros.         PA0001885213   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-640, THE
  FLOAT.
  LOONEY                   Warner Bros.         PA0001885182   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-641, FISH
  AND VISITORS.
  LOONEY                   Warner Bros.         PA0001885178   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-642, BEST
  FRIENDS.
  LOONEY                   Warner Bros.         PA0001885170   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-642,
  JAILBIRD AND
  JAILBUNNY.
  LOONEY                   Warner Bros.         PA0001885191   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-643, DEVIL
  DOG.
  LOONEY                   Warner Bros.         PA0001885206   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-644,
  REUNION.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 133 of 481 Page ID
                                  #:3458


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  LOONEY                   Warner Bros.         PA0001885216   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-645, PEEL
  OF FORTUNE.
  LOONEY                   Warner Bros.         PA0001885192   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-646,
  MEMBERS
  ONLY.
  LOONEY                   Warner Bros.         PA0001885159   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-647,
  SUNDAY NIGHT
  SLICE.
  LOONEY                   Warner Bros.         PA0001885167   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-648, THE
  FOGHORN
  LEGHORN
  STORY.
  LOONEY                   Warner Bros.         PA0001885199   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-649, TO
  BOWL OR NOT
  TO BOWL.
  LOONEY                   Warner Bros.         PA0001885174   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-651,
  MONSTER
  TALENT.
  LOONEY                   Warner Bros.         PA0001885210   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-652,
  DOUBLE DATE.
  LOONEY                   Warner Bros.         PA0001885195   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-653,
  NEWSPAPER
  THIEF.
  LOONEY                   Warner Bros.         PA0001885223   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-653, OFF
  DUTY COP.
  LOONEY                   Warner Bros.         PA0001885219   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-655, THE
  MUH-MUH-
  MUH-MURDER.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 134 of 481 Page ID
                                  #:3459


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  LOONEY                   Warner Bros.         PA0001893466   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  27, YOU'VE GOT
  HATE MAIL.
  LOONEY                   Warner Bros.         PA0001893450   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  28, BOBCATS
  ON THREE!
  LOONEY                   Warner Bros.         PA0001893449   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  29, ITSY BITSY
  GOPHER.
  LOONEY                   Warner Bros.         PA0001893459   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  30, REBEL
  WITHOUT A
  GLOVE.
  LOONEY                   Warner Bros.         PA0001893487   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  31, SEMPER LIE.
  LOONEY                   Warner Bros.         PA0001893486   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  32, FATHER
  FIGURES.
  LOONEY                   Warner Bros.         PA0001893457   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  33, CUSTOMER
  SERVICE.
  LOONEY                   Warner Bros.         PA0001893479   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  34, THE STUD,
  THE NERD, THE
  AVERAGE JOE
  AND THE
  SAINT.
  LOONEY                   Warner Bros.         PA0001885220   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-634, POINT,
  LASER POINT.
  LOONEY                   Warner Bros.         PA0001885229   July 1, 2013
  TUNES SHOW :             Entertainment Inc.
  345-636, THE
  SHELF.
  LOONEY                   Warner Bros.         PA0001893476   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  35, A
  CHRISTMAS
  CAROL.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 135 of 481 Page ID
                                  #:3460


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  LOONEY                   Warner Bros.         PA0001893447   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  36, IT'S A
  HANDBAG!
  LOONEY                   Warner Bros.         PA0001893452   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  37, WE'RE IN
  BIG TRUFFLE.
  LOONEY                   Warner Bros.         PA0001893488   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  38, DEAR JOHN.
  LOONEY                   Warner Bros.         PA0001893460   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  39, DAFFY
  DUCK,
  ESQUIRE.
  LOONEY                   Warner Bros.         PA0001893448   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  40, SPREAD
  THOSE WINGS
  AND FLY.
  LOONEY                   Warner Bros.         PA0001893472   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  41, THE BLACK
  WIDOW.
  LOONEY                   Warner Bros.         PA0001893458   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  42, MRS.
  PORKBUNNY'S.
  LOONEY                   Warner Bros.         PA0001893474   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  43, GRIBBLER'S
  QUEST.
  LOONEY                   Warner Bros.         PA0001893468   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  44, THE GRAND
  OLD DUCK OF
  YORK.
  LOONEY                   Warner Bros.         PA0001893461   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  45, RIDICULOUS
  JOURNEY.
  LOONEY                   Warner Bros.         PA0001893454   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  46, THE SHELL
  GAME.
  LOONEY                   Warner Bros.         PA0001893480   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  47, YEAR OF
  THE DUCK.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 136 of 481 Page ID
                                  #:3461


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  LOONEY                   Warner Bros.         PA0001893464   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  48, GOSSAMER
  IS AWSOMER.
  LOONEY                   Warner Bros.         PA0001893482   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  49, HERE
  COMES THE
  PIG.
  LOONEY                   Warner Bros.         PA0001893463   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  50, MR.
  WEINER.
  LOONEY                   Warner Bros.         PA0001893470   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  51,
  SUPERRABBIT.
  LOONEY                   Warner Bros.         PA0001893456   February 27, 2014
  TUNES SHOW :             Entertainment Inc.
  52, BEST
  FRIENDS
  REDUX.
  SMALLVILLE:              Warner Bros.         PA 1-266-673   November 1, 2002
  Pilot                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-674   November 1, 2002
  Metamorphosis            Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-676   November 1, 2002
  Hothead                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-677   November 1, 2002
  X-ray                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-678   November 1, 2002
  Cool                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-679   November 1, 2002
  Hourglass                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-681   November 1, 2002
  Craving                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-675   November 1, 2002
  Jitters                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-680   November 2, 2002
  Rogue                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-682   November 1, 2002
  Shimmer                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-683   November 1, 2002
  Hug                      Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-684   November 1, 2002
  Leech                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-685   November 1, 2002
  Kinetic                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-686   November 1, 2002
  Zero                     Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 137 of 481 Page ID
                                  #:3462


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-266-687   November 1, 2002
  Nicodemus                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-688   November 1, 2002
  Stray                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-689   November 1, 2002
  Reaper                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-690   November 1, 2002
  Drone                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-691   November 1, 2002
  Crush                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-692   November 1, 2002
  Obscura                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-693   November 1, 2002
  Tempest                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-266-651   August 4, 2003;
  Vortex                   Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-652   August 4, 2003;
  Heat                     Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-653   August 4, 2003;
  Duplicity                Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-654   August 4, 2003;
  Red                      Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-655   August 4, 2003;
  Nocturne                 Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-672   August 4, 2003;
  Redux                    Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-656   August 4, 2003;
  Lineage                  Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-657   August 4, 2003;
  Ryan                     Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-658   August 4, 2003;
  Dichotic                 Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-659   August 4, 2003;
  Skinwalkers              Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-660   August 4, 2003;
  Visage                   Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-662   August 4, 2003;
  Insurgence               Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-661   August 4, 2003;
  Suspect                  Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-663   August 4, 2003;
  Rush                     Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-664   August 4, 2003;
  Prodigal                 Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-665   August 4, 2003;
  Fever                    Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-666   August 4, 2003;
  Rosetta                  Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-667   August 4, 2003;
  Visitor                  Entertainment Inc.                  January 24, 2005

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 138 of 481 Page ID
                                  #:3463


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-315-090   August 4, 2003;
  Precipice                Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-668   August 4, 2003;
  Witness                  Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-669   August 4, 2003;
  Accelerate               Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-670   August 4, 2003;
  Calling                  Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-266-671   August 4, 2003;
  Exodus                   Entertainment Inc.                  January 24, 2005
  SMALLVILLE:              Warner Bros.         PA 1-267-611   February 1, 2005
  Exile                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-610   February 1, 2005
  Phoenix                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-613   February 1, 2005
  Extinction               Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-612   February 1, 2005
  Slumber                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-616   February 1, 2005
  Perry                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-615   February 1, 2005
  Relic                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-614   February 1, 2005
  Magnetic                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-609   February 1, 2005
  Shattered                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-608   February 1, 2005
  Asylum                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-607   February 1, 2005
  Whisper                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-597   February 1, 2005
  Delete                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-595   February 1, 2005
  Hereafter                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-598   February 1, 2005
  Velocity                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-596   February 1, 2005
  Obsession                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-599   February 1, 2005
  Resurrection             Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-600   February 1, 2005
  Crisis                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-601   February 1, 2005
  Legacy                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-602   February 1, 2005
  Truth                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-603   February 1, 2005
  Memoria                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-604   February 1, 2005
  Talisman                 Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 139 of 481 Page ID
                                  #:3464


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-267-605   February 1, 2005
  Forsaken                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-267-606   February 1, 2005
  Covenant                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-324-964   September 13,
  Crusade                  Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-010   September 13,
  Gone                     Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-012   September 13,
  Façade                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-011   September 13,
  Devoted                  Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-013   September 13,
  Run                      Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-014   September 13,
  Transference             Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-015   September 13,
  Jinx                     Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-016   September 13,
  Spell                    Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-346-766   September 13,
  Bound                    Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-018   September 13,
  Scare                    Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-019   September 13,
  Unsafe                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-020   September 13,
  Pariah                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-021   September 13,
  Recruit                  Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-022   September 13,
  Krypto                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-023   September 13,
  Sacred                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-024   September 13,
  Lucy                     Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-025   September 13,
  Onyx                     Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-026   September 13,
  Spirit                   Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-267-455   December 16,
  Blank                    Entertainment Inc.                  2005
  SMALLVILLE:              Warner Bros.         PA 1-325-027   September 13,
  Ageless                  Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-028   September 13,
  Forever                  Entertainment Inc.                  2006
  SMALLVILLE:              Warner Bros.         PA 1-325-029   September 13,
  Commencement             Entertainment Inc.                  2006



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 140 of 481 Page ID
                                  #:3465


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-651-857   October 22, 2008
  Arrival                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-860   October 22, 2008
  Mortal                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-861   October 22, 2008
  Hidden                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-872   October 22, 2008
  Aqua                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-863   October 22, 2008
  Thirst                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-864   October 22, 2008
  Exposed                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-867   October 22, 2008
  Splinter                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-870   October 22, 2008
  Solitude                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-868   October 22, 2008
  Lexmas                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-865   October 22, 2008
  Fanatic                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-858   October 22, 2008
  Lockdown                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-847   October 22, 2008
  Reckoning                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-849   October 22, 2008
  Vengeance                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-852   October 22, 2008
  Tomb                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-844   October 22, 2008
  Cyborg                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-855   October 22, 2008
  Hypnotic                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-842   October 22, 2008
  Void                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-848   October 22, 2008
  Fragile                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-853   October 22, 2008
  Mercy                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-845   October 22, 2008
  Fade                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-856   October 22, 2008
  Oracle                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-651-871   October 22, 2008
  Vessel                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-173   July 2, 2008
  Zod                      Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-172   July 2, 2008
  Sneeze                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-171   July 2, 2008
  Wither                   Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 141 of 481 Page ID
                                  #:3466


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-634-168   July 2, 2008
  Arrow                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-164   July 2, 2008
  Reunion                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-163   July 2, 2008
  Fallout                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-162   July 2, 2008
  Rage                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-161   July 2, 2008
  Static                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-166   July 2, 2008
  Subterranean             Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-160   July 2, 2008
  Hydro                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-159   July 2, 2008
  Justice                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-158   July 2, 2008
  Labyrinth                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-157   July 2, 2008
  Crimson                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-156   July 2, 2008
  Trespass                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-155   July 2, 2008
  Freak                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-154   July 2, 2008
  Promise                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-153   July 2, 2008
  Combat                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-152   July 2, 2008
  Progeny                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-151   July 2, 2008
  Nemesis                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-149   July 2, 2008
  Noir                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-150   July 2, 2008
  Prototype                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-634-174   July 2, 2008
  Phantom                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-321   March 3, 2009
  Bizarro                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-322   March 3, 2009
  Kara                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-323   March 3, 2009
  Fierce                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-320   March 3, 2009
  Cure                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-326   March 3, 2009
  Action                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-324   March 3, 2009
  Lara                     Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 142 of 481 Page ID
                                  #:3467


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-653-318   March 3, 2009
  Wrath                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-296   March 3, 2009
  Blue                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-293   March 3, 2009
  Gemini                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-287   March 3, 2009
  Persona                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-314   March 3, 2009
  Siren                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-313   March 3, 2009
  Fracture                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-308   March 3, 2009
  Hero                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-328   March 3, 2009
  Traveler                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-304   March 3, 2009
  Veritas                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-303   March 3, 2009
  Descent                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-611-553   November 7, 2008
  Sleeper                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-300   March 3, 2009
  Apocalypse               Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-327   March 3, 2009
  Quest                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-653-316   March 3, 2009
  Arctic                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-826-508   September 13,
  Odyssey                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-533   September 13,
  Plastique                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-530   September 13,
  Toxic                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-988   September 13,
  Instinct                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-014   September 13,
  Committed                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-986   September 13,
  Prey                     Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-707   September 13,
  Identity                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-997   September 13,
  Bloodline                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-512   September 13,
  Abyss                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-972   September 13,
  Bride                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-981   September 13,
  Legion                   Entertainment Inc.                  2012

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 143 of 481 Page ID
                                  #:3468


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-827-013   September 13,
  Bulletproof              Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-993   September 13,
  Power                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-507   September 13,
  Requiem                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-010   September 13,
  Infamous                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-004   September 13,
  Turbulence               Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-510   September 13,
  Hex                      Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-969   September 13,
  Eternal                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-007   September 13,
  Stiletto                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-984   September 13,
  Beast                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-990   September 13,
  Injustice                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-826-509   September 13,
  Doomsday                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-918   September 14,
  Savior                   Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-917   September 14,
  Metallo                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-786   September 14,
  Rabid                    Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-902   September 14,
  Echo                     Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-780   September 14,
  Idol                     Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-900   September 14,
  Roulette                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-787   September 14,
  Crossfire                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-916   September 14,
  Kandor                   Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-897   September 14,
  Pandora                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-867   September 14,
  Disciple                 Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-864   September 14,
  Society                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-850   September 14,
  Legends                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-862   September 14,
  Warrior                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-888   September 14,
  Persuasion               Entertainment Inc.                  2012

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 144 of 481 Page ID
                                  #:3469


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-827-848   September 14,
  Conspiracy               Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-899   September 14,
  Escape                   Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-906   September 14,
  Checkmate                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-870   September 14,
  Upgrade                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-884   September 14,
  Charade                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-873   September 14,
  Sacrifice                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-905   September 14,
  Hostage                  Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-827-892   September 14,
  Salvation                Entertainment Inc.                  2012
  SMALLVILLE:              Warner Bros.         PA 1-879-800   June 28, 2013
  LAZARUS                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-161   June 28, 2013
  SHIELD                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-162   June 28, 2013
  SUPERGIRL                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-163   June 28, 2013
  HOMECOMING               Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-164   June 28, 2013
  Isis                     Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-165   June 28, 2013
  AMBUSH                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-798   June 28, 2013
  HARVEST                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA1-879-789    June 28, 2013
  ABANDONED                Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-784   June 28, 2013
  PATRIOT                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-781   June 28, 2013
  LUTHOR                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-775   June 28, 2013
  ICARUS                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-774   June 28, 2013
  COLLATERAL               Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-773   June 28, 2013
  BEACON                   Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-771   June 28, 2013
  MASQUERADE               Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-767   June 28, 2013
  FORTUNE                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-679   June 28, 2013
  SCION                    Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-667   June 28, 2013
  KENT                     Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 145 of 481 Page ID
                                  #:3470


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  SMALLVILLE:              Warner Bros.         PA 1-879-672   June 28, 2013
  BOOSTER                  Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-629   June 28, 2013
  DOMINION                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-639   June 28, 2013
  PROPHECY                 Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-619   June 28, 2013
  FINALE PART 1            Entertainment Inc.
  SMALLVILLE:              Warner Bros.         PA 1-879-634   June 28, 2013
  FINALE PART 2            Entertainment Inc.
  Step by Step: no.        Warner Bros.         PA0000573128   July 10, 1992
  47-5049, pilot /         Entertainment Inc.
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000561953   April 15, 1992
  447-011, The new         Entertainment Inc.
  car / directed by
  John Tracy.
  Step by Step: no.        Warner Bros.         PA0000573129   July 10, 1992
  447-002, Frank           Entertainment Inc.
  and son / directed
  by Richard
  Correll.
  Step by Step: no.        Warner Bros.         PA0000573130   July 10, 1992
  447-005, Yoyo's          Entertainment Inc.
  wedding / directed
  by John Tracy.
  Step by Step: no.        Warner Bros.         PA0000573131   July 10, 1992
  447-001, Rules of        Entertainment Inc.
  the house /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000573861   September 15,
  447-004, The             Entertainment Inc.                  1992
  Dance / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000573862   September 15,
  447-009, Just for        Entertainment Inc.                  1992
  kicks / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000573863   September 15,
  447-006, Pulling         Entertainment Inc.                  1992
  together / directed
  by John Tracy.
  Step by Step : no.       Warner Bros.         PA0000573864   September 15,
  447-010, Mixed           Entertainment Inc.                  1992
  messages /
  directed by James
  O'Keefe.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 146 of 481 Page ID
                                  #:3471


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000573866   September 15,
  447-012, Getting         Entertainment Inc.                  1992
  organized /
  directed by John
  Tracy.
  Step by Step : no.       Warner Bros.         PA0000573872   September 15,
  447-003, First           Entertainment Inc.                  1992
  anniversary /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000573874   September 15,
  447-008, Into the        Entertainment Inc.                  1992
  woods / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000573876   September 15,
  447-007, A Day in        Entertainment Inc.                  1992
  the life / directed
  by John Tracy.
  Step by Step : no.       Warner Bros.         PA0000573865   September 15,
  447-020, Beauty          Entertainment Inc.                  1992
  contest / directed
  by John Tracy.
  Step by Step : no.       Warner Bros.         PA0000573867   September 15,
  447-013, Home            Entertainment Inc.                  1992
  alone / directed by
  John Tracy.
  Step by Step : no.       Warner Bros.         PA0000573868   September 15,
  447-021, He              Entertainment Inc.                  1992
  wanted wings /
  directed by John
  Tracy.
  Step by Step : no.       Warner Bros.         PA0000573869   September 15,
  447-016, Bully for       Entertainment Inc.                  1992
  Mark / directed by
  James O'Keefe.
  Step by Step : no.       Warner Bros.         PA0000573870   September 15,
  447-018, The             Entertainment Inc.                  1992
  Boys in the band /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000573871   September 15,
  447-015, School          Entertainment Inc.                  1992
  daze / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000573873   September 15,
  447-017, Daddy's         Entertainment Inc.                  1992
  girl / directed by
  Richard Correll.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 147 of 481 Page ID
                                  #:3472


  Title                Copyright            Registration   Registration
                       Registrant           Number         Date
  Step by Step : no. Warner Bros.           PA0000573875   September 15,
  447-014, Drive, he Entertainment Inc.                    1992
  said / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.           PA0000573877   September 15,
  447-019, Country Entertainment Inc.                      1992
  club / directed by
  John Tracy.
  Step by Step : no. Warner Bros.           PA0000592047   January 27, 1993
  447-901, SAT         Entertainment Inc.
  blues / directed by
  Joel Zwick.
  Step by Step : no. Warner Bros.           PA0000592048   January 27, 1993
  447-902, To B or Entertainment Inc.
  not to B / directed
  by Joel Zwick.
  Step by Step : no. Warner Bros.           PA0000592049   January 27, 1993
  447-904, Stuck on Entertainment Inc.
  you / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.           PA0000592050   January 27, 1993
  447-907, The         Entertainment Inc.
  Making of the
  president /
  directed by
  Richard Correll.
  Step by Step : no. Warner Bros.           PA0000592051   January 27, 1993
  447-910, Virgin      Entertainment Inc.
  territory / directed
  by Judy Askins.
  Step by Step : no. Warner Bros.           PA0000592066   January 27, 1993
  447-903, JT's        Entertainment Inc.
  world / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.           PA0000592067   January 27, 1993
  447-908, The         Entertainment Inc.
  Boss / directed by
  James O'Keefe.
  Step by Step : no. Warner Bros.           PA0000592068   January 27, 1993
  447-906, Model       Entertainment Inc.
  daughter / directed
  by Richard
  Correll.
  Step by Step : no. Warner Bros.           PA0000592069   January 27, 1993
  447-905, It's a      Entertainment Inc.
  dog's life /
  directed by John
  Tracy.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 148 of 481 Page ID
                                  #:3473


  Title               Copyright            Registration   Registration
                      Registrant           Number         Date
  Step by Step : no. Warner Bros.          PA0000592070   January 27, 1993
  447-909, Someone Entertainment Inc.
  to watch over me /
  directed by Jeff
  Ganz.
  Step by Step : no. Warner Bros.          PA0000592071   January 27, 1993
  447-911, Back to Entertainment Inc.
  basics / directed
  by Judy Askins.
  Step by Step : no. Warner Bros.          PA0000592072   January 27, 1993
  447-913, Boys       Entertainment Inc.
  will be boys /
  directed by Patrick
  Duffy.
  Step by Step : no. Warner Bros.          PA0000610338   April 27, 1993
  447-914, Aloha,     Entertainment Inc.
  pt. 1 / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.          PA0000610339   April 27, 1993
  447-912, Happy      Entertainment Inc.
  birthday, baby /
  directed by Judy
  Askins.
  Step by Step : no. Warner Bros.          PA0000610340   April 27, 1993
  447-921, Double     Entertainment Inc.
  date / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.          PA0000610341   April 27, 1993
  447-920, No         Entertainment Inc.
  business like show
  business / directed
  by Richard
  Correll.
  Step by Step : no. Warner Bros.          PA0000610342   April 27, 1993
  447-917, If I were Entertainment Inc.
  a rich man /
  directed by
  Richard Correll.
  Step by Step : no. Warner Bros.          PA0000610343   April 27, 1993
  447-918, Love       Entertainment Inc.
  Port Washington
  style / directed by
  Richard Correll.
  Step by Step : no. Warner Bros.          PA0000610344   April 27, 1993
  447-916, One of     Entertainment Inc.
  the guys / directed
  by Mark Linn-
  Baker.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 149 of 481 Page ID
                                  #:3474


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000610390   April 26, 1993
  447-915, Aloha :         Entertainment Inc.
  pt. 2 / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000610391   April 26, 1993
  447-922, This old        Entertainment Inc.
  house / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000610399   April 26, 1993
  447-919, No way          Entertainment Inc.
  to treat a lady /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000610400   April 26, 1993
  447-923, The Un-         Entertainment Inc.
  natural / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000610401   April 26, 1993
  447-924, The             Entertainment Inc.
  Psychic / directed
  by Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000750849   June 28, 1995
  455-463,                 Entertainment Inc.
  Christmas story /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750851   June 28, 1995
  455-461, Sister act      Entertainment Inc.
  / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000750852   June 28, 1995
  455-460, The             Entertainment Inc.
  marrying dude /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750853   June 28, 1995
  455-459, Close           Entertainment Inc.
  encounters of the
  marital kind /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750854   June 28, 1995
  455-458, Down            Entertainment Inc.
  and out in Port
  Washington /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750855   June 28, 1995
  455-457, Hog             Entertainment Inc.
  wild / directed by
  Patrick Duffy.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 150 of 481 Page ID
                                  #:3475


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000750856   June 28, 1995
  455-456, Video           Entertainment Inc.
  mania / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000750857   June 28, 1995
  455-455, Trading         Entertainment Inc.
  places / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000750858   June 28, 1995
  455-454, The             Entertainment Inc.
  Paper chase /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750859   June 28, 1995
  455-453, Way off         Entertainment Inc.
  Broadway /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750860   June 28, 1995
  455-452, Never on        Entertainment Inc.
  Sunday / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000750861   June 28, 1995
  455-451, The             Entertainment Inc.
  apartment /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750839   June 28, 1995
  455-473, The Case        Entertainment Inc.
  of the missing
  diary / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750840   June 28, 1995
  455-472, Prom            Entertainment Inc.
  night / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000750841   June 28, 1995
  455-471, Feeling         Entertainment Inc.
  forty / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000750842   June 28, 1995
  455-470, Great           Entertainment Inc.
  expectations /
  directed by Patrick
  Duffy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 151 of 481 Page ID
                                  #:3476


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000750843   June 28, 1995
  455-469,                 Entertainment Inc.
  Nightmare
  weekend / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000750844   June 28, 1995
  455-468, My              Entertainment Inc.
  bodyguard /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750845   June 28, 1995
  455-467, Pretty          Entertainment Inc.
  woman / directed
  by William
  Bickley.
  Step by Step : no.       Warner Bros.         PA0000750846   June 28, 1995
  455-466, Thirteen        Entertainment Inc.
  with a bullet /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750847   June 28, 1995
  455-465, Read all        Entertainment Inc.
  about it / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000750848   June 28, 1995
  455-464, Birth of        Entertainment Inc.
  a salesman /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000750850   June 28, 1995
  455-462, Bad girls       Entertainment Inc.
  / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805694   October 15, 1996
  456362, I'll be          Entertainment Inc.
  home for
  Christmas /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000805695   October 15, 1996
  456360, The ice          Entertainment Inc.
  cream man
  cometh / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000805696   October 15, 1996
  456359, Make             Entertainment Inc.
  room for Daddy /
  directed by John
  Tracy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 152 of 481 Page ID
                                  #:3477


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000805697   October 15, 1996
  456358, Revenge          Entertainment Inc.
  of the nerd /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000805698   October 15, 1996
  456357,                  Entertainment Inc.
  Something wild /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805699   October 15, 1996
  456356, Beyond           Entertainment Inc.
  therapy / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000805700   October 15, 1996
  456355, Animal           Entertainment Inc.
  house / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000805701   October 15, 1996
  456354, Spoiled          Entertainment Inc.
  sport / directed by
  William Bickley.
  Step by Step : no.       Warner Bros.         PA0000805702   October 15, 1996
  456353, Growing          Entertainment Inc.
  up is hard to do /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805703   October 15, 1996
  456352, Karate           Entertainment Inc.
  kid / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805704   October 15, 1996
  456351, College          Entertainment Inc.
  bound / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000812710   October 15, 1996
  456361, Letting          Entertainment Inc.
  go / director,
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000805682   October 15, 1996
  456374, A                Entertainment Inc.
  Foster/Lambert
  production /
  directed by John
  Tracy.




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 153 of 481 Page ID
                                  #:3478


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000805683   October 15, 1996
  456373, Where            Entertainment Inc.
  have you gone,
  Joe Dimaggio /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805684   October 15, 1996
  456372,                  Entertainment Inc.
  Adventures in
  babysitting /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000805685   October 15, 1996
  456371, Indecent         Entertainment Inc.
  proposal / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000805686   October 15, 1996
  456370, She came         Entertainment Inc.
  in through the
  bedroom window /
  directed by
  William Bickley.
  Step by Step : no.       Warner Bros.         PA0000805687   October 15, 1996
  456369, Big girl         Entertainment Inc.
  on campus /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000805688   October 15, 1996
  456368, Back to          Entertainment Inc.
  school / directed
  by Richard
  Correll.
  Step by Step : no.       Warner Bros.         PA0000805689   October 15, 1996
  456367, One              Entertainment Inc.
  truck, Al dente /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000805690   October 15, 1996
  456366, The              Entertainment Inc.
  honeymoon is
  over / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000805691   October 15, 1996
  456365, Head of          Entertainment Inc.
  the class / directed
  by John Tracy.
  Step by Step : no.       Warner Bros.         PA0000805692   October 15, 1996
  456364, Can't buy        Entertainment Inc.
  me love / directed
  by Patrick Duffy.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 154 of 481 Page ID
                                  #:3479


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000805693   October 15, 1996
  456363,                  Entertainment Inc.
  Thirtysomething /
  directed by
  William Bickley.
  Step by Step : no.       Warner Bros.         PA0000837997   May 16, 1997
  457151, Three            Entertainment Inc.
  girls & a baby /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000838010   May 16, 1997
  457162, The fight        Entertainment Inc.
  before Christmas /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000838011   May 16, 1997
  457161, Roadie /         Entertainment Inc.
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000838012   May 16, 1997
  457160, Hello Mr.        Entertainment Inc.
  Chips / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838013   May 16, 1997
  457159, The wall /       Entertainment Inc.
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000838014   May 16, 1997
  457158, Baby,            Entertainment Inc.
  come back /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000838015   May 16, 1997
  457157, Torn             Entertainment Inc.
  between two
  mothers / directed
  by Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000838016   May 16, 1997
  457156, Don't ask        Entertainment Inc.
  / directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000838017   May 16, 1997
  457155, Maid to          Entertainment Inc.
  order / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838018   May 16, 1997
  457154, Party            Entertainment Inc.
  animal / directed
  by Patrick Duffy.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 155 of 481 Page ID
                                  #:3480


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000838019   May 16, 1997
  457153, Midnight         Entertainment Inc.
  caller / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838020   May 16, 1997
  457152, Little           Entertainment Inc.
  sister don'tcha /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000837998   May 16, 1997
  457174, We're            Entertainment Inc.
  going to Disney
  World : pt. 2 /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000837999   May 16, 1997
  457173, We're            Entertainment Inc.
  going to Disney
  World : pt. 1 /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000838000   May 16, 1997
  457172, Men at           Entertainment Inc.
  work / directed by
  Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000838001   May 16, 1997
  457171, Major            Entertainment Inc.
  pain / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838002   May 16, 1997
  457170, The              Entertainment Inc.
  bodyguard
  formerly known as
  prince / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838003   May 16, 1997
  457169, Guess            Entertainment Inc.
  who's coming to
  dinner / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838004   May 16, 1997
  457168, Snow             Entertainment Inc.
  bunnies / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838005   May 16, 1997
  457167, Forever          Entertainment Inc.
  young / directed
  by Joel Zwick.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 156 of 481 Page ID
                                  #:3481


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000838006   May 16, 1997
  457166, Secret           Entertainment Inc.
  admirer / directed
  by Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000838007   May 16, 1997
  457165, Do the           Entertainment Inc.
  right thing /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000838008   May 16, 1997
  457164, Beautiful        Entertainment Inc.
  ladies of wrestling
  / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000838009   May 16, 1997
  457163, What's           Entertainment Inc.
  wrong with this
  picture / directed
  by Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000854367   January 30, 1998
  465351, Bonjour          Entertainment Inc.
  Jean-Luc /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854369   January 30, 1998
  465353, Walk like        Entertainment Inc.
  a man / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854370   January 30, 1998
  465354, Sex, lies        Entertainment Inc.
  & videotape /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854371   January 30, 1998
  465355, Shear            Entertainment Inc.
  madness / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854372   January 30, 1998
  465356, The              Entertainment Inc.
  kissing game /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000854373   January 30, 1998
  465357, Road trip        Entertainment Inc.
  / directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854374   January 30, 1998
  465358, She's the        Entertainment Inc.
  one / directed by
  Joel Zwick.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 157 of 481 Page ID
                                  #:3482


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000854375   January 30, 1998
  465359, It didn't        Entertainment Inc.
  happen one night /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854377   January 30, 1998
  465361, The 'L'          Entertainment Inc.
  word / directed by
  Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000854368   January 30, 1998
  465352, Crazy            Entertainment Inc.
  love / directed by
  Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000854376   January 30, 1998
  465360, Just say         Entertainment Inc.
  maybe / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854378   January 30, 1998
  465362, Macho            Entertainment Inc.
  man / directed by
  Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000854379   January 30, 1998
  465363, Talking          Entertainment Inc.
  trash / directed by
  Joel Zwick.
  Step by Step : no.       Warner Bros.         PA0000854380   January 30, 1998
  465364, Reality          Entertainment Inc.
  bites / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854381   January 30, 1998
  465365,                  Entertainment Inc.
  Independence Day
  / directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854382   January 30, 1998
  465366,                  Entertainment Inc.
  Absolutely Fabio /
  directed by Joel
  Zwick.
  Step by Step : no.       Warner Bros.         PA0000854383   January 30, 1998
  465367, Facts of         Entertainment Inc.
  life / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854384   January 30, 1998
  465368, Locket           Entertainment Inc.
  man / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854385   January 30, 1998
  465369, Future           Entertainment Inc.
  shock / directed by
  Patrick Duffy.
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 158 of 481 Page ID
                                  #:3483


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000854386   January 30, 1998
  465370, Loose            Entertainment Inc.
  lips / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854387   January 30, 1998
  465371, The big          Entertainment Inc.
  date / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000854388   January 30, 1998
  465372, Show me          Entertainment Inc.
  the money /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000854389   January 30, 1998
  465373, Ain't            Entertainment Inc.
  misbehavin' /
  directed by
  William Bickley.
  Step by Step : no.       Warner Bros.         PA0000854390   January 30, 1998
  465374-RX, How           Entertainment Inc.
  the west was won
  / directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000918003   December 4, 1998
  466501, Making           Entertainment Inc.
  the grade /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000918004   December 4, 1998
  466502, A star is        Entertainment Inc.
  born / directed by
  Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000918005   December 4, 1998
  466503, Your             Entertainment Inc.
  cheatin' heart /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000918006   December 4, 1998
  466504, Take this        Entertainment Inc.
  job and... /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000918007   December 4, 1998
  466505, Poetic           Entertainment Inc.
  justice / directed
  by Patrick Duffy.
  Step by Step : no.       Warner Bros.         PA0000918008   December 4, 1998
  466506, Dream            Entertainment Inc.
  lover / directed by
  Joel Zwick.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 159 of 481 Page ID
                                  #:3484


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  Step by Step : no.       Warner Bros.         PA0000918009   December 4, 1998
  466507, Can't buy        Entertainment Inc.
  me love / directed
  by William
  Bickley.
  Step by Step : no.       Warner Bros.         PA0000918010   December 4, 1998
  466508, Girls just       Entertainment Inc.
  wanna have fun /
  directed by Patrick
  Duffy.
  Step by Step : no.       Warner Bros.         PA0000918011   December 4, 1998
  466509, Good-            Entertainment Inc.
  bye, Mr. Chip /
  directed by
  Richard Correll.
  Step by Step : no.       Warner Bros.         PA0000918012   December 4, 1998
  466510, Phoney           Entertainment Inc.
  business / directed
  by Joel Zwick.
  Step by Step :           Warner Bros.         PA0000922444   December 4, 1998
  episode ti., Goin'       Entertainment Inc.
  to the chapel.
  Step by Step :           Warner Bros.         PA0000922445   December 4, 1998
  episode ti., Too         Entertainment Inc.
  many Santas.
  Step by Step :           Warner Bros.         PA0000922438   December 4, 1998
  episode ti., The         Entertainment Inc.
  half Monty.
  Step by Step :           Warner Bros.         PA0000922439   December 4, 1998
  episode ti., And         Entertainment Inc.
  justice for some.
  Step by Step :           Warner Bros.         PA0000922440   December 4, 1998
  episode ti., Movin'      Entertainment Inc.
  on up.
  Step by Step :           Warner Bros.         PA0000922441   December 4, 1998
  episode ti., Pain in     Entertainment Inc.
  the class.
  Step by Step :           Warner Bros.         PA0000922442   December 4, 1998
  episode ti., We're       Entertainment Inc.
  in the money.
  Step by Step :           Warner Bros.         PA0000922443   December 4, 1998
  episode ti., The         Entertainment Inc.
  understudy.
  Step by Step :           Warner Bros.         PA0000922446   December 4, 1998
  episode ti., Feet of     Entertainment Inc.
  clay.
  WEST WING,               Warner Bros.         PA0001008123   November 22,
  THE (SERIES)                                                 2000
  PILOT                    Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 160 of 481 Page ID
                                  #:3485


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0000999321   August 14, 2000
  THE (SERIES)
  ENEMIES                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0000999322   August 14, 2000
  THE (SERIES)
  MR. WILLIS OF            Entertainment Inc.
  OHIO
  WEST WING,               Warner Bros.         PA0000999323   August 14, 2000
  THE (SERIES)
  THE                      Entertainment Inc.
  CRACKPOTS
  AND THESE
  WOMAN
  WEST WING,               Warner Bros.         PA0000999328   August 14, 2000
  THE (SERIES)
  FIVE VOTES               Entertainment Inc.
  DOWN
  WEST WING,               Warner Bros.         PA0000999329   August 14, 2000
  THE (SERIES) A
  PROPORTIONA              Entertainment Inc.
  L RESPONSE
  WEST WING,               Warner Bros.         PA0000999330   August 14, 2000
  THE (SERIES)
  POST HOC,                Entertainment Inc.
  ERGO PROPTER
  HOC
  WEST WING,               Warner Bros.         PA0001008118   November 22,
  THE (SERIES)                                                 2000
  STATE DINNER             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001008120   November 22,
  THE (SERIES) IN                                              2000
  EXCELSIS DEO             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001008124   November 22,
  THE (SERIES)                                                 2000
  THE SHORT                Entertainment Inc.
  LIST
  WEST WING,               Warner Bros.         PA0000999317   August 14, 2000
  THE (SERIES)
  THE WHITE                Entertainment Inc.
  HOUSE PRO-AM
  WEST WING,               Warner Bros.         PA0000999318   August 14, 2000
  THE (SERIES) 20
  HOURS IN L.A.            Entertainment Inc.
  WEST WING,               Warner Bros.         PA0000999319   August 14, 2000
  THE (SERIES)
  HE SHALL,                Entertainment Inc.
  FROM TIME TO
  TIME…



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 161 of 481 Page ID
                                  #:3486


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0000999320   August 14, 2000
  THE (SERIES)
  WHAT KIND OF             Entertainment Inc.
  DAY HAS IT
  BEEN
  WEST WING,               Warner Bros.         PA0000999324   August 14, 2000
  THE (SERIES)
  LIES, DAMN               Entertainment Inc.
  LIES AND
  STATISTICS
  WEST WING,               Warner Bros.         PA0000999325   August 14, 2000
  THE (SERIES)
  SIX MEETINGS             Entertainment Inc.
  BEFORE LUNCH
  WEST WING,               Warner Bros.         PA0000999326   August 14, 2000
  THE (SERIES)
  LET BARTLET              Entertainment Inc.
  BE BARTLET
  WEST WING,               Warner Bros.         PA0000999327   August 14, 2000
  THE (SERIES)
  MANDATORY                Entertainment Inc.
  MINIMUMS
  WEST WING,               Warner Bros.         PA0001008119   November 22,
  THE (SERIES)                                                 2000
  TAKE OUT THE             Entertainment Inc.
  TRASH DAY
  WEST WING,               Warner Bros.         PA0001008121   November 22,
  THE (SERIES)                                                 2000
  CELESTIAL                Entertainment Inc.
  NAVIGATION
  WEST WING,               Warner Bros.         PA0001008122   November 22,
  THE (SERIES)                                                 2000
  TAKE THIS                Entertainment Inc.
  SABBATH DAY
  WEST WING,               Warner Bros.         PA0001008125   November 22,
  THE (SERIES)                                                 2000
  LORD JOHN                Entertainment Inc.
  MARBURY
  WEST WING,               Warner Bros.         PA0001078725   May 20, 2002
  THE (SERIES)
  GALILEO                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001078726   May 20, 2002
  THE (SERIES) IN
  THE SHADOW               Entertainment Inc.
  OF TWO
  GUNMEN -
  PART I
  WEST WING,               Warner Bros.         PA0001078727   May 20, 2002
  THE (SERIES)
  THE MIDTERMS             Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 162 of 481 Page ID
                                  #:3487


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001078728   May 20, 2002
  THE (SERIES)
  THE LAME                 Entertainment Inc.
  DUCK
  CONGRESS
  WEST WING,               Warner Bros.         PA0001078729   May 20, 2002
  THE (SERIES)
  NOEL                     Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001078730   May 20, 2002
  THE (SERIES)
  AND IT'S                 Entertainment Inc.
  SURELY TO
  THEIR CREDIT
  WEST WING,               Warner Bros.         PA0001078732   May 20, 2002
  THE (SERIES)
  SHIBBOLETH               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001078738   May 20, 2002
  THE (SERIES) IN
  THIS WHITE               Entertainment Inc.
  HOUSE
  WEST WING,               Warner Bros.         PA0001078741   May 20, 2002
  THE (SERIES)
  THE PORTLAND             Entertainment Inc.
  TRIP
  WEST WING,               Warner Bros.         PA0001078742   May 20, 2002
  THE (SERIES) IN
  THE SHADOW               Entertainment Inc.
  OF TWO
  GUNMEN -
  PART II
  WEST WING,               Warner Bros.         PA0001192007   May 20, 2002;
  THE (SERIES)                                  Orig.          April 18, 2003
  BARTLET'S                Entertainment Inc.   PA0001078739
  THIRD STATE
  OF THE UNION
  WEST WING,               Warner Bros.         PA0001078731   May 20, 2002
  THE (SERIES)
  THE                      Entertainment Inc.
  LEADERSHIP
  BREAKFAST
  WEST WING,               Warner Bros.         PA0001078733   May 20, 2002
  THE (SERIES)
  THE WAR AT               Entertainment Inc.
  HOME
  WEST WING,               Warner Bros.         PA0001078734   May 20, 2002
  THE (SERIES)
  ELLIE                    Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001078735   May 20, 2002
  THE (SERIES)
  TWO                      Entertainment Inc.
  CATHEDRALS
 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 163 of 481 Page ID
                                  #:3488


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001078736   May 20, 2002
  THE (SERIES)
  BAD MOON                 Entertainment Inc.
  RISING
  WEST WING,               Warner Bros.         PA0001078737   May 20, 2002
  THE (SERIES)
  18TH AND                 Entertainment Inc.
  POTOMAC
  WEST WING,               Warner Bros.         PA0001078739   May 20, 2002;
  THE (SERIES)                                                 April 18, 2003
  BARTLET'S                Entertainment Inc.
  THIRD STATE
  OF THE UNION
  WEST WING,               Warner Bros.         PA0001078740   May 20, 2002
  THE (SERIES)
  THE DROP IN              Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001078743   May 20, 2002
  THE (SERIES)
  SOMEBODY'S               Entertainment Inc.
  GOING TO
  EMERGENCY,
  SOMEBODY'S
  GOING TO JAIL
  WEST WING,               Warner Bros.         PA0001078744   May 20, 2002
  THE (SERIES)
  THE                      Entertainment Inc.
  STACKHOUSE
  FILIBUSTER
  WEST WING,               Warner Bros.         PA0001078745   May 20, 2002
  THE (SERIES)
  THE FALL'S               Entertainment Inc.
  GONNA TO
  KILL YOU
  WEST WING,               Warner Bros.         PA0001078746   May 20, 2002
  THE (SERIES) 17
  PEOPLE                   Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110168   October 30, 2002
  THE (SERIES)
  BARTLET FOR              Entertainment Inc.
  AMERICA
  WEST WING,               Warner Bros.         PA0001110173   October 30, 2002
  THE (SERIES)
  WAYS AND                 Entertainment Inc.
  MEANS
  WEST WING,               Warner Bros.         PA0001110174   October 30, 2002
  THE (SERIES)
  ON THE DAY               Entertainment Inc.
  BEFORE



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 164 of 481 Page ID
                                  #:3489


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001110175   October 30, 2002
  THE (SERIES)
  THE WOMEN                Entertainment Inc.
  OF QUMAR
  WEST WING,               Warner Bros.         PA0001110176   October 30, 2002
  THE (SERIES)
  ISAAC AND                Entertainment Inc.
  ISHMAEL
  WEST WING,               Warner Bros.         PA0001110177   October 30, 2002
  THE (SERIES)
  THE INDIANS              Entertainment Inc.
  IN THE LOBBY
  WEST WING,               Warner Bros.         PA0001110182   October 30, 2002
  THE (SERIES)
  GONE QUIET               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110183   October 30, 2002
  THE (SERIES)
  WAR CRIMES               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110186   October 30, 2002
  THE (SERIES)
  MANCHESTER -             Entertainment Inc.
  PART I
  WEST WING,               Warner Bros.         PA0001110187   October 30, 2002
  THE (SERIES)
  MANCHESTER -             Entertainment Inc.
  PART II
  WEST WING,               Warner Bros.         PA0001110169   October 30, 2002
  THE (SERIES)
  ENEMIES                  Entertainment Inc.
  FOREIGN AND
  DOMESTIC
  WEST WING,               Warner Bros.         PA0001110170   October 30, 2002
  THE (SERIES)
  DEAD IRISH               Entertainment Inc.
  WRITERS
  WEST WING,               Warner Bros.         PA0001110171   October 30, 2002
  THE (SERIES)
  POSSE                    Entertainment Inc.
  COMITATUS
  WEST WING,               Warner Bros.         PA0001110172   October 30, 2002
  THE (SERIES)
  WE KILLED                Entertainment Inc.
  YAMAMOTO
  WEST WING,               Warner Bros.         PA0001110178   October 30, 2002
  THE (SERIES)
  NIGHT FIVE               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110179   October 30, 2002
  THE (SERIES)
  THE BLACK                Entertainment Inc.
  VERA WANG

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 165 of 481 Page ID
                                  #:3490


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001110180   October 30, 2002
  THE (SERIES)
  THE TWO                  Entertainment Inc.
  BARTLETS
  WEST WING,               Warner Bros.         PA0001110181   October 30, 2002
  THE (SERIES)
  100,000                  Entertainment Inc.
  AIRPLANES
  WEST WING,               Warner Bros.         PA0001110184   October 30, 2002
  THE (SERIES)
  STIRRED                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110185   October 30, 2002
  THE (SERIES)
  THE U.S.POET             Entertainment Inc.
  LAUREATE
  WEST WING,               Warner Bros.         PA0001110188   October 30, 2002
  THE (SERIES) H.
  CON-172                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001110189   October 30, 2002
  THE (SERIES)
  HARTSFIELD'S             Entertainment Inc.
  LANDING
  WEST WING,               Warner Bros.         PA0001110190   October 30, 2002
  THE (SERIES)
  THE SPECIAL              Entertainment Inc.
  EPISODE
  WEST WING,               Warner Bros.         PA0001148943   June 18, 2003
  THE (SERIES) 20
  HOURS IN                 Entertainment Inc.
  AMERICA PART
  1
  WEST WING,               Warner Bros.         PA0001148944   June 18, 2003
  THE (SERIES) 20
  HOURS IN                 Entertainment Inc.
  AMERICA PART
  2
  WEST WING,               Warner Bros.         PA0001148945   June 18, 2003
  THE (SERIES)
  COLLEGE KIDS             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001148946   June 18, 2003
  THE (SERIES)
  THE RED MASS             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001148947   June 18, 2003
  THE (SERIES)
  DEBATE CAMP              Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001148948   June 18, 2003
  THE (SERIES)
  GAME ON                  Entertainment Inc.



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 166 of 481 Page ID
                                  #:3491


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001148949   June 18, 2003
  THE (SERIES)
  SWISS                    Entertainment Inc.
  DIPLOMACY
  WEST WING,               Warner Bros.         PA0001148950   June 18, 2003
  THE (SERIES)
  ELECTION                 Entertainment Inc.
  NIGHT
  WEST WING,               Warner Bros.         PA0001148951   June 18, 2003
  THE (SERIES)
  PROCESS                  Entertainment Inc.
  STORIES
  WEST WING,               Warner Bros.         PA0001148952   June 18, 2003
  THE (SERIES)
  ARCTIC RADAR             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001148953   June 18, 2003
  THE (SERIES)
  HOLY NIGHT               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001192007   May 20, 2002;
  THE (SERIES)                                                 April 18, 2003
  Bartlet's third sate     Entertainment Inc.
  [sic] of the union
  WEST WING,               Warner Bros.         PA0001148954   June 18, 2003
  THE (SERIES)
  GUNS NOT                 Entertainment Inc.
  BUTTER
  WEST WING,               Warner Bros.         PA0001148955   June 18, 2003
  THE (SERIES)
  THE LONG                 Entertainment Inc.
  GOODBYE
  WEST WING,               Warner Bros.         PA0001148956   June 18, 2003
  THE (SERIES)
  INAUGURATIO              Entertainment Inc.
  N PART I
  WEST WING,               Warner Bros.         PA0001148957   June 18, 2003
  THE (SERIES)
  INAUGURATIO              Entertainment Inc.
  N PART II OVER
  THERE
  WEST WING,               Warner Bros.         PA0001148958   June 18, 2003
  THE (SERIES)
  CALIFORNIA               Entertainment Inc.
  47TH
  WEST WING,               Warner Bros.         PA0001148959   June 18, 2003
  THE (SERIES)
  RED HAVEN'S              Entertainment Inc.
  ON FIRE
  WEST WING,               Warner Bros.         PA0001148960   June 18, 2003
  THE (SERIES)
  PRIVATEERS               Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 167 of 481 Page ID
                                  #:3492


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001148961   June 18, 2003
  THE (SERIES)
  EVIDENCE OF              Entertainment Inc.
  THINGS NOT
  SEEN
  WEST WING,               Warner Bros.         PA0001148962   June 18, 2003
  THE (SERIES)
  ANGEL                    Entertainment Inc.
  MAINTENANCE
  WEST WING,               Warner Bros.         PA0001148963   June 18, 2003
  THE (SERIES)
  LIFE ON MARS             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001148964   June 18, 2003
  THE (SERIES)
  COMMENCEME               Entertainment Inc.
  NT
  WEST WING,               Warner Bros.         PA0001148965   June 18, 2003
  THE (SERIES)
  TWENTY FIVE              Entertainment Inc.
  (aka 25)
  WEST WING,               Warner Bros.         PA0001291070   October 4, 2005
  THE (SERIES)
  7A WF 83429              Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291071   October 4, 2005
  THE (SERIES)
  THE DOGS OF              Entertainment Inc.
  WAR
  WEST WING,               Warner Bros.         PA0001291072   October 4, 2005
  THE (SERIES)
  JEFFERSON                Entertainment Inc.
  LIVES
  WEST WING,               Warner Bros.         PA0001291073   October 4, 2005
  THE (SERIES)
  HAN                      Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291074   October 4, 2005
  THE (SERIES)
  CONSTITUENC              Entertainment Inc.
  Y OF ONE
  WEST WING,               Warner Bros.         PA0001291075   October 4, 2005
  THE (SERIES)
  DISASTER                 Entertainment Inc.
  RELIEF
  WEST WING,               Warner Bros.         PA0001291076   October 4, 2005
  THE (SERIES)
  SEPARATION               Entertainment Inc.
  OF POWERS
  WEST WING,               Warner Bros.         PA0001291077   October 4, 2005
  THE (SERIES)
  SHUTDOWN                 Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 168 of 481 Page ID
                                  #:3493


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001291078   October 4, 2005
  THE (SERIES)
  ABU EL BANAT             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291079   October 4, 2005
  THE (SERIES)
  THE STORMY               Entertainment Inc.
  PRESENT
  WEST WING,               Warner Bros.         PA0001291080   October 4, 2005
  THE (SERIES)
  THE BENIGN               Entertainment Inc.
  PREROGATIVE
  WEST WING,               Warner Bros.         PA0001291081   October 4, 2005
  THE (SERIES)
  SLOW NEWS                Entertainment Inc.
  DAY
  WEST WING,               Warner Bros.         PA0001291082   October 4, 2005
  THE (SERIES)
  THE WARFARE              Entertainment Inc.
  OF GENGHIS
  KHAN
  WEST WING,               Warner Bros.         PA0001291083   October 4, 2005
  THE (SERIES)
  AN KHE                   Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291084   October 4, 2005
  THE (SERIES)
  FULL                     Entertainment Inc.
  DISCLOSURE
  WEST WING,               Warner Bros.         PA0001291085   October 4, 2005
  THE (SERIES)
  EPPUR SI                 Entertainment Inc.
  MUOVE
  WEST WING,               Warner Bros.         PA0001291086   October 4, 2005
  THE (SERIES)
  THE SUPREMES             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291087   October 4, 2005
  THE (SERIES)
  ACCESS                   Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291088   October 4, 2005
  THE (SERIES)
  TALKING                  Entertainment Inc.
  POINTS
  WEST WING,               Warner Bros.         PA0001291089   October 4, 2005
  THE (SERIES)
  GAZA                     Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001291090   October 4, 2005
  THE (SERIES)
  MEMORIAL                 Entertainment Inc.
  DAY
  WEST WING,               Warner Bros.         PA0001291091   October 4, 2005
  THE (SERIES)
  NO EXIT                  Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 169 of 481 Page ID
                                  #:3494


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001765675   August 16, 2011
  THE (SERIES)
  LIFTOFF                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765694   August 16, 2011
  THE (SERIES)
  THE DOVER                Entertainment Inc.
  TEST
  WEST WING,               Warner Bros.         PA0001765700   August 16, 2011
  THE (SERIES) IN
  THE ROOM                 Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765763   August 16, 2011
  THE (SERIES)
  IMPACT                   Entertainment Inc.
  WINTER
  WEST WING,               Warner Bros.         PA0001765764   August 16, 2011
  THE (SERIES)
  CHANGE                   Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765770   August 16, 2011
  THE (SERIES)
  THE HUBBERT              Entertainment Inc.
  PEAK
  WEST WING,               Warner Bros.         PA0001765857   August 16, 2011
  THE (SERIES)
  THIRD-DAY                Entertainment Inc.
  STORY
  WEST WING,               Warner Bros.         PA0001765871   August 16, 2011
  THE (SERIES)
  THE BIRNAM               Entertainment Inc.
  WOOD
  WEST WING,               Warner Bros.         PA0001765880   August 16, 2011
  THE (SERIES)
  NSF                      Entertainment Inc.
  THURMONT
  WEST WING,               Warner Bros.         PA0001267456   December 15,
  THE (SERIES) IN                                              2005
  GOD WE TRUST             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001267457   December 15,
  THE (SERIES)                                                 2005
  2162 VOTES               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001267458   December 15,
  THE (SERIES)                                                 2005
  THINGS FALL              Entertainment Inc.
  APART
  WEST WING,               Warner Bros.         PA0001765436   August 16, 2011
  THE (SERIES)
  THE WAKE UP              Entertainment Inc.
  CALL
  WEST WING,               Warner Bros.         PA0001765655   August 16, 2011
  THE (SERIES)
  365 DAYS                 Entertainment Inc.


 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 170 of 481 Page ID
                                  #:3495


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001765665   August 16, 2011
  THE (SERIES)
  FAITH BASED              Entertainment Inc.
  INITIATIVE
  WEST WING,               Warner Bros.         PA0001765683   August 16, 2011
  THE (SERIES)
  NINETY MILES             Entertainment Inc.
  AWAY
  WEST WING,               Warner Bros.         PA0001765691   August 16, 2011
  THE (SERIES)
  FREEDONIA                Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765781   August 16, 2011
  THE (SERIES)
  DROUGHT                  Entertainment Inc.
  CONDITIONS
  WEST WING,               Warner Bros.         PA0001765791   August 16, 2011
  THE (SERIES)
  OPPOSITION               Entertainment Inc.
  RESEARCH
  WEST WING,               Warner Bros.         PA0001765797   August 16, 2011
  THE (SERIES)
  KING CORN                Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765861   August 16, 2011
  THE (SERIES)
  LA PALABRA               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001765868   August 16, 2011
  THE (SERIES) A
  GOOD DAY                 Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769519   December 27,
  THE (SERIES)                                                 2011
  THE DEBATE               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769538   December 27,
  THE (SERIES)                                                 2011
  THE TICKET               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769545   December 27,
  THE (SERIES)                                                 2011
  HERE TODAY               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769552   December 27,
  THE (SERIES)                                                 2011
  MR. FROST                Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769951   December 27,
  THE (SERIES)                                                 2011
  THE MOMMY                Entertainment Inc.
  PROBLEM
  WEST WING,               Warner Bros.         PA0001769973   December 27,
  THE (SERIES)                                                 2011
  MESSAGE OF               Entertainment Inc.
  THE WEEK.
  WEST WING,               Warner Bros.         PA0001769974   December 27,
  THE (SERIES)                                                 2011
  THE WEDDING              Entertainment Inc.

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 171 of 481 Page ID
                                  #:3496


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001770076   December 27,
  THE (SERIES)                                                 2011
  THE AL SMITH             Entertainment Inc.
  DINNER
  WEST WING,               Warner Bros.         PA0001770095   December 27,
  THE (SERIES)                                                 2011
  UNDECIDEDS               Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001777436   August 16, 2011
  THE (SERIES)
  THE WAKE UP              Entertainment Inc.
  CALL.
  WEST WING,               Warner Bros.         PA0001769526   December 27,
  THE (SERIES)                                                 2011
  ELECTION DAY             Entertainment Inc.
  PT.II
  WEST WING,               Warner Bros.         PA0001769535   December 27,
  THE (SERIES)                                                 2011
  TWO WEEKS                Entertainment Inc.
  OUT
  WEST WING,               Warner Bros.         PA0001769543   December 27,
  THE (SERIES)                                                 2011
  ELECTION DAY             Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001769559   December 27,
  THE (SERIES)                                                 2011
  WELCOME TO               Entertainment Inc.
  WHEREVER
  YOU ARE
  WEST WING,               Warner Bros.         PA0001769975   December 27,
  THE (SERIES)                                                 2011
  REQUIEM                  Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001770077   December 27,
  THE (SERIES)                                                 2011
  INSTITUTIONA             Entertainment Inc.
  L MEMORY
  WEST WING,               Warner Bros.         PA0001770103   December 27,
  THE (SERIES)                                                 2011
  THE COLD                 Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001770106   December 27,
  THE (SERIES)                                                 2011
  DUCK AND                 Entertainment Inc.
  COVER
  WEST WING,               Warner Bros.         PA0001770906   December 27,
  THE (SERIES)                                                 2011
  TOMORROW                 Entertainment Inc.
  WEST WING,               Warner Bros.         PA0001770908   December 27,
  THE (SERIES)                                                 2011
  THE LAST                 Entertainment Inc.
  HURRAH



 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 172 of 481 Page ID
                                  #:3497


  Title                    Copyright            Registration   Registration
                           Registrant           Number         Date
  WEST WING,               Warner Bros.         PA0001770943   December 27,
  THE (SERIES)                                                 2011
  RUNNING                  Entertainment Inc.
  MATES
  WEST WING,               Warner Bros.         PA0001770946   December 27,
  THE (SERIES)                                                 2011
  INTERNAL                 Entertainment Inc.
  DISPLACEMEN
  T
  WEST WING,               Warner Bros.         PA0001770950   December 27,
  THE (SERIES)                                                 2011
  TRANSITION               Entertainment Inc.
  Boomerang                Paramount Pictures   PA 576-800     June 17, 1992
                           Corporation
  Bumblebee                Paramount Pictures   PA 2-140-679   December 11,
                           Corporation                         2018
  Clear and Present        Paramount Pictures   PA 719-396     October 4, 1994
  Danger                   Corporation
  Clueless                 Paramount Pictures   PA 732-384     September 18,
                           Corporation                         1995
  Coming to                Paramount Pictures   PA 376-420     July 12, 1988
  America                  Corporation
  Flashdance               Paramount Pictures   PA 184-124     August 3, 1983
                           Corporation
  Get Rich or Die          Paramount Pictures   PA 1-303-932   November 4, 2005
  Tryin’                   Corporation
  Grease                   Paramount Pictures   PA 16-189      October 20, 1978
                           Corporation
  The Hunt for Red         Paramount Pictures   PA 456-686     April 5, 1990
  October                  Corporation
  Indecent Proposal        Paramount Pictures   PA 610-723     May 7, 1993
                           Corporation
  The Italian Job          Paramount Pictures   PA 1-226-857   July 17, 2003
                           Corporation
  Mission:                 Paramount Pictures   PA 2-114-486   July 27, 2018
  Impossible –             Corporation
  Fallout
  Mission:                 Paramount Pictures   PA 1-951-538   July 30, 2015
  Impossible –             Corporation
  Rogue Nation
  Pootie Tang              Paramount Pictures   PA 1-067-335   September 10,
                           Corporation                         2001
  Save the Last            Paramount Pictures   PA 1-017-109   February 26, 2001
  Dance                    Corporation
  Tommy Boy                Paramount Pictures   PA 701-975     May 24, 1995
                           Corporation
  Ghost in the Shell       Paramount Pictures   PA 2-026-211   March 31, 2017
                           Corporation
  G.I. Joe:                Paramount Pictures   PA 1-830-729   March 27, 2013
  Retaliation              Corporation

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 173 of 481 Page ID
                                  #:3498


  Title              Copyright            Registration    Registration
                     Registrant           Number          Date
  G.I. Joe: The Rise Paramount Pictures   PA 1-638-601    August 7, 2009
  of Cobra           Corporation
  Lara Croft Tomb    Paramount Pictures   PA 1-138-322    July 22, 2003
  Raider The Cradle Corporations
  of Life
  Rings              Paramount Pictures   PA 2-017-763    February 1, 2017
                     Corporation
  Super 8            Paramount Pictures   PA 1-736-434    June 9, 2011
                     Corporation
  Transformers:      Paramount Pictures   PA 1-632-652    June 24, 2009
  Revenge of the     Cororation
  Fallen
  XXX: Return of     Paramount Pictures   PA 2-015-924    January 23, 2017
  Xander Cage        Corporation
  Fallacy (Law &     Universal Network    PA 1-191-866    November 19,
  Order Special      Television LLC                       2003
  Victims Unit)
  Scavenger (Law & Universal Network      PA 1-216-496    November 15,
  Order Special      Television LLC                       2004
  Victims Unit)
  Doubt (Law &       Universal Network    PA 1-272-510    February 1, 2005
  Order Special      Television LLC
  Victims Unit)
  Quarry (Law &      Universal Network    PA 1-270-445    March 9, 2005
  Order Special      Television LLC
  Victims Unit)
  Night (Law &       Universal Network    PA 1-271-995    June 24, 2005
  Order Special      Television LLC
  Victims Unit)
  Outsider (Law &    Universal Network    PA 1-364-002    February 5, 2007
  Order Special      Television LLC
  Victims Unit)
  Alternate (Law & Universal Network      PA 1-597-085    October 10, 2007
  Order Special      Television LLC
  Victims Unit)
  Savant (Law &      Universal Network    PA 1-600-818    November 5, 2007
  Order Special      Television LLC
  Victims Unit)
  Blinded (Law &     Universal Network    PA 1-603-972    November 29,
  Order Special      Television LLC                       2007
  Victims Unit)
  Authority (Law & Universal Network      PA 1-627-320    May 19, 2008
  Order Special      Television LLC
  Victims Unit)
  PTSD (Law &        Universal Network    PA 1-620-397    December 10,
  Order Special      Television LLC                       2008
  Victims Unit)
  Smut (Law &        Universal Network    PA 1-626-566    December 22,
  Order Special      Television LLC                       2008
  Victims Unit)

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 174 of 481 Page ID
                                  #:3499


  Title                    Copyright           Registration   Registration
                           Registrant          Number         Date
  Ballerina (Law &         Univeral Network    PA 1-629-125   March 30, 2009
  Order Special            Television LLC
  Victims Unit)
  Crush (Law &             Universal Network   PA 1-631-533   May 18, 2009
  Order Special            Television LLC
  Victims Unit)
  Unstable (Law &          Universal Network   PA 1-654-771   October 7, 2009
  Order Special            Television LLC
  Victims Unit)
  Users (Law &             Universal Network   PA 1-656-965   December 1, 2009
  Order Special            Television LLC
  Victims Unit)
  Rescue (Law &            Universal Network   PA 1-712-671   December 14,
  Order Special            Television LLC                     2010
  Victims Unit)
  Bully (Law &             Universal Network   PA 1-725-851   March 10, 2011
  Order Special            Television LLC
  Victims Unit)
  Delinquent (Law          Universal Network   PA 1-735-198   May 18, 2011
  & Order Special          Television
  Victims Unit)
  Smoked (Law &            Universal Network   PA 1-735-963   May 23, 2011
  Order Special            Television LLC
  Victims Unit)
  Father Dearest           Universal Network   PA 1-788-694   May 10, 2012
  (Law & Order             Television LLC
  Special Victims
  Unit)
  Born Psychopath          Universal Network   PA 1-847-829   April 17, 2013
                           Television LLC
  Her Negotiation          Universal Network   PA 1-860-805   June 4, 2013
  (Law & Order             Television LLC
  Special Victims
  Unit)
  Thought Criminal         Universal Network   PA 1-912-151   June 5, 2014
  (Law & Order             Television LLC
  Special Victims
  Unit)
  Spring Awakening         Universal Network   PA 1-911-463   June 5, 2014
  (Law & Order             Television LLC
  Special Victims
  Unit)
  Granting                 Universal Network   PA 1-956-365   May 6, 2015
  Immunity (Law &          Television LLC
  Order Special
  Victims Unit)
  Manhattan                Universal Cable     PA 1-979-281   March 11, 2016
  Transfer (Law &          Productions LLC
  Order Special
  Victims Unit)

 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 175 of 481 Page ID
                                  #:3500


  Title                    Copyright        Registration   Registration
                           Registrant       Number         Date
  Sunk Cost Fallacy        Universal        PA 2-125-357   May 10, 2018
  (Law & Order             Television LLC
  Special Victims
  Unit)
  Revenge (Law &           Universal        PA 2-160-167   October 23, 2018
  Order Special            Television LLC
  Victims Unit)




 *Denotes exclusive licensee
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 176 of 481 Page ID
                                  #:3501




                       Exhibit B
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 177 of 481 Page ID
                                  #:3502




                                                                                 NITRO-00000266


                                                                                           Exhibit B
                                                                                           Page 175
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 178 of 481 Page ID
                                  #:3503




                                                                                 NITRO-00000267


                                                                                           Exhibit B
                                                                                           Page 176
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 179 of 481 Page ID
                                  #:3504




                                                                                 NITRO-00000271


                                                                                            Exhibit B
                                                                                            Page 177
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 180 of 481 Page ID
                                  #:3505




                                                                                 NITRO-00000272


                                                                                            Exhibit B
                                                                                            Page 178
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 181 of 481 Page ID
                                  #:3506




                       Exhibit C
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 182 of 481 Page ID
 179                              #:3507




                                                                     Exhibit C
                                                                     Page 179
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 183 of 481 Page ID
 180                              #:3508




                                                                     Exhibit C
                                                                     Page 180
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 184 of 481 Page ID
 181                              #:3509




                                                                     Exhibit C
                                                                     Page 181
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 185 of 481 Page ID
 182                              #:3510




                                                                     Exhibit C
                                                                     Page 182
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 186 of 481 Page ID
 183                              #:3511




                                                                     Exhibit C
                                                                     Page 183
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 187 of 481 Page ID
 184                              #:3512




                                                                     Exhibit C
                                                                     Page 184
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 188 of 481 Page ID
 185                              #:3513




                                                                     Exhibit C
                                                                     Page 185
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 189 of 481 Page ID
 186                              #:3514




                                                                     Exhibit C
                                                                     Page 186
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 190 of 481 Page ID
 187                              #:3515




                                                                     Exhibit C
                                                                     Page 187
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 191 of 481 Page ID
 188                              #:3516




                                                                     Exhibit C
                                                                     Page 188
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 192 of 481 Page ID
 189                              #:3517




                                                                     Exhibit C
                                                                     Page 189
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 193 of 481 Page ID
 190                              #:3518




                                                                     Exhibit C
                                                                     Page 190
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 194 of 481 Page ID
 191                              #:3519




                                                                     Exhibit C
                                                                     Page 191
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 195 of 481 Page ID
 192                              #:3520




                                                                     Exhibit C
                                                                     Page 192
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 196 of 481 Page ID
 193                              #:3521




                                                                     Exhibit C
                                                                     Page 193
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 197 of 481 Page ID
 194                              #:3522




                                                                     Exhibit C
                                                                     Page 194
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 198 of 481 Page ID
 195                              #:3523




                                                                     Exhibit C
                                                                     Page 195
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 199 of 481 Page ID
 196                              #:3524




                                                                     Exhibit C
                                                                     Page 196
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 200 of 481 Page ID
 197                              #:3525




                                                                     Exhibit C
                                                                     Page 197
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 201 of 481 Page ID
 198                              #:3526




                                                                     Exhibit C
                                                                     Page 198
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 202 of 481 Page ID
 199                              #:3527




                                                                     Exhibit C
                                                                     Page 199
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 203 of 481 Page ID
 200                              #:3528




                                                                     Exhibit C
                                                                     Page 200
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 204 of 481 Page ID
 201                              #:3529




                                                                     Exhibit C
                                                                     Page 201
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 205 of 481 Page ID
 202                              #:3530




                                                                     Exhibit C
                                                                     Page 202
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 206 of 481 Page ID
 203                              #:3531




                                                                     Exhibit C
                                                                     Page 203
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 207 of 481 Page ID
 204                              #:3532




                                                                     Exhibit C
                                                                     Page 204
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 208 of 481 Page ID
 205                              #:3533




                                                                     Exhibit C
                                                                     Page 205
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 209 of 481 Page ID
 206                              #:3534




                                                                     Exhibit C
                                                                     Page 206
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 210 of 481 Page ID
 207                              #:3535




                                                                     Exhibit C
                                                                     Page 207
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 211 of 481 Page ID
 208                              #:3536




                                                                     Exhibit C
                                                                     Page 208
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 212 of 481 Page ID
 209                              #:3537




                                                                     Exhibit C
                                                                     Page 209
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 213 of 481 Page ID
 210                              #:3538




                                                                     Exhibit C
                                                                     Page 210
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 214 of 481 Page ID
 211                              #:3539




                                                                     Exhibit C
                                                                     Page 211
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 215 of 481 Page ID
 212                              #:3540




                                                                     Exhibit C
                                                                     Page 212
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 216 of 481 Page ID
 213                              #:3541




                                                                     Exhibit C
                                                                     Page 213
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 217 of 481 Page ID
 214                              #:3542




                                                                     Exhibit C
                                                                     Page 214
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 218 of 481 Page ID
 215                              #:3543




                                                                     Exhibit C
                                                                     Page 215
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 219 of 481 Page ID
 216                              #:3544




                                                                     Exhibit C
                                                                     Page 216
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 220 of 481 Page ID
 217                              #:3545




                                                                     Exhibit C
                                                                     Page 217
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 221 of 481 Page ID
 218                              #:3546




                                                                     Exhibit C
                                                                     Page 218
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 222 of 481 Page ID
 219                              #:3547




                                                                     Exhibit C
                                                                     Page 219
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 223 of 481 Page ID
 220                              #:3548




                                                                     Exhibit C
                                                                     Page 220
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 224 of 481 Page ID
 221                              #:3549




                                                                     Exhibit C
                                                                     Page 221
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 225 of 481 Page ID
 222                              #:3550




                                                                     Exhibit C
                                                                     Page 222
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 226 of 481 Page ID
 223                              #:3551




                                                                     Exhibit C
                                                                     Page 223
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 227 of 481 Page ID
 224                              #:3552




                                                                     Exhibit C
                                                                     Page 224
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 228 of 481 Page ID
 225                              #:3553




                                                                     Exhibit C
                                                                     Page 225
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 229 of 481 Page ID
 226                              #:3554




                                                                     Exhibit C
                                                                     Page 226
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 230 of 481 Page ID
 227                              #:3555




                                                                     Exhibit C
                                                                     Page 227
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 231 of 481 Page ID
 228                              #:3556




                                                                     Exhibit C
                                                                     Page 228
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 232 of 481 Page ID
 229                              #:3557




                                                                     Exhibit C
                                                                     Page 229
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 233 of 481 Page ID
 230                              #:3558




                                                                     Exhibit C
                                                                     Page 230
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 234 of 481 Page ID
 231                              #:3559




                                                                     Exhibit C
                                                                     Page 231
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 235 of 481 Page ID
 232                              #:3560




                                                                     Exhibit C
                                                                     Page 232
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 236 of 481 Page ID
 233                              #:3561




                                                                     Exhibit C
                                                                     Page 233
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 237 of 481 Page ID
 234                              #:3562




                                                                     Exhibit C
                                                                     Page 234
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 238 of 481 Page ID
 235                              #:3563




                                                                     Exhibit C
                                                                     Page 235
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 239 of 481 Page ID
 236                              #:3564




                                                                     Exhibit C
                                                                     Page 236
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 240 of 481 Page ID
 237                              #:3565




                                                                     Exhibit C
                                                                     Page 237
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 241 of 481 Page ID
 238                              #:3566




                                                                     Exhibit C
                                                                     Page 238
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 242 of 481 Page ID
 239                              #:3567




                                                                     Exhibit C
                                                                     Page 239
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 243 of 481 Page ID
 240                              #:3568




                                                                     Exhibit C
                                                                     Page 240
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 244 of 481 Page ID
 241                              #:3569




                                                                     Exhibit C
                                                                     Page 241
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 245 of 481 Page ID
 242                              #:3570




                                                                     Exhibit C
                                                                     Page 242
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 246 of 481 Page ID
 243                              #:3571




                                                                     Exhibit C
                                                                     Page 243
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 247 of 481 Page ID
 244                              #:3572




                                                                     Exhibit C
                                                                     Page 244
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 248 of 481 Page ID
 245                              #:3573




                                                                     Exhibit C
                                                                     Page 245
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 249 of 481 Page ID
 246                              #:3574




                                                                     Exhibit C
                                                                     Page 246
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 250 of 481 Page ID
 247                              #:3575




                                                                     Exhibit C
                                                                     Page 247
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 251 of 481 Page ID
 248                              #:3576




                                                                     Exhibit C
                                                                     Page 248
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 252 of 481 Page ID
 249                              #:3577




                                                                     Exhibit C
                                                                     Page 249
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 253 of 481 Page ID
 250                              #:3578




                                                                     Exhibit C
                                                                     Page 250
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 254 of 481 Page ID
 251                              #:3579




                                                                     Exhibit C
                                                                     Page 251
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 255 of 481 Page ID
 252                              #:3580




                                                                     Exhibit C
                                                                     Page 252
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 256 of 481 Page ID
 253                              #:3581




                                                                     Exhibit C
                                                                     Page 253
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 257 of 481 Page ID
 254                              #:3582




                                                                     Exhibit C
                                                                     Page 254
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 258 of 481 Page ID
 255                              #:3583




                                                                     Exhibit C
                                                                     Page 255
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 259 of 481 Page ID
 256                              #:3584




                                                                     Exhibit C
                                                                     Page 256
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 260 of 481 Page ID
 257                              #:3585




                                                                     Exhibit C
                                                                     Page 257
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 261 of 481 Page ID
 258                              #:3586




                                                                     Exhibit C
                                                                     Page 258
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 262 of 481 Page ID
 259                              #:3587




                                                                     Exhibit C
                                                                     Page 259
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 263 of 481 Page ID
 260                              #:3588




                                                                     Exhibit C
                                                                     Page 260
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 264 of 481 Page ID
 261                              #:3589




                                                                     Exhibit C
                                                                     Page 261
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 265 of 481 Page ID
 262                              #:3590




                                                                     Exhibit C
                                                                     Page 262
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 266 of 481 Page ID
 263                              #:3591




                                                                     Exhibit C
                                                                     Page 263
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 267 of 481 Page ID
 264                              #:3592




                                                                     Exhibit C
                                                                     Page 264
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 268 of 481 Page ID
 265                              #:3593




                                                                     Exhibit C
                                                                     Page 265
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 269 of 481 Page ID
 266                              #:3594




                                                                     Exhibit C
                                                                     Page 266
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 270 of 481 Page ID
 267                              #:3595




                                                                     Exhibit C
                                                                     Page 267
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 271 of 481 Page ID
 268                              #:3596




                                                                     Exhibit C
                                                                     Page 268
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 272 of 481 Page ID
 269                              #:3597




                                                                     Exhibit C
                                                                     Page 269
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 273 of 481 Page ID
 270                              #:3598




                                                                     Exhibit C
                                                                     Page 270
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 274 of 481 Page ID
 271                              #:3599




                                                                     Exhibit C
                                                                     Page 271
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 275 of 481 Page ID
 272                              #:3600




                                                                     Exhibit C
                                                                     Page 272
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 276 of 481 Page ID
 273                              #:3601




                                                                     Exhibit C
                                                                     Page 273
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 277 of 481 Page ID
 274                              #:3602




                                                                     Exhibit C
                                                                     Page 274
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 278 of 481 Page ID
 275                              #:3603




                                                                     Exhibit C
                                                                     Page 275
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 279 of 481 Page ID
 276                              #:3604




                                                                     Exhibit C
                                                                     Page 276
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 280 of 481 Page ID
 277                              #:3605




                                                                     Exhibit C
                                                                     Page 277
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 281 of 481 Page ID
 278                              #:3606




                                                                     Exhibit C
                                                                     Page 278
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 282 of 481 Page ID
 279                              #:3607




                                                                     Exhibit C
                                                                     Page 279
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 283 of 481 Page ID
 280                              #:3608




                                                                     Exhibit C
                                                                     Page 280
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 284 of 481 Page ID
 281                              #:3609




                                                                     Exhibit C
                                                                     Page 281
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 285 of 481 Page ID
 282                              #:3610




                                                                     Exhibit C
                                                                     Page 282
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 286 of 481 Page ID
 283                              #:3611




                                                                     Exhibit C
                                                                     Page 283
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 287 of 481 Page ID
 284                              #:3612




                                                                     Exhibit C
                                                                     Page 284
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 288 of 481 Page ID
 285                              #:3613




                                                                     Exhibit C
                                                                     Page 285
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 289 of 481 Page ID
 286                              #:3614




                                                                     Exhibit C
                                                                     Page 286
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 290 of 481 Page ID
 287                              #:3615




                                                                     Exhibit C
                                                                     Page 287
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 291 of 481 Page ID
 288                              #:3616




                                                                     Exhibit C
                                                                     Page 288
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 292 of 481 Page ID
 289                              #:3617




                                                                     Exhibit C
                                                                     Page 289
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 293 of 481 Page ID
 290                              #:3618




                                                                     Exhibit C
                                                                     Page 290
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 294 of 481 Page ID
 291                              #:3619




                                                                     Exhibit C
                                                                     Page 291
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 295 of 481 Page ID
 292                              #:3620




                                                                     Exhibit C
                                                                     Page 292
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 296 of 481 Page ID
 293                              #:3621




                                                                     Exhibit C
                                                                     Page 293
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 297 of 481 Page ID
 294                              #:3622




                                                                     Exhibit C
                                                                     Page 294
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 298 of 481 Page ID
 295                              #:3623




                                                                     Exhibit C
                                                                     Page 295
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 299 of 481 Page ID
 296                              #:3624




                                                                     Exhibit C
                                                                     Page 296
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 300 of 481 Page ID
 297                              #:3625




                                                                     Exhibit C
                                                                     Page 297
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 301 of 481 Page ID
 298                              #:3626




                                                                     Exhibit C
                                                                     Page 298
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 302 of 481 Page ID
 299                              #:3627




                                                                     Exhibit C
                                                                     Page 299
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 303 of 481 Page ID
 300                              #:3628




                                                                     Exhibit C
                                                                     Page 300
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 304 of 481 Page ID
 301                              #:3629




                                                                     Exhibit C
                                                                     Page 301
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 305 of 481 Page ID
 302                              #:3630




                                                                     Exhibit C
                                                                     Page 302
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 306 of 481 Page ID
 303                              #:3631




                                                                     Exhibit C
                                                                     Page 303
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 307 of 481 Page ID
 304                              #:3632




                                                                     Exhibit C
                                                                     Page 304
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 308 of 481 Page ID
 305                              #:3633




                                                                     Exhibit C
                                                                     Page 305
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 309 of 481 Page ID
 306                              #:3634




                                                                     Exhibit C
                                                                     Page 306
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 310 of 481 Page ID
 307                              #:3635




                                                                     Exhibit C
                                                                     Page 307
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 311 of 481 Page ID
 308                              #:3636




                                                                     Exhibit C
                                                                     Page 308
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 312 of 481 Page ID
 309                              #:3637




                                                                     Exhibit C
                                                                     Page 309
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 313 of 481 Page ID
 310                              #:3638




                                                                     Exhibit C
                                                                     Page 310
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 314 of 481 Page ID
 311                              #:3639




                                                                     Exhibit C
                                                                     Page 311
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 315 of 481 Page ID
 312                              #:3640




                                                                     Exhibit C
                                                                     Page 312
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 316 of 481 Page ID
 313                              #:3641




                                                                     Exhibit C
                                                                     Page 313
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 317 of 481 Page ID
 314                              #:3642




                                                                     Exhibit C
                                                                     Page 314
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 318 of 481 Page ID
 315                              #:3643




                                                                     Exhibit C
                                                                     Page 315
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 319 of 481 Page ID
 316                              #:3644




                                                                     Exhibit C
                                                                     Page 316
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 320 of 481 Page ID
 317                              #:3645




                                                                     Exhibit C
                                                                     Page 317
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 321 of 481 Page ID
 318                              #:3646




                                                                     Exhibit C
                                                                     Page 318
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 322 of 481 Page ID
 319                              #:3647




                                                                     Exhibit C
                                                                     Page 319
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 323 of 481 Page ID
 320                              #:3648




                                                                     Exhibit C
                                                                     Page 320
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 324 of 481 Page ID
 321                              #:3649




                                                                     Exhibit C
                                                                     Page 321
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 325 of 481 Page ID
 322                              #:3650




                                                                     Exhibit C
                                                                     Page 322
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 326 of 481 Page ID
 323                              #:3651




                                                                     Exhibit C
                                                                     Page 323
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 327 of 481 Page ID
 324                              #:3652




                                                                     Exhibit C
                                                                     Page 324
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 328 of 481 Page ID
 325                              #:3653




                                                                     Exhibit C
                                                                     Page 325
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 329 of 481 Page ID
 326                              #:3654




                                                                     Exhibit C
                                                                     Page 326
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 330 of 481 Page ID
 327                              #:3655




                                                                     Exhibit C
                                                                     Page 327
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 331 of 481 Page ID
 328                              #:3656




                                                                     Exhibit C
                                                                     Page 328
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 332 of 481 Page ID
 329                              #:3657




                                                                     Exhibit C
                                                                     Page 329
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 333 of 481 Page ID
 330                              #:3658




                                                                     Exhibit C
                                                                     Page 330
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 334 of 481 Page ID
 331                              #:3659




                                                                     Exhibit C
                                                                     Page 331
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 335 of 481 Page ID
 332                              #:3660




                                                                     Exhibit C
                                                                     Page 332
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 336 of 481 Page ID
 333                              #:3661




                                                                     Exhibit C
                                                                     Page 333
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 337 of 481 Page ID
 334                              #:3662




                                                                     Exhibit C
                                                                     Page 334
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 338 of 481 Page ID
 335                              #:3663




                                                                     Exhibit C
                                                                     Page 335
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 339 of 481 Page ID
 336                              #:3664




                                                                     Exhibit C
                                                                     Page 336
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 340 of 481 Page ID
 337                              #:3665




                                                                     Exhibit C
                                                                     Page 337
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 341 of 481 Page ID
 338                              #:3666




                                                                     Exhibit C
                                                                     Page 338
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 342 of 481 Page ID
 339                              #:3667




                                                                     Exhibit C
                                                                     Page 339
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 343 of 481 Page ID
 340                              #:3668




                                                                     Exhibit C
                                                                     Page 340
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 344 of 481 Page ID
 341                              #:3669




                                                                     Exhibit C
                                                                     Page 341
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 345 of 481 Page ID
 342                              #:3670




                                                                     Exhibit C
                                                                     Page 342
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 346 of 481 Page ID
 343                              #:3671




                                                                     Exhibit C
                                                                     Page 343
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 347 of 481 Page ID
 344                              #:3672




                                                                     Exhibit C
                                                                     Page 344
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 348 of 481 Page ID
 345                              #:3673




                                                                     Exhibit C
                                                                     Page 345
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 349 of 481 Page ID
 346                              #:3674




                                                                     Exhibit C
                                                                     Page 346
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 350 of 481 Page ID
 347                              #:3675




                                                                     Exhibit C
                                                                     Page 347
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 351 of 481 Page ID
 348                              #:3676




                                                                     Exhibit C
                                                                     Page 348
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 352 of 481 Page ID
 349                              #:3677




                                                                     Exhibit C
                                                                     Page 349
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 353 of 481 Page ID
 350                              #:3678




                                                                     Exhibit C
                                                                     Page 350
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 354 of 481 Page ID
 351                              #:3679




                                                                     Exhibit C
                                                                     Page 351
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 355 of 481 Page ID
 352                              #:3680




                                                                     Exhibit C
                                                                     Page 352
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 356 of 481 Page ID
 353                              #:3681




                                                                     Exhibit C
                                                                     Page 353
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 357 of 481 Page ID
 354                              #:3682




                                                                     Exhibit C
                                                                     Page 354
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 358 of 481 Page ID
 355                              #:3683




                                                                     Exhibit C
                                                                     Page 355
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 359 of 481 Page ID
 356                              #:3684




                                                                     Exhibit C
                                                                     Page 356
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 360 of 481 Page ID
 357                              #:3685




                                                                     Exhibit C
                                                                     Page 357
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 361 of 481 Page ID
 358                              #:3686




                                                                     Exhibit C
                                                                     Page 358
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 362 of 481 Page ID
 359                              #:3687




                                                                     Exhibit C
                                                                     Page 359
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 363 of 481 Page ID
 360                              #:3688




                                                                     Exhibit C
                                                                     Page 360
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 364 of 481 Page ID
 361                              #:3689




                                                                     Exhibit C
                                                                     Page 361
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 365 of 481 Page ID
 362                              #:3690




                                                                     Exhibit C
                                                                     Page 362
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 366 of 481 Page ID
 363                              #:3691




                                                                     Exhibit C
                                                                     Page 363
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 367 of 481 Page ID
 364                              #:3692




                                                                     Exhibit C
                                                                     Page 364
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 368 of 481 Page ID
 365                              #:3693




                                                                     Exhibit C
                                                                     Page 365
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 369 of 481 Page ID
 366                              #:3694




                                                                     Exhibit C
                                                                     Page 366
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 370 of 481 Page ID
 367                              #:3695




                                                                     Exhibit C
                                                                     Page 367
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 371 of 481 Page ID
 368                              #:3696




                                                                     Exhibit C
                                                                     Page 368
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 372 of 481 Page ID
 369                              #:3697




                                                                     Exhibit C
                                                                     Page 369
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 373 of 481 Page ID
 370                              #:3698




                                                                     Exhibit C
                                                                     Page 370
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 374 of 481 Page ID
 371                              #:3699




                                                                     Exhibit C
                                                                     Page 371
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 375 of 481 Page ID
 372                              #:3700




                                                                     Exhibit C
                                                                     Page 372
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 376 of 481 Page ID
 373                              #:3701




                                                                     Exhibit C
                                                                     Page 373
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 377 of 481 Page ID
 374                              #:3702




                                                                     Exhibit C
                                                                     Page 374
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 378 of 481 Page ID
 375                              #:3703




                                                                     Exhibit C
                                                                     Page 375
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 379 of 481 Page ID
 376                              #:3704




                                                                     Exhibit C
                                                                     Page 376
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 380 of 481 Page ID
 377                              #:3705




                                                                     Exhibit C
                                                                     Page 377
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 381 of 481 Page ID
 378                              #:3706




                                                                     Exhibit C
                                                                     Page 378
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 382 of 481 Page ID
 379                              #:3707




                                                                     Exhibit C
                                                                     Page 379
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 383 of 481 Page ID
 380                              #:3708




                                                                     Exhibit C
                                                                     Page 380
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 384 of 481 Page ID
 381                              #:3709




                                                                     Exhibit C
                                                                     Page 381
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 385 of 481 Page ID
 382                              #:3710




                                                                     Exhibit C
                                                                     Page 382
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 386 of 481 Page ID
 383                              #:3711




                                                                     Exhibit C
                                                                     Page 383
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 387 of 481 Page ID
 384                              #:3712




                                                                     Exhibit C
                                                                     Page 384
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 388 of 481 Page ID
 385                              #:3713




                                                                     Exhibit C
                                                                     Page 385
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 389 of 481 Page ID
 386                              #:3714




                                                                     Exhibit C
                                                                     Page 386
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 390 of 481 Page ID
 387                              #:3715




                                                                     Exhibit C
                                                                     Page 387
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 391 of 481 Page ID
 388                              #:3716




                                                                     Exhibit C
                                                                     Page 388
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 392 of 481 Page ID
 389                              #:3717




                                                                     Exhibit C
                                                                     Page 389
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 393 of 481 Page ID
 390                              #:3718




                                                                     Exhibit C
                                                                     Page 390
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 394 of 481 Page ID
 391                              #:3719




                                                                     Exhibit C
                                                                     Page 391
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 395 of 481 Page ID
 392                              #:3720




                                                                     Exhibit C
                                                                     Page 392
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 396 of 481 Page ID
 393                              #:3721




                                                                     Exhibit C
                                                                     Page 393
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 397 of 481 Page ID
 394                              #:3722




                                                                     Exhibit C
                                                                     Page 394
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 398 of 481 Page ID
 395                              #:3723




                                                                     Exhibit C
                                                                     Page 395
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 399 of 481 Page ID
 396                              #:3724




                                                                     Exhibit C
                                                                     Page 396
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 400 of 481 Page ID
 397                              #:3725




                                                                     Exhibit C
                                                                     Page 397
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 401 of 481 Page ID
 398                              #:3726




                                                                     Exhibit C
                                                                     Page 398
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 402 of 481 Page ID
 399                              #:3727




                                                                     Exhibit C
                                                                     Page 399
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 403 of 481 Page ID
 400                              #:3728




                                                                     Exhibit C
                                                                     Page 400
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 404 of 481 Page ID
 401                              #:3729




                                                                     Exhibit C
                                                                     Page 401
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 405 of 481 Page ID
 402                              #:3730




                                                                     Exhibit C
                                                                     Page 402
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 406 of 481 Page ID
 403                              #:3731




                                                                     Exhibit C
                                                                     Page 403
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 407 of 481 Page ID
 404                              #:3732




                                                                     Exhibit C
                                                                     Page 404
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 408 of 481 Page ID
 405                              #:3733




                                                                     Exhibit C
                                                                     Page 405
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 409 of 481 Page ID
 406                              #:3734




                                                                     Exhibit C
                                                                     Page 406
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 410 of 481 Page ID
 407                              #:3735




                                                                     Exhibit C
                                                                     Page 407
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 411 of 481 Page ID
 408                              #:3736




                                                                     Exhibit C
                                                                     Page 408
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 412 of 481 Page ID
 409                              #:3737




                                                                     Exhibit C
                                                                     Page 409
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 413 of 481 Page ID
 410                              #:3738




                                                                     Exhibit C
                                                                     Page 410
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 414 of 481 Page ID
 411                              #:3739




                                                                     Exhibit C
                                                                     Page 411
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 415 of 481 Page ID
 412                              #:3740




                                                                     Exhibit C
                                                                     Page 412
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 416 of 481 Page ID
 413                              #:3741




                                                                     Exhibit C
                                                                     Page 413
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 417 of 481 Page ID
 414                              #:3742




                                                                     Exhibit C
                                                                     Page 414
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 418 of 481 Page ID
 415                              #:3743




                                                                     Exhibit C
                                                                     Page 415
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 419 of 481 Page ID
 416                              #:3744




                                                                     Exhibit C
                                                                     Page 416
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 420 of 481 Page ID
 417                              #:3745




                                                                     Exhibit C
                                                                     Page 417
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 421 of 481 Page ID
 418                              #:3746




                                                                     Exhibit C
                                                                     Page 418
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 422 of 481 Page ID
 419                              #:3747




                                                                     Exhibit C
                                                                     Page 419
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 423 of 481 Page ID
 420                              #:3748




                                                                     Exhibit C
                                                                     Page 420
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 424 of 481 Page ID
 421                              #:3749




                                                                     Exhibit C
                                                                     Page 421
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 425 of 481 Page ID
 422                              #:3750




                                                                     Exhibit C
                                                                     Page 422
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 426 of 481 Page ID
 423                              #:3751




                                                                     Exhibit C
                                                                     Page 423
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 427 of 481 Page ID
 424                              #:3752




                                                                     Exhibit C
                                                                     Page 424
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 428 of 481 Page ID
 425                              #:3753




                                                                     Exhibit C
                                                                     Page 425
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 429 of 481 Page ID
 426                              #:3754




                                                                     Exhibit C
                                                                     Page 426
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 430 of 481 Page ID
 427                              #:3755




                                                                     Exhibit C
                                                                     Page 427
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 431 of 481 Page ID
 428                              #:3756




                                                                     Exhibit C
                                                                     Page 428
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 432 of 481 Page ID
 429                              #:3757




                                                                     Exhibit C
                                                                     Page 429
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 433 of 481 Page ID
 430                              #:3758




                                                                     Exhibit C
                                                                     Page 430
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 434 of 481 Page ID
 431                              #:3759




                                                                     Exhibit C
                                                                     Page 431
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 435 of 481 Page ID
 432                              #:3760




                                                                     Exhibit C
                                                                     Page 432
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 436 of 481 Page ID
 433                              #:3761




                                                                     Exhibit C
                                                                     Page 433
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 437 of 481 Page ID
 434                              #:3762




                                                                     Exhibit C
                                                                     Page 434
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 438 of 481 Page ID
 435                              #:3763




                                                                     Exhibit C
                                                                     Page 435
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 439 of 481 Page ID
 436                              #:3764




                                                                     Exhibit C
                                                                     Page 436
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 440 of 481 Page ID
 437                              #:3765




                                                                     Exhibit C
                                                                     Page 437
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 441 of 481 Page ID
 438                              #:3766




                                                                     Exhibit C
                                                                     Page 438
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 442 of 481 Page ID
 439                              #:3767




                                                                     Exhibit C
                                                                     Page 439
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 443 of 481 Page ID
 440                              #:3768




                                                                     Exhibit C
                                                                     Page 440
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 444 of 481 Page ID
 441                              #:3769




                                                                     Exhibit C
                                                                     Page 441
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 445 of 481 Page ID
 442                              #:3770




                                                                     Exhibit C
                                                                     Page 442
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 446 of 481 Page ID
 443                              #:3771




                                                                     Exhibit C
                                                                     Page 443
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 447 of 481 Page ID
 444                              #:3772




                                                                     Exhibit C
                                                                     Page 444
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 448 of 481 Page ID
 445                              #:3773




                                                                     Exhibit C
                                                                     Page 445
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 449 of 481 Page ID
 446                              #:3774




                                                                     Exhibit C
                                                                     Page 446
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 450 of 481 Page ID
 447                              #:3775




                                                                     Exhibit C
                                                                     Page 447
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 451 of 481 Page ID
 448                              #:3776




                                                                     Exhibit C
                                                                     Page 448
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 452 of 481 Page ID
 449                              #:3777




                                                                     Exhibit C
                                                                     Page 449
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 453 of 481 Page ID
 450                              #:3778




                                                                     Exhibit C
                                                                     Page 450
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 454 of 481 Page ID
 451                              #:3779




                                                                     Exhibit C
                                                                     Page 451
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 455 of 481 Page ID
 452                              #:3780




                                                                     Exhibit C
                                                                     Page 452
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 456 of 481 Page ID
 453                              #:3781




                                                                     Exhibit C
                                                                     Page 453
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 457 of 481 Page ID
 454                              #:3782




                                                                     Exhibit C
                                                                     Page 454
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 458 of 481 Page ID
 455                              #:3783




                                                                     Exhibit C
                                                                     Page 455
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 459 of 481 Page ID
 456                              #:3784




                                                                     Exhibit C
                                                                     Page 456
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 460 of 481 Page ID
 457                              #:3785




                                                                     Exhibit C
                                                                     Page 457
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 461 of 481 Page ID
 458                              #:3786




                                                                     Exhibit C
                                                                     Page 458
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 462 of 481 Page ID
 459                              #:3787




                                                                     Exhibit C
                                                                     Page 459
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 463 of 481 Page ID
 460                              #:3788




                                                                     Exhibit C
                                                                     Page 460
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 464 of 481 Page ID
 461                              #:3789




                                                                     Exhibit C
                                                                     Page 461
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 465 of 481 Page ID
 462                              #:3790




                                                                     Exhibit C
                                                                     Page 462
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 466 of 481 Page ID
 463                              #:3791




                                                                     Exhibit C
                                                                     Page 463
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 467 of 481 Page ID
 464                              #:3792




                                                                     Exhibit C
                                                                     Page 464
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 468 of 481 Page ID
 465                              #:3793




                                                                     Exhibit C
                                                                     Page 465
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 469 of 481 Page ID
 466                              #:3794




                                                                     Exhibit C
                                                                     Page 466
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 470 of 481 Page ID
 467                              #:3795




                                                                     Exhibit C
                                                                     Page 467
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 471 of 481 Page ID
 468                              #:3796




                                                                     Exhibit C
                                                                     Page 468
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 472 of 481 Page ID
 469                              #:3797




                                                                     Exhibit C
                                                                     Page 469
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 473 of 481 Page ID
 470                              #:3798




                                                                     Exhibit C
                                                                     Page 470
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 474 of 481 Page ID
 471                              #:3799




                                                                     Exhibit C
                                                                     Page 471
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 475 of 481 Page ID
 472                              #:3800




                                                                     Exhibit C
                                                                     Page 472
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 476 of 481 Page ID
 473                              #:3801




                                                                     Exhibit C
                                                                     Page 473
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 477 of 481 Page ID
 474                              #:3802




                                                                     Exhibit C
                                                                     Page 474
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 478 of 481 Page ID
 475                              #:3803




                                                                     Exhibit C
                                                                     Page 475
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 479 of 481 Page ID
 476                              #:3804




                                                                     Exhibit C
                                                                     Page 476
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 480 of 481 Page ID
 477                              #:3805




                                                                     Exhibit C
                                                                     Page 477
Case 2:20-cv-03129-SVW-GJS Document 112 Filed 03/23/21 Page 481 of 481 Page ID
 478                              #:3806




                                                                     Exhibit C
                                                                     Page 478
